Exhibit 10.10

PURCHASE AND SALE AGREEMENT

(THE DISTRICT AT HOWELL MILL)

THIS PURCHASE AND SALE AGREEMENT (THE DISTRICT AT HOWELL MILL) (this
“Agreement”) dated for reference May 13, 2007 by and among THE DISTRICT AT
HOWELL MILL, LLC, a Georgia limited liability company (the “Seller”), ELPF
HOWELL MILL, LLC, a Delaware limited liability company (the “Purchaser”), and
CALLOWAY TITLE AND ESCROW, L.L.C., a Georgia limited liability company (the
“Escrow Agent”).

W I T N E S S E T H:

WHEREAS, Seller is the owner of Master Unit 1 of Declaration of Condominium for
The District at Howell Mill Condominium recorded in Deed Book 39710, Page 698 of
the official land records of the Clerk of Superior Court of Fulton County,
Georgia as amended by First Amendment to the Declaration of Condominium for the
District at Howell Mill Condominium recorded in Deed Book 41056, Page 616
(collectively, the “Declaration”) consisting of approximately 11.987 acres of
land lying and being in Land Lot 152 of the 17th District, in the City of
Atlanta, Fulton County, Georgia, commonly known as THE DISTRICT AT HOWELL MILL
SHOPPING CENTER, located at 1801 Howell Mill Road, and being more particularly
described in Exhibit “A” annexed hereto (such land and all rights of Seller
under all leases, subleases and tenancies which affect such property
[collectively, the “Leases”], together with all structures, buildings, fixtures
and improvements owned by Seller thereon [collectively, the “Improvements”] and
all personal property owned by Seller located thereon (said real property
together with all plants, trees and shrubbery thereon, and all intangible rights
and property owned by Seller and used with respect to the operation of such
property, including, without limitation, all hereditaments, privileges,
tenements and appurtenances pertaining to such property, and all right, title
and interest of Seller, if any, in and to all streets, roads, alleys, easements
and rights-of-way in, on, across, in front of, contiguous to or adjoining such
property, and all transferable permits, licenses, variances, contracts, service
contracts, trade names [including the name “The District at Howell Mill”],
unexpired warranties and guaranties, and approvals, collectively, the
“Property”);

WHEREAS, Seller desires to sell and convey to Purchaser, and Purchaser desires
to acquire and accept from Seller, an undivided 87.85% tenancy-in-common
interest (the “ELPF TIC Interest”) in and to the Property, and Seller will
retain an undivided 12.15% tenancy-in-common interest (the “Selig TIC Interest”)
in and to the Property (the ELPF TIC Interest and Selig TIC Interest, each a
“TIC Interest”); and

WHEREAS, Seller and Purchaser intend to enter into a co-tenancy agreement
setting forth the terms and conditions upon with Seller and Purchaser will own
and operate the Property.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00)
Dollars, the mutual covenants flowing among the parties hereto, and other good
and valuable consideration, all of which the parties hereto respectively agree
constitute good, adequate and sufficient consideration received at or before the
execution hereof, the parties hereto do hereby covenant and agree as follows:

1. AGREEMENT TO SELL AND PURCHASE. Seller shall sell, and Purchaser shall
purchase, the ELPF TIC Interest for the price and subject to and in accordance
with the terms and conditions set forth in this Agreement.

2. DATE OF AGREEMENT; EXECUTION.

2.1. Effective Date. The date first set forth in this Agreement is provided for
reference only; the “Effective Date” of this Agreement for all purposes,
including the computation of any time periods, is the latter date on which
Seller or Purchaser executed this Agreement as reflected by the date inserted by
their respective signatures. Upon request by Seller or Purchaser, Seller and
Purchaser shall enter into a written agreement which confirms the Effective
Date.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.2. Execution. This Agreement may be executed by the parties hereto by any one
(1) or by any combination of the following methods: (a) by original signature,
(b) in counterparts, in which case any executed counterpart, when taken with
another executed counterpart or counterparts, shall constitute an original
hereof, or (c) by facsimile signature, which may be in counterpart, and which
facsimile signature shall constitute an original signature.

3. PURCHASE PRICE.

3.1 Purchase Price. The Purchase Price shall be paid at the consummation of the
purchase and sale of the ELPF TIC Interest contemplated by this Agreement (the
“Closing”) by Purchaser to Seller by federal wire transfer of collected funds to
Escrow Agent for further disbursement to Seller upon the consummation of the
transactions contemplated by this Agreement. In no event shall the purchase
Price be deemed paid until Seller has received the Purchase Price. The Purchase
Price shall be adjusted to reflect any prorations or other adjustments in
accordance with the terms of this Agreement. The total purchase price for the
ELPF TIC Interest being sold to Purchaser (the “Purchase Price”) shall be 87.85%
of the amount calculated as follows:

 

  (a) the sum of SEVENTY-EIGHT MILLION AND NO/100 ($78,000,000.00) DOLLARS;
minus

 

  (b) the outstanding principal balance of the Loan (as such phrase is defined
in Section 3.2), together with all accrued but unpaid interest on the Loan on
the date of on which the Closing occurs or is scheduled to close pursuant to the
terms of this Agreement (the “Closing Date”), less any reserves being held by
Lender as of the Closing Date.

At Closing, Seller shall pay Seller’s Closing Costs (as such phrase is described
in Section 7.2).

3.2. Loan. The ELPF TIC Interest shall be conveyed to Purchaser subject to the
outstanding principal balance and accrued interest of (i) the outstanding
principal balance of the “Original Loan” due under the following documents, all
from Seller in favor of Metropolitan Life Insurance Company, a New York
corporation (the “Lender”): (a) that certain Promissory Note dated October 6,
2005, as amended by that certain Amended and Restated Promissory Note dated
February 15, 2007 (as so amended, the “A Note”), in accordance with the terms of
(b) that certain Construction Loan Agreement dated October 6, 2005 (as amended
the “Loan Agreement”), (c) that certain Loan Modification Agreement dated
February 15, 2007, recorded in Deed Book 44509, beginning at page 121, in the
records of the Office of the Superior Clerk of Court of Fulton County, Georgia
(the “Records”) (the “February 2007 Loan Modification Agreement”), (d) that
certain Deed to Secure Debt and Security Agreement dated October 6, 2005,
recorded in Deed Book 41056, beginning at page 625, in the Records (the
“Mortgage”), relative to the Original Loan in the original and present principal
amount of THIRTY-FIVE MILLION AND NO/100 ($35,000,000.00) DOLLARS, bearing
interest at the rate of FIVE AND THREE-TENTHS (5.30%) PERCENT per annum on the
unpaid principal balance until paid, for an original term of thirty (30) years,
presently payable interest only in equal monthly installments of ONE HUNDRED
FIFTY-FOUR THOUSAND FIVE HUNDRED EIGHTY-THREE AND NO/100 ($154,583.00) DOLLARS
each until March 1, 2012, and thereafter payable in equal monthly installments
of ONE HUNDRED NINETY-FOUR THOUSAND THREE HUNDRED FIFTY SEVEN THOUSAND AND
NO/100 ($194,357.00) DOLLARS each, inclusive of principal and interest, with the
final payment due March 1, 2027 and containing such other terms set forth in,
those certain letters from Lender (dated May 4, 2007, copies of which are
attached hereto as Exhibit “B” (the “MetLife Letters”). The A Note, the
Mortgage, the Loan Agreement, the February 2007 Loan Modification Agreement, and
the related Assignment of Leases in favor of the Lender dated October 6, 2005
and recorded in Deed Book 41056, beginning on page 668, in the Records, the
Unsecured Indemnity Agreement in favor of the Lender dated October 6, 2005, the
Payment Guaranty by Selig Enterprises, Inc. (“Selig”) in favor of the Lender
dated October 6, 2005, the UCC-1 Financing Statement between Seller and the
Lender recorded as Instrument No. 2005-0344798 in Deed Book 41056, beginning at
page 676, in the Records, the UCC-1 Financing Statement between Seller and the
Lender as secured party, filed as Instrument No. 060200512573, in the Records,
are herein sometimes collectively referred to as “Original Loan Documents”; and
(ii) the “New Loan” under (a) that certain promissory note (the “B Note”)
entered into either by Seller or both Seller and Purchaser jointly as tenants in
common in the principal amount of TEN MILLION AND NO/100 ($10,000,000.00)
DOLLARS made payable to Lender bearing interest as set forth in accordance with
the “Met Life Letters,” to be payable interest only in monthly installments for
five (5) years, and thereafter payable in equal monthly installments based upon
a thirty (30) year amortization schedule inclusive of principal

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

and interest, with the final payment due approximately ten (10) years after the
date of the New Loan, and (b) that certain modification to the Original Loan
Documents reflecting the loan increase made pursuant to the B Note described in
the MetLife Letters and the obligations under the Loan (as hereinafter defined)
shall be non-recourse as to the repayment of principal (collectively, the “New
Loan Documents” and together with the Original Loan Documents, the “Loan
Documents”). For the avoidance of doubt, the entire proceeds of the New Loan
shall be sole and exclusive property of Seller; Purchaser shall have no claim
therefor. The Original Loan and the New Loan are sometimes hereinafter
collectively referred to as the “Loan”.

3.2.1. Lender Approval. With respect to the Loan, commencing on the Effective
Date Seller and Purchaser shall expeditiously, diligently and in good faith
cooperate with each other and make application to the Lender for Lender’s
approval of the transactions contemplated by this Agreement including, without
limitation, the conveyance of the ELPF TIC Interest to Purchaser subject to the
Loan (the “Lender Approval”), and shall supply such information and
documentation as the Lender shall require in connection with the Lender’s
underwriting criteria. Lender Approval shall include Lender, Seller and
Purchaser executing an assumption agreement (the “Assumption Agreement”) in form
and substance reasonably required by Lender; provided however that the
Assumption Agreement shall provide that (a) with respect to any non-recourse
carve-outs (the “Carve Outs”), Seller and Selig, on the one hand, and Purchaser
and Excelsior LaSalle Property Fund, Inc. (“Excelsior”), on the other hand,
shall be severally liable for any non-recourse liabilities first arising from
and after the Closing based on their respective percentage ownership of title in
and to the Property, (b) Purchaser and Excelsior shall not be liable for any
obligations or liabilities arising prior to the Closing; provided, however, if
Lender does not approve the foregoing, then Selig shall indemnify Purchaser and
Excelsior from and against any such obligations and liabilities with respect to
the Carve Outs arising prior to the Closing, which indemnity shall survive
Closing if clause (b) is not included in the Assumption Agreement, and (c) such
additional modifications as set forth in the MetLife Letters (collectively, the
“Loan Assumption Conditions Precedent”). In conjunction with the Lender
Approval, Seller shall pay to the Lender such transfer fees and costs and
expenses charged by the Lender related to the assumption or transfer of the
Original Loan as contemplated herein (including Lender’s attorneys’ fees), and
Purchaser shall pay to the Lender such transfer fees and costs and expenses
charged by the Lender related to the New Loan (including Lender’s attorneys’
fees). Notwithstanding anything herein to the contrary, if any Loan Assumption
Conditions Precedent are not approved by Lender solely as a result of ownership
of the Property pursuant to a tenancy-in-common ownership structure and
Purchaser using a qualified exchange intermediary for purposes of completing a
reverse 1031 exchange, then at Closing Seller and Purchaser shall each
contribute their TIC Interest to that certain limited liability company to be
created pursuant to the limited liability company agreement annexed hereto as
Exhibit “C” (the “LLC Agreement”), and Seller and Purchaser shall execute the
LLC Agreement.

4. EARNEST MONEY DEPOSIT.

4.1. Earnest Money. On or before May 14, 2007, Purchaser shall deposit with
First American Title Insurance Company in Atlanta, Georgia (“FIRSTAM”) earnest
money in the sum of TWENTY MILLION AND NO/100 ($20,000,000.00) DOLLARS (the
“Earnest Money”).

4.2. Investment of Earnest Money. The Earnest Money shall be held by FIRSTAM and
applied and disbursed in accordance with the terms of this Agreement and a
separate escrow agreement to be entered into among FIRSTAM, Seller and Purchaser
in the form annexed hereto as Exhibit “D” (the “Earnest Money Escrow
Agreement”). The Earnest Money shall be deposited into an interest-bearing
escrow account opened by Escrow Agent and maintained and managed by either a New
York Stock Exchange member brokerage firm or a federally chartered bank or
savings and loan institution reasonably acceptable to Purchaser, in a manner so
as to clearly identify the fiduciary nature of the account. In the event that
Closing occurs as contemplated hereunder, then (a) the Earnest Money shall be
paid by FIRSTAM to Seller, and (b) Purchaser shall receive a credit for the
Earnest Money received or to be received by Seller against the Purchase Price.
In all events, interest earned on the Earnest Money shall belong to and be the
property of Seller and Purchaser shall have no claim therefor. In the event
Seller extends closing pursuant to paragraph 7.6.1, then the interest earned on
the Earnest Money commencing July 16, 2007, through the date of Closing shall
belong to and be the property of Purchaser, and Seller shall have no claim
therefor.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

4.3. Escrow Agent. In performing Escrow Agent’s duties hereunder, Escrow Agent
shall not incur any liability to any party for any damages, losses or expenses,
except for willful default or breach of trust, and Escrow Agent shall
accordingly not incur any such liability with respect to any action taken or
omitted in reliance upon any written instrument, including any written notice,
election, demand, request or response thereto contemplated, permitted or
required to be delivered under this Agreement (collectively, a “Notice”), not
only as to the due execution and the validity and effectiveness of the
provisions of the Notice but also as to the truth and accuracy of any
information contained therein, which Escrow Agent shall in good faith believe to
be genuine, to have been signed or presented by a proper person or persons and
to conform with the provisions of this Agreement. Escrow Agent is hereby
authorized to refuse to act except upon the written consent of both Seller and
Purchaser. As to their own acts and omissions, Seller and Purchaser each
indemnify and hold harmless (“Indemnify”) Escrow Agent from and against all
claims, damages, liabilities and expenses, including, without limitation, costs
of investigation and attorney’s fees, disbursements and expenses at both the
trial and appellate levels (the “Indemnity”), which may be imposed upon Escrow
Agent or incurred by Escrow Agent in connection with the performance of the
duties of Escrow Agent hereunder; provided however, that in the event that
Escrow Agent shall willfully default or be grossly negligent in the performance
of Escrow Agent’s duties under this Agreement, then in such event Escrow Agent
shall be liable for all such claims and damages.

5. TITLE.

5.1. Permitted Exceptions. Those matters recorded in the Records as of the
effective date of the First American Title Insurance Company’s Owners Commitment
No. 2 – 19816(R) listed on the proforma title insurance policy attached shall be
deemed to be, collectively, the “Permitted Exceptions”, and shall be the only
limitations upon the warranty of title of Seller in the limited warranty deed
executed and delivered by Seller to Purchaser at Closing (the “Deed”), except as
otherwise provided herein.

5.2. Title Insurance Endorsement. Purchaser has informed Seller that certain
improvements located on the Property encroach into building setback areas and
easement areas. Seller agrees to cause the Title Company to provide to Purchaser
at Closing, at Seller’s sole cost and expense, affirmative title insurance
coverage or endorsement (the “Encroachment Endorsement”) against the forced
removal of any such improvements as a result of such encroachments.

5.3. Intentionally Deleted.

5.4. No Further Encumbrances. Notwithstanding anything contained in this
Agreement to the contrary, Seller shall not encumber title to the Property or
allow title to the Property to be encumbered subsequent to the Effective Date (a
“Subsequent Encumbrance”). In the event that Seller in any way causes or permits
a Subsequent Encumbrance, and fails to obtain or assist in obtaining affirmative
title insurance coverage insuring the ownership interest of Purchaser over such
Subsequent Encumbrance, then Purchaser shall have the option to either:
(a) maintain this Agreement in full force and effect and receive a credit at
Closing in the amount necessary to fully cure and correct the Subsequent
Encumbrance, if such Subsequent Encumbrance, is a monetary lien that can be
satisfied by the payment of a specified sum (b) terminate this Agreement by
delivering Notice thereof to Seller and FIRSTAM, in which event FIRSTAM shall
immediately refund the Earnest Money to Purchaser, and Purchaser shall be
entitled to retain the Earnest Money and neither party shall have any obligation
to the other except those which Seller’s termination by their terms.

6. SURVEY. Prior to the date hereof, Seller has delivered to Purchaser an
ALTA/ACSM Land Title Survey of the Property prepared by Urban Engineers, Inc.
(the “Surveyor”) with a certification dated May 11, 2007 as Job Number 20611-9
(the “Survey”). Prior to Closing, Seller shall cause the Surveyor to revise to
Survey to include item 6 of Table A Optional Requirements. In the event that
such revision to the Survey shall disclose an encroachment of any improvements
located on the Property into any building setback or easement areas, then Seller
shall cause the Title Company to issue to Purchaser at Closing the Encroachment
Endorsement in accordance with Section 5.2 above.

7. CLOSING.

7.1. Closing Date. Subject only to the satisfaction of the conditions precedent
set forth in Section 7.6, the Closing Date shall occur two (2) business days
after the later to occur of (a) receipt of the Lender Approval, (b) satisfaction
of the Loan Assumption Conditions Precedent, and (c) the execution by Seller and
Purchaser of a co-tenancy agreement in form and substance reasonably acceptable
to Seller and Purchaser setting forth the terms and

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

conditions upon which Seller and Purchaser will own and operate the Property
(the “Co-Tenancy Agreement”). If Seller and Purchaser are not able to agree on
the Co-Tenancy Agreement in accordance with the terms of Section 9.1.19 hereof
by June 14, 2007 (the “Loan Date”) and prerequisites (a) and (b) have occurred,
then the Closing Date shall be June 18, 2007 at which Closing Purchaser shall
acquire the ELPF TIC Interest and Seller and Purchaser shall each contribute
their respective TIC interest to that certain limited liability company to be
created pursuant to the LLC Agreement, and Seller and Purchaser shall execute
the LLC Agreement. The Closing shall occur at 10:00 A.M. at the offices of
Escrow Agent at 4710 Ashford-Dunwoody Road, Suite 285, Atlanta, Georgia 30319.
In the event that the Closing Date falls on a Saturday, Sunday or legal holiday,
the Closing shall take place on the first business day thereafter.

7.2. Conduct of Closing. At Closing each party shall execute and deliver all
documents reasonably necessary or reasonably required by the Title Company to
effectuate and complete the Closing. Seller, Purchaser and EASTDIL SECURED,
L.L.C., a New York limited liability company and Georgia licensed real estate
broker (the “Broker”) shall execute at Closing such documentation as is
necessary to comply with the terms of O.C.G.A. Section 10-6A-1 et seq. Seller
shall execute and deliver to Purchaser the Deed, properly executed by Seller and
witnessed and notarized for recording, conveying to Purchaser the ELPF TIC
Interests subject only to the Permitted Exceptions. Seller shall pay the cost of
the Survey (with Purchaser reimbursing Seller for the cost of the Survey at
Closing), all transfer tax due in connection with the Deed, Seller’s attorney’s
fees, one-half of the escrow fees charged by the Title Company, and all other
expenses incurred by Seller (collectively, the “Seller’s Closing Costs”).
Purchaser shall pay the cost of any title insurance obtained by Purchaser,
Purchaser’s attorney’s fees, all expenses of the Title Company (except only
one-half of the escrow fees charged by the Title Company), and all of Seller’s
costs and expenses in connection with the closing of the New Loan , and all of
Seller’s attorneys’ fees and other out-of-pocket costs and expenses in excess of
those which Seller would have incurred had the Closing occurred on May 11, 2007
(except with respect to any attorneys’ fees, costs or expenses incurred by
Seller in connection with the REA Estoppel or the [****] Lease Amendment, as
those terms are hereinafter defined), it being the intention of the parties that
Purchaser reimburse Seller for all expenses, including, without limitation,
Purchaser’s attorneys’ fees incurred or in any way related to Section 9.1.19 or
any aspect thereof or any action taken in conjunction therewith or related
thereto (collectively, the “Purchaser’s Closing Costs”). At Closing, Seller
shall execute and deliver the following affidavits to the best actual personal
knowledge of Seller: (a) an affidavit in form and substance satisfactory to the
Title Company, which affidavit shall be sufficient to permit Purchaser to obtain
title insurance without exception for unrecorded leases except for the Leases,
or liens of laborers, mechanics or materialmen, or rights of parties in
possession other than tenants of the Property (collectively, the “Tenants”),
(b) an affidavit which states that Seller is a “United States person,” as
referred to and defined in Internal Revenue Code Section s 1445(f)(3) and
7701(g), including Seller’s address and United States taxpayer identification
number, (c) an affidavit which establishes the residency of Seller in compliance
with O.C.G.A. Section s 48-7-128 and 48-7-129, and related rules and
regulations, and (d) such indemnities or other agreements required by the Title
Company to issue the Encroachment Endorsement. At Closing, Seller or Selig, as
the case may be, shall execute and deliver to Purchaser, in form and substance
reasonably acceptable to Purchaser, (i) a bill of sale with full warranty of
title conveying to Purchaser unencumbered title to 87.85% of all personal
property owned by Seller and located on the Property in the form attached hereto
as Exhibit “E”, (ii) an assignment of an 87.85% interest in all Leases in the
form attached hereto as Exhibit “F”, (iii) an assignment of an 87.85% interest
in all Service Contracts (as defined in Section 9.1.12) in the form attached
hereto as Exhibit “G”, (iv) an assignment an 87.85% interest in all intangible
property including, without limitation, all licenses, Warranties (as defined in
Section 9.1.13), trade names (including the name “The District at Howell Mill”)
and permits affecting the Property in the form attached hereto as Exhibit “H”,
(v) an indemnity agreement from Selig to Purchaser in the form attached hereto
as Exhibit “J” (the “Indemnity Agreement”), (vi) an Escrow Agreement among
Seller, Purchase and Escrow Agent in the form attached hereto as Exhibit “I”,
(vii) a certified copy of the rent roll attached hereto as Exhibit “J”, (viii) a
certificate stating that the representations and warranties of Seller set forth
in this Agreement remain true and correct in all material respects, (ix) a
certified resolution of Seller evidencing that Seller has the legal right, power
and authority to consummate the sale of the ELPF TIC Interest and other
transactions contemplated by this Agreement, (x) letters to all Tenants and
parties to any Service Contracts, Warranties, REAs and the Condominium
Declaration (as hereinafter defined) advising Tenants and such other parties of
the sale of the Property, and (xi) such other documents and instrument as may be
reasonably required by the Title Company to consummate the transactions
contemplated by this Agreement.

7.3. Prorations. All items of income and expense pertaining to the Property
(collectively, the “Prorations”) shall be prorated between Seller and Purchaser
based upon the respective days of ownership of Seller and

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Purchaser as of midnight of the day immediately preceding the Closing Date (the
“Proration Date”), with 87.85% of each item being attributable to Purchaser and
12.15% being attributable to Seller as follows:

7.3.1. Taxes. All ad valorem taxes and general or special or association
assessments or water or sewer charges or assessments of any nature assessed or
imposed against the Property (collectively, the “Taxes”) shall be prorated based
upon the amount thereof for the year in which Closing occurs or, if such amount
is not available, based upon one hundred ten percent (110%) of the most recently
ascertainable Taxes.

7.3.2. Rents. All base or minimum rents (the “Minimum Rents”), additional rents,
percentage rents, common area maintenance expenses, operating expenses and all
other rents or income pertaining to the Property from all Tenants (collectively,
the “Rents”) shall be prorated as of the Proration Date between Seller and
Purchaser based upon the respective days of ownership of Seller and Purchaser,
in the manner hereafter set forth:

7.3.2.1. All Minimum Rents for the calendar month of Closing shall be prorated
for the month in which Closing occurs if collected on or before the Proration
Date. There shall be no proration or adjustment for any past due Minimum Rents.
Seller shall reimburse Purchaser at Closing for all Minimum Rents prepaid to
Seller for any period after the calendar month during which the Closing occurs.

7.3.2.2. Purchaser shall be credited with the amount of all operating expenses,
common area maintenance, insurance, Taxes, and all other reimbursements from
Tenants (collectively, the “Tenant Contributions”) for the month of Closing
received by Seller and attributable to any period following the Proration Date.
Neither Seller nor Purchaser shall receive credit at Closing for any payments or
obligations for any Tenant Contributions due but not paid as of the Proration
Date. At the time of the final calculation and collection from Tenants of Tenant
Contributions for the period including the Closing Date, whether in the nature
of a reconciliation payment or full payment, in arrears or otherwise, there
shall be a reproration between Seller and Purchaser with respect to the Tenant
Contributions. Such reproration shall not be made on the basis of a per diem
method of allocation, but shall instead be apportioned between Seller and
Purchaser on the basis of the relative share of actual expenses in question
incurred by Seller and Purchaser during the Lease year in question. To the
extent that any Lease requires any Tenant to make a lump sum payment to Seller
after the Closing Date based upon actual Taxes, operating or similar expenses
for the Property during the year in which Closing occurs, such lump sum payment
shall be prorated between Seller and Purchaser, as follows: (a) payments for
items such as Taxes which are allocable equally over the year shall be prorated
in proportion to the number of days during such year for which Seller and
Purchaser owned the Property, and (b) payments such as operating expenses which
fluctuate during the year shall be prorated as necessary to reflect the
expenditures actually made by Seller and Purchaser in connection with the
expense to which such payments apply. At Closing, Seller and Purchaser shall
mutually and in good faith estimate the amount, if any, by which tenants have
overpaid Tenant Contributions for periods prior to the Closing Date and, at
Closing, Purchaser shall receive a credit in the amount of such estimate.
Notwithstanding the foregoing, Seller shall continue to be responsible for the
amount of such over payments if such credit funds shall be insufficient to pay
the same. If and when Purchaser collects any past due Rents or Tenant
Contributions after Closing, after reimbursement to Purchaser for collection
expenses, such net past due Rents or Tenant Contributions collected shall be
applied first to any amounts owing to Purchaser for any period from and after
the Closing, then to Seller for past due Rents or Tenant Contributions in order
of due date. If any delinquent Rents or Tenant Contributions due Seller is not
paid by the Tenant within ninety (90) days after the Closing, Seller shall
retain the right to pursue any remedies of Seller against Tenants after Closing
for any delinquent Rents or Tenant Contributions owed to Seller, except for
dispossessory or distress proceedings.

7.3.3. Utilities. All utilities shall be prorated as of the Proration Date based
upon the meter readings on the Proration Date or, in the event that meter
readings are not available, upon the most recent actual invoices therefor.

7.3.4. Insurance. Premiums on insurance policies will not be adjusted. As of the
Closing Date, Seller will terminate its insurance coverage and Purchaser will
effect its own coverage.

7.3.5. Tenant Improvements and Commissions. Seller agrees to pay in full the
following amounts (collectively “Lease Costs”) with respect to all Leases in
effect as of the Effective Date: (i) the amount of all rent abatements (i.e.,
free rent) granted to tenants under the Leases and accruing on or after the
Closing Date, (ii) all

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

leasing commissions and brokerage fees with respect to the existing terms of the
Leases, (iii) tenant improvement allowances (if any) specified in the Leases,
(iv) the cost of completing tenant improvements, if any, specified in the Leases
to be performed by landlord (whether or not yet due and payable), (v) any
capital expenditure expenses, and (vi) expenses incurred or to be incurred
pursuant to the terms of a lease for the purposes of satisfying or terminating
the obligations of a tenant under such Lease to the landlord under another lease
(whether or not such other lease covers space in the Property). Any items as to
which Seller is required to pay pursuant to this subparagraph which are not paid
in full prior to Closing shall be a credit against the Purchase Price. Seller
shall also be responsible for shall indemnify Purchaser against any liability to
Seller’s agents for any commissions due under the existing property management
agreement and any brokerage agreements upon Purchaser entering into leases after
Closing with any prospects shown space at the Property prior to Closing.

7.3.6. Income. All other items which are customarily prorated in transactions
similar to the Closing and which were not herein specifically dealt with shall
be prorated as of the Proration Date.

7.3.7. Estimates. In the event that accurate prorations and other adjustments
are not made at Closing because current bills were not then available or
utilized, at Closing Seller and Purchaser shall prorate an estimate of such
items on the basis of the best known available information, subject to
reproration upon receipt of the final bills therefor, the terms of this Section
7.3.7 shall survive Closing.

7.4. Security Deposits. All unapplied security deposits, if any, together with
all accrued interest required to be paid to a tenant, held by Seller under the
Leases (collectively, the “Security Deposits”) shall be credited to Purchaser at
Closing, and Seller shall Indemnify Purchaser with respect to any Security
Deposits which are not expressly disclosed to Purchaser in this Agreement and
credited to Purchaser at Closing, which Indemnity shall survive Closing.

7.5. Possession. Seller shall deliver possession of the Property to Purchaser at
Closing.

7.6 Purchaser Conditions Precedent. Purchaser’s obligation to consummate Closing
shall be subject to the satisfaction of the following TWO (2) conditions
precedent ONLY (each, a “Purchaser Condition Precedent”) on or before the date
specified for each such Purchaser Condition Precedent, all, subject however, to
the terms of Section 17:

7.6.1. The satisfaction of both the Loan Assumption Conditions Precedent and the
closing and funding of the New Loan (collectively, the “Loan Contingency”) by
June 14, 2007 (the “Loan Date”); provided, however, that in the event that,
despite the expeditious, diligent, good faith efforts of Seller and Purchaser,
the satisfaction and closing of the funding of the New Loan does not occur by
the Loan Date, then Seller shall be entitled, but not obligated, at Seller’s
sole election, by delivering Notice to Purchaser and Escrow Agent on or before
June 18, 2007, to procure or arrange for a substitute New Loan on the same
economic terms and the same material non-economic terms as the New Loan (the
“Substitute New Loan”), on or before August 16, 2007, in which case Closing
shall occur simultaneously with the of the closing of the Substitute New Loan .
If by August 16, 2007, Seller does not obtain the Substitute New Loan, then this
Purchaser Condition Precedent shall not be satisfied. Provided, however, that
Purchaser may waive the closing and funding of the New Loan and Substitute New
Loan as a Purchaser Condition Precedent by so notifying Seller in writing by
5:00 p.m. EDT on Thursday, May 17, 2007. If Purchaser makes such a waiver, the
closing and funding of either the New Loan or Substitute New Loan shall not be a
Purchaser Condition Precedent to Purchaser’s obligation to consummate Closing
pursuant to this paragraph 7.6.

7.6.2. The compliance by Seller with the requirements of the Title Company for
Seller set forth in the owner’s title insurance commitment annexed hereto as
Exhibit “K” (the “Title Commitment”) including, without limitation, execution of
the seller’s affidavit, Deed, and other closing documents required for Seller by
the Title Company, in accordance with the terms of the Title Commitment, and the
conveyance of title unencumbered by any encumbrance occurring subsequent to the
effective date of the Title Commitment, and issuance by the Title Company of the
Encroachment Endorsement.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

In the event that either or both of the Purchaser Conditions Precedent are not
satisfied on or before their respective outside dates set forth above, as such
dates may be extended, then Purchaser shall have the right upon Notice delivered
to Seller and Escrow Agent within three (3) business days following the
non–occurrence of such Purchaser Condition Precedent, to either waive the
satisfaction of such Purchaser Condition Precedent or terminate this Agreement.
If Purchaser fails to deliver such Notice by the respective date set forth in
this Section 7.6, time being of the essence, then Purchaser shall be deemed to
have irrevocably waived non-occurrence of any such Purchaser Condition Precedent
or Purchaser Conditions Precedent. Upon any timely termination of this Agreement
by Purchaser as set forth in this Section 7.6, Purchaser shall be entitled to
receive a return of the Earnest Money, but not the interest thereon, and neither
party shall have any further rights or obligations hereunder unless a failure of
any Purchaser Condition Precedent is the result of a default by Seller
hereunder, in which event Purchaser may pursue any and all remedies available to
Purchaser set forth in paragraph 12.1 hereof.

8. CONDEMNATION.

8.1. General. In the event that at any time prior to Closing any action or
proceeding is filed pursuant to which all or any portion of the Property is
pursuant to condemnation or the exercise of the power of eminent domain (the
“Condemnation”), this Agreement shall remain in full force and effect, whereupon
at Closing Seller shall transfer and assign to Purchaser all of Seller’s right,
title and interest in and to all proceeds received or which may be received by
reason of the Condemnation. In no event shall any party be entitled to terminate
this Agreement in the event that any time prior to Closing any action or
proceeding is filed pursuant to which all or any portion of the Property is
subject of a Condemnation.

8.2. Notice. Seller shall immediately deliver Notice to Purchaser of any
Condemnation. Seller shall not settle, compromise or agree to any Condemnation
without the prior written consent of Purchaser.

9. SELLER REPRESENTATIONS.

9.1. Seller Representations. Seller hereby represents that the following are
true and correct as of the Effective Date in all material respects and, subject
to the provisions of Section 9.2, in all material respects shall be true and
correct and reaffirmed on the Closing Date (collectively, the “Seller
Representations”):

9.1.1. Authorization. Seller is a limited liability company duly formed and
validly existing as such under the laws of the State of Georgia, and is properly
authorized to transact business in the State of Georgia, and has full right and
authority, and has taken all necessary corporate action, to validly execute and
deliver this Agreement and to consummate the Closing.

9.1.2. No Judgments or Litigation. There are no judgments against Seller which
are unpaid or unsatisfied, in any court of any city, county or state, or of the
United States of America, and there is no action, litigation, suit or proceeding
pending or, to the best knowledge of Seller, threatened against Seller or the
Property or any portion thereof.

9.1.3. No Conflicts. Neither the execution and delivery of this Agreement, the
consummation of the Closing, nor the compliance with any of the provisions
hereof shall conflict with, or result in a default (or a condition which upon
Notice or lapse of time or both would constitute a default), under any of the
terms, conditions or provisions of: (a) any agreement or instrument to which
Seller is a party or by which Seller is bound, or (b) any laws, statutes, codes,
ordinances, orders, regulations, directives, rules or requirements of any
federal, state, city, county or other governmental, public or quasi-governmental
authorities, bodies, boards or agencies or any departments or bureaus thereof,
or any judgments, orders, injunctions or decrees (collectively, the “Laws”)
applicable to Seller.

9.1.4. No Condemnation. There are no Condemnation proceedings pending, nor has
Seller received any Notice (written or otherwise) of any contemplated or
threatened Condemnation.

9.1.5. Hazardous Substances. Seller has no actual knowledge with respect to the
presence at, on or under the Property of “Hazardous Substances”. Neither Seller
nor, to the best of Seller’s actual knowledge, any tenant has knowingly used the
Property as a landfill or as a dump to receive garbage, refuse, waste, or fill
material, and,

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

to the best of Seller’s actual knowledge, there are no Hazardous Substances (as
hereinafter defined) stored, handled, installed, released or disposed in, on or
about the Property or any other location within the vicinity of the Property. As
used in this Agreement, the term “Hazardous Substances” means such materials,
waste, contaminates or other substances defined as toxic, dangerous to health or
otherwise hazardous by reference to the following sources as amended from time
to time: (a) the Resource Conservation and Recovery Act of 1976, 42 USC §6901
(“RCLA”); (b) the Hazardous Materials Transportation Act, 49 USC § 1801; (c) the
Comprehensive Environmental Response Compensation and Liability Act of 1980, 42
USC §9601 (“CERCLA”); (d) applicable laws of the jurisdiction where the Property
is located; and (e) any federal, state or local statutes, regulations,
ordinances, rules or orders issued or promulgated under or pursuant to any of
those Laws or otherwise by any department, agency or other administrative,
regulatory or judicial body.

9.1.6. Violation of Laws, Covenants, Conditions and Restrictions. Seller has no
actual knowledge, nor has Seller received any Notice, of any violations of Laws
with respect to the Property, or any violation or breach of any of the
covenants, conditions, restrictions or other agreements affecting the Property.

9.1.7. No Other Sales Contracts. No person, firm or entity other than Purchaser,
as set forth herein, has any rights in or rights to acquire all or any part of
the Property, and there is no other outstanding agreement to sell all or any
part of the Property to any other person, firm or entity.

9.1.8. No Further Transfers. So long as this Agreement is in effect, Seller
shall not make, create or allow any transfer (absolutely or as security), lien,
lease, encumbrance, easement, restriction, reservation, contractual or other
right, license or interest involving the Property or any part thereof, or act in
such a way as would deprive or hinder Seller from transferring the Property to
Purchaser in accordance with terms and conditions of this Agreement.

9.1.9. No Assessments. To the best knowledge and belief of Seller, and Seller
has received no notice to the contrary, no assessments have been made against
any portion of the Property which are unpaid (except Taxes for the current year
that are not due and payable), whether or not they have become liens; and Seller
shall notify Purchaser upon learning of any such assessments.

9.1.10. Loan. With respect to the Original Loan: (a) the Original Loan is a
first mortgage lien encumbering the Property, and is the only indebtedness which
encumbers or is secured by the Property, (b) Seller has delivered to Purchaser
true, complete and accurate copies of the Original Loan Documents evidencing the
Original Loan, (c) the Original Loan Documents accurately reflect the terms of
the Original Loan, and there are no material provisions, agreements or
understandings with respect to the Original Loan except as described in the
Original Loan Documents, (d) at all times prior to and on the Closing Date,
Seller shall take all action required pursuant to the Original Loan Documents to
prevent any default or existence of any state of facts which would support a
default thereunder, (e) the Original Loan is in good standing with no default or
alleged default thereunder, and at time of Closing, the Original Loan Documents
shall be current, in good standing, and with no default thereunder, (f) the
transfer fees imposed by the Lender related to the Closing subject to the
assumption of the Original Loan shall be paid by Seller, (g) there is no
obligation to pay additional interest or share of income or profits with respect
to the Original Loan other than as expressly set forth in the Original Loan
Documents, and (h) the Original Loan Documents secure only the Loan, and no
further advances or indebtedness to Seller are secured by the Original Loan
Documents.

9.1.11. Rent Roll. Annexed hereto as Exhibit “J” is a copy of a current and
accurate rent roll for the Property containing a complete list of all Lease.

9.1.12 Service Contracts. Except for the contracts referenced on the list of
Service Contracts attached hereto as Exhibit “L” (the “Service Contracts”),
there are no contracts of construction, maintenance, employment, management,
service, or supply in effect entered into by Seller which will affect the
Property or operations of the Property after Closing. To Seller’s knowledge,
each of the Service Contracts is in full force and effect and has not been
modified or amended except as indicated on Exhibit “L”. To Seller’s knowledge,
neither party to any Service Contract is in default thereunder. To Seller’s
knowledge, all currently due charges under the Service Contracts have been paid
in full. Seller has delivered, to Purchaser, true and complete copies of the
Service Contracts.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

9.1.13. Warranties and Guaranties. Annexed hereto as Exhibit “M” is a recital
and covenant with respect to all warranties and guaranties currently in force
with respect to any portion of the Property (the “Warranties”).

9.1.14. Intellectual Property. To the best of Seller’s actual knowledge, the
conduct of Seller’s business does not infringe upon the patents, trademarks,
copyrights or other intellectual property rights of any third party, and, to
Seller’s knowledge, no third parties are currently infringing upon the patents,
copyrights, trademarks or other intellectual property rights of Seller. Without
limiting the generality of the foregoing, Seller has not granted to any person a
license or other right to use the name “The District at Howell Mill”.

9.1.15. Books and Records; Financial Operation. All books and records relating
to operating income and expenses of the Property heretofore maintained by Seller
and furnished or made available to Purchaser by Seller were and shall be those
maintained by Seller in regard to the Property in the normal course of business.
To Seller’s knowledge, the operating statements covering the Property furnished
by Seller to Purchaser are, in all material respects, accurate, complete and
have been prepared in accordance with the books and records of Seller. All
documents and records previously or hereafter made available or delivered by
Seller to Purchaser and the information contained therein are true, complete and
accurate in all material respects.

9.1.16. Employees. Seller has no employees. There are no collective bargaining
or union agreements with respect to the Property. Seller does not maintain or
sponsor any employee benefit plan, including, without limitation, any plans
subject to the Employer Retirement Income Security Act of 1974, as amended.
There are no pending claims or, to Seller’s knowledge, any threatened claim
against Seller by any employee or former employee whose employment related to
the Premises.

9.1.17. Reciprocal Easement Agreements. Seller has delivered to Purchaser true
and complete copies of the REAs (as hereinafter defined). To Seller’s knowledge,
each of the REAs is in full force and effect and has not been modified or
amended. To Seller’s knowledge, there exists no circumstance or state of facts
that constitutes a default by Seller or any third party under any of the REAs
that would, with the passage of time or the giving of notice, or both,
constitute a default on a part of Seller or said third parties under said
agreements and no third parties have asserted in writing any claims against
Seller in connection with the REAs.

9.1.18. Condominium Association. Seller has delivered to Purchaser a true and
correct copy of that certain Declaration of Condominium for The District at
Howell Mill Condominium recorded in Deed Book 39710, Page 698 (the “Condominium
Declaration”), as amended by First Amendment to the Declaration of Condominium
for The District at Howell Mill Condominium recorded in Deed Book 41056, Page
616 (the “First Amendment to Declaration”, and together with the Condominium
Declaration, the “Declaration”). To Seller’s knowledge, the Declaration is in
full force and effect and has not been modified or amended except as set forth
above. To Seller’s knowledge, there exists no circumstance or state of facts
that constitutes a default by Seller or any third party under the Declaration
that would, with the passage of time or the giving of notice, or both,
constitute a default on a part of Seller or said third parties under the
Declaration and no third parties have asserted in writing any claims against
Seller in connection with the Declaration.

9.1.19. Co-Tenancy Agreement. Seller and Purchaser agree to use diligent, good
faith efforts toward promptly finalizing (a) a Co-Tenancy Agreement reflecting
the economic and business terms set forth in the LLC Agreement, with such
modifications as the parties may agree upon with a view to compliance with the
“safe harbor” Revenue Procedure (the “TIC Rev. Proc.”) promulgated by the
Internal Revenue Service with respect to the ownership of tenant-in-common
interests as it relates to the ELPF TIC Interest, (b) a property management
agreement with Jones Lang LaSalle Americas, Inc.; and (c) a leasing agreement
with Selig Realty, Inc. (it being understood and agreed that such management
agreement and such leasing agreement shall be in the respective form thereof
attached as an exhibit to the LLC Agreement, with such modifications as the
parties may agree upon with a view to compliance with the TIC Rev. Proc.);

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

9.2. Limitations. Notwithstanding the foregoing provisions of Section 9.1 or any
other term or provision of this Agreement, neither the Seller Representations
nor any other representation or covenant of Seller under this Agreement shall
extend to, and shall in all events be excluded therefrom, and Seller shall in no
event have any duty, obligation, liability or responsibility for, or be deemed
in any manner to be, in breach or default with respect to any of the Seller
Representations or any other representation or covenant of Seller under this
Agreement by reason of the existence of or Seller’s knowledge of, any matter to
the extent that Purchaser obtains actual knowledge of such matter prior to the
Closing. Wherever in this Agreement there is any reference to the “knowledge” of
Seller or to any “Notice” having been “received” by Seller, in any variation of
such references, such references: shall (a) mean only the actual knowledge of,
or Notice actually received personally by David E. Witt or William J. Dawkins,
both individual residents of Fulton County, Georgia (collectively, the
“Individuals”); (b) not mean or include any imputed or constructive knowledge of
the Individuals, nor any Notice constructively received by the Individuals;
(c) not include any actual, imputed or constructive knowledge of any member,
attorney, officer, agent, employee or affiliate of Seller, or any other person
or entity, or any Notice actually or constructively received by any director,
member, partner, officer, attorney, agent, employee or affiliate of Seller, or
any other person or entity; and (d) not be deemed to imply that the Individuals
or any other person or entity has undertaken, or has any duty or obligation to
undertake, any investigation or inquiry with respect to the subject matter
thereof.

Notwithstanding anything to the contrary in this Agreement, subject to the terms
of Section s 12.1 and 16, in the event of any untruth of the Seller
Representations or any other representation or warranty of Seller set forth in
this Agreement, Purchaser’s sole remedies with respect thereto shall be limited
as follows:

 

  (i) Any claims made by Purchaser with respect to any breach of the Seller
Representations or any other representation or warranty of Seller set forth in
this Agreement must be made in writing to Seller within twelve (12) months after
the Closing Date (the “Survival Period”), and shall be based solely upon the
alleged untruth of the Seller Representations or such other representations and
warranties in question;

 

  (ii) No recovery shall be had on any such claim if, notwithstanding the
inaccuracy of the Seller Representations or other representation or warranty of
Seller set forth in this Agreement in question, Purchaser obtained actual
knowledge of such inaccuracy at or before Closing, whether by disclosure of
Seller or otherwise;

 

  (iii) No recovery shall be had against Seller unless Purchaser establishes
actual damages with respect to all claims of at least Ten Thousand and No/100
($10,000.00) Dollars in the aggregate; and

 

  (iv) No recovery shall be had against Seller in excess of Two Million and
No/100 ($2,000,000.00) Dollars in total for all claims made by Purchaser.

The Seller Representations shall expire and be of no further force or effect on
the date which is twelve (12) months after the Closing Date.

10. PURCHASER REPRESENTATIONS. Purchaser hereby represents that the following
are true and correct as of the Effective Date (collectively, the “Purchaser
Representations”):

10.1. Authorization. Purchaser is a limited liability company duly created and
validly existing as such under the Laws of the State of Delaware, and is
properly authorized to transact business in the State of Delaware, and has full
right and authority, and has taken all necessary action, to validly execute and
deliver this Agreement and to consummate the Closing.

10.2. No Judgments. There are no judgments against Purchaser which are unpaid or
unsatisfied, in any court of any city, county or state, or of the United States
of America.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

10.3. No Conflicts. Neither the execution and delivery of this Agreement, the
consummation of the Closing, nor the compliance with any of the provisions
hereof shall conflict with, or result in a default (or a condition which upon
Notice or lapse of time or both would constitute a default), under any of the
terms, conditions or provisions of: (a) any agreement or instrument to which
Purchaser is a party or by which Purchaser is bound, or (b) any Laws applicable
to Purchaser.

11. DAMAGE OR DESTRUCTION. In the event that all or any portion of the Property
is destroyed or damaged on or prior to Closing by fire or any other cause of any
nature whatsoever, then Seller shall promptly deliver Notice to Purchaser
thereof. Upon receipt of Notice of such damage or destruction from Seller,
Purchaser shall consummate Closing, accepting the Property in such damaged or
destroyed condition, in which event Seller shall transfer and assign to
Purchaser all of the right, title and interest of Seller in and to any claims
and proceeds Seller may have under any insurance policies covering the Property
and Purchaser shall receive a credit at Closing against the Purchase Price in
the amount of any deductible applicable thereto. In no event shall any party be
entitled to terminate this Agreement in the event all or any portion of the
Property is destroyed or damaged prior to Closing by fire or any other cause of
any nature whatsoever.

12. DEFAULT.

12.1. Default by Seller. Subject to the terms of Section 17, in the event that
Closing is not consummated due to the inability, failure or refusal of Seller to
perform the material obligations of Seller hereunder and are not waived by
Purchaser, and are not cured by Seller, then Purchaser’s sole remedy shall be to
elect either of the following, by promptly delivering Notice to Seller: (a) to
terminate this Agreement, in which event Escrow Agent shall immediately refund
the Earnest Money to Purchaser, and Purchaser shall be entitled to retain the
Earnest Money as Purchaser’s sole remedy hereunder, and thereafter no party
shall have any further rights, claims or liabilities hereunder except those
provisions which by their express terms survive the termination of this
Agreement; or (b) to pursue and enforce the remedy of specific performance
against Seller, but Purchaser shall not be entitled to pursue or collect any
actual, consequential or other damages whatsoever from Seller, unless specific
performance is not available due to Seller’s intentional default, in which case
Purchaser can avail itself of actual, but not consequential, damages from
Seller. Subject to Section 17, in the event that any of the Seller
Representations prove materially untrue after the Effective Date and are not
waived by Purchaser, or Seller fails to perform any covenants that result in a
material adverse effect on the Property and are not waived by Purchaser, and are
not cured by Seller, the Purchaser’s sole remedy shall be to claim actual
monetary damages; within six (6) months after the date of Closing. In no event
shall Purchaser be entitled to consequential or any other damages whatsoever
other than actual damages incurred.

12.2. Default by Purchaser. In the event that Closing does not occur by reason
of default by Purchaser with respect to any material obligations of Purchaser
hereunder, or because any of the Purchaser Representations are or become
materially false and are not waived by Seller or promptly cured by Purchaser,
then upon demand by Seller to Escrow Agent and Purchaser, Escrow Agent shall
promptly pay the Earnest Money to Seller as Seller’s sole and exclusive remedy
related thereto, and Seller shall be entitled to retain the Earnest Money as
full liquidated damages in accordance with O.C.G.A. Section 13-6-7, and
thereafter no party shall have any further rights, claims or liabilities
hereunder, except those obligations which by their express terms survive the
termination of this Agreement; Seller’s receipt and retention of the Earnest
Money as liquidated damages being the full and exclusive remedy of Seller
hereunder, Seller hereby specifically waiving and relinquishing all other
remedies at law or in equity, including, without limitation, an action in equity
for specific performance of this Agreement or an action at law to recover any
monetary damages in excess of the Earnest Money. Seller shall not sue Purchaser
on the grounds that the Earnest Money is unreasonable in amount and exceeds the
actual or other damages of Purchaser or that the receipt and retention by Seller
of the Earnest Money only constitutes a penalty. The parties acknowledge that
the actual damages of Seller in the event of inability, failure or refusal of
Purchaser to consummate Closing shall be difficult or impossible to ascertain,
and that the Earnest Money represents the reasonable pre-estimate of the parties
of the probable loss of Seller, and are not a penalty.

13. NOTICES. All Notices shall be in writing, signed by the party or parties
giving the Notice, and may be delivered (a) in person, (b) by the United States
mail, postage prepaid, certified with return receipt requested (the “Mail”),
(c) by United Parcel Service, Federal Express or other reliable overnight
courier service (the “Courier”), or (d) by facsimile transmission (with the
original of the facsimile transmission sent by Courier). All Notices shall be
sent to the addressee at the respective address or facsimile transmission number
of such addressee set forth below or at such other address or facsimile
transmission number within the continental United States as such addressee may
designate by Notice specifically designated as a Notice of change of address and
given in accordance herewith. Any such Notice shall

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

be deemed received by the addressee (i) in the case of personal delivery, on the
date of delivery to the addressee of such Notice as evidenced by written receipt
by a duly authorized officer or representative of such addressee, (ii) in the
case of Mail, the earlier of the date receipt is acknowledged on the return
receipt for such Notice or three (3) business days after the date of postmark
thereof by the United State Postal Service, (iii) in the case of Courier, on the
date of receipt of such Notice evidenced by written receipt by a duly authorized
officer or representative of such addressee, and (iv) in the case of facsimile
transmission, on the date of receipt of transmission of such Notice. Rejection
or refusal to accept or inability to deliver because of changed address of which
no Notice has been received shall also constitute receipt. Any such Notice, if
given to Seller, shall be addressed as follows:

if given to Seller, shall be addressed as follows:

 

The District at Howell Mill, LLC    with a copy to: c/o Selig Enterprises, Inc.
   William J. Dawkins, Esquire Suite 550    Suite 550 1100 Spring Street, N.W.
   1100 Spring Street, N.W. Atlanta, Georgia 30309-2848    Atlanta, Georgia
30309-2848 [****]    [****] and, if given to Purchaser, shall be addressed as
follows: ELPF Howell Mill, LLC    with a copy to: c/o LaSalle Investment
Management    Katten Muchin Rosenman LLP 100 East Pratt Street    525 West
Monroe Street 20th Floor    Chicago, Illinois 60661 Baltimore, Maryland 21202   
[****] [****]    and, if given to Escrow Agent, shall be addressed as follows:
Calloway Title and Escrow, L.L.C.    4710 Ashford-Dunwoody Road    Suite 285   
Atlanta, Georgia 30319    [****]   

14. CONFIDENTIALITY. All documents, records and information provided to
Purchaser by Seller in connection with the Inspection or this Agreement
(collectively, the “Data”), shall be held and reviewed in strict confidence by
Purchaser and utilized solely for the purpose of determining the advisability of
acquiring the Property in accordance with the terms of this Agreement, provided
that the Data may be disclosed as necessary only to the agents, attorneys and
prospective lenders of Purchaser, and shall be returned to Seller in the event
that this Agreement is terminated for any reason.

15. ASSIGNMENT. Provided that Purchaser first obtains Seller’s prior written
consent, which consent shall not be commercially unreasonably withheld, then
Purchaser may assign all of Purchaser’s rights and obligations under this
Agreement, provided that no such assignment shall relieve Purchaser of any
obligations of Purchaser under this Agreement. Except as allowed in the
immediately preceding sentence, neither Purchaser nor Seller shall be entitled
to assign all or any part of such party’s rights under this Agreement. Notice of
any such assignment shall be given by Purchase to Seller at least three (3) days
prior to Closing, which Notice, to be effective, must be accompanied by a fully
executed copy of the assignment and of the organizational documents for the
assignee, and any such assignment must be in writing, must assign all rights in
the Earnest Money, and must contain an express assumption of all duties and
obligations of the assignor under this Agreement. Any such assignment as
permitted hereunder shall be binding upon and inure to the benefit of the
permitted successors and permitted assigns of the respective parties hereto.

16. AS IS. Notwithstanding anything in this Agreement to the contrary, with the
sole exception of the Seller Representations and representations with respect to
title, the entry by Purchaser into this Agreement and the

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

acquisition by Purchaser of the Property shall be based solely upon the full and
complete observation and examination by Purchaser of the Property, and all
conditions affecting the Property, and the usage to which the Property may be
put, and the nature, quality or condition of the Property, including, without
limitation, the water, soil, geology, zoning, tax consequences, physical or
environmental condition, valuation, governmental approvals, governmental
regulations, suitability or fitness of the Property for any purpose, or the
habitability, merchantability, or any other matter or thing relating to or
affecting the Property, and the suitability of the Property for any activities
and uses which Purchaser may conduct thereon, and any compliance or
non-compliance of the Property with any Laws, and Purchaser represents and
warrants to Seller that by Closing Purchaser shall have made such complete
observation and examination, and Purchaser shall accept the Property in the
existing condition of the Property, without any covenant, warranty or
representation, express or implied, oral or written, past, present or future, in
fact or by law, other than Seller’s warranty, if any, with respect to title set
forth in the Deed, and the Seller Representations, as expressly provided in this
Agreement, or any condition or conditions affecting or related to the Property,
and the Property shall be conveyed “AS IS”, “WHERE IS” and “WITH ALL FAULTS”,
and there are no other warranties or representations, collateral to or affecting
the Property by Seller or any third party. Without limiting the generality of
the foregoing, other than as expressly provided in Section 9.1.5, Seller does
not make and has not made, and specifically disclaims, any representation
regarding the presence or absence of any “Hazardous Substances”, as hereinafter
defined, at, on, under or about the Property or the compliance or non-compliance
of the Property with any federal, state or local so-called “Superfund” or
“Superlien Statute”, or any other Laws regulating, related to or imposing
liability or standards of conduct concerning any Hazardous Substances.

17. RIGHT TO CURE. In the event that either (a) any of the Seller
Representations shall be or become untrue or inaccurate, or (b) any obligation
of Seller or condition or contingency under this Agreement is or becomes
unfulfilled or unsatisfied, Purchaser shall not be entitled to rescind,
terminate or otherwise avoid any obligations of Purchaser hereunder until
Purchaser has delivered to Seller Notice thereof, and Purchaser has been
thereafter afforded a reasonable opportunity and period of time, which shall be
no less than ten (10) days, to either: (i) remedy such situation so as to render
such Seller Representations true or accurate in a manner reasonable acceptable
to Purchaser, or (ii) obtain affirmative title insurance coverage insuring the
ownership interest of Purchaser over such untrue or inaccurate Seller
Representations, or such unfulfilled obligation, condition or contingency in a
manner acceptable to Purchaser in its sole and absolute discretion.

18. SURVIVING CLAUSES. Intentionally Deleted.

19. PURCHASER’S RIGHT OF INSPECTION; CONDITIONS TO CLOSING.

19.1. Inspection. Seller hereby grants to Purchaser and Purchaser’s agents,
engineers, surveyors and other representatives the right, subject to the rights
of Tenants, during the term of this Agreement, to enter upon the Property to
inspect, examine and perform the Updated Survey of the Property, including,
without limitation, the performance of such tests as Purchaser deems appropriate
to determine the physical condition and suitability of the Property, including,
without limitation, such soil tests and borings as Seller first approves in
writing, and such other non-invasive studies as Purchaser deems appropriate, and
otherwise do that which Purchaser deems appropriate to determine the feasibility
and suitability of the Property for the intended usage of Purchaser, including,
without limitation, performing traffic studies, determining the sufficiency and
availability of all public utilities required or used in the operation of the
Property, including, without limitation, electricity, natural gas, water,
telephone, cable, storm and sanitary sewer serving the Property, and the
applicability and effect of codes, restrictions, laws, ordinances, orders,
regulations or requirements of governmental or quasi-governmental authorities,
bodies or agencies affecting all or any portion of the Property, including,
without limitation, all building, subdivision, land sales, and all other
securities, condominium, ecology, environmental protection and similar rules,
including, without limitation, those of any regulatory agencies and
administrative officials having or asserting jurisdiction over the Property and
such other matters as Purchaser elects (the “Inspection”). Purchaser shall, and
does hereby Indemnify Seller with respect to the Inspection, which Indemnity
shall not extend to any pre-existing defect in the Property disclosed by the
Inspection, and which Indemnity shall survive Closing. Without limiting the
foregoing: (a) Purchaser shall give Seller Notice of Purchaser’s intent to visit
the Property for Inspection, (b) Seller shall have the right to have a
representative present during any such Inspection, and (c) the Inspection shall
be performed in such manner as not to be intrusive or interfere with the rights
of Tenants or others with respect to the Inspection. Purchaser shall keep the
results of any Inspections or tests confidential except for necessary
disclosures to Purchaser’s lenders, attorneys, consultants, agents and investors
or as may be required by applicable law. Promptly upon completion of the
Inspection, Purchaser, at Purchaser’s sole expense, shall restore the Property
to substantially the same condition in which the Property existed immediately
prior to the conduct of the Inspection.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

19.2. Intentionally Deleted.

19.3. Seller’s Obligation to Provide Documents. Seller has delivered to
Purchaser complete and accurate copies of the following documents with respect
to the Property: (a) the Initial Survey; (b) all engineering reports, soil
reports, hydrological reports, and all environmental audits, reports,
assessments and studies, and all related documents; (c) all title policies and
title exception documents, and all related documents; (d) all plans and
specifications for the Improvements, and all permits and warranties related to
the Improvements, and all related documents; (e) all documents relating to
prior, current or proposed zoning status or rezoning applications or variances,
and all related documents; (f) all correspondence, bills, financial information,
documents and communications involving any association or community,
neighborhood or civic organization, and all related documents; and (g) all
Leases.

19.4. Assumed Service Contracts. Prior to Closing, Seller shall notify in
writing each of the parties to the assumed Service Contracts of the assignment
of such Service Contract from Seller to Purchaser and shall, at Seller’s sole
cost and expense, obtain from each such party any required consent to such
assignment.

20. EXCHANGE.

20.1. Election. Seller or Purchaser shall be entitled, on the terms and
conditions contained in this Section 20.1 to consummate the Closing by means of
effectuation of, at Seller’s or Purchaser’s option, a either simultaneous or
non-simultaneous exchange, including, without limitation, a “reverse” exchange,
of the Property for other property of like-kind, in accordance with the terms of
Section 1031 of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder (an “Exchange”). In the event that Seller or
Purchaser elects to so effectuate an Exchange: (a) Seller or Purchaser shall be
entitled to assign certain rights and delegate certain duties under this
Agreement to a qualified intermediary, as that term is defined in Section
1.1031(k)-1(g)(4) of the Treasury Regulations (the “Intermediary”), which
assignment shall not relieve the assigning party of any obligations under this
Agreement, (b) the Exchange may be accomplished either simultaneously with the
Closing or as a deferred Exchange, and (c) Seller and Purchaser shall cooperate
in good faith with respect to the effectuation of the Exchange, including,
without limitation, the execution and delivery of such documents and performance
of such acts as are related thereto, including, without limitation, the payment
of the proceeds from the Closing to the Intermediary, provided that in no event
shall the other party be required to (i) accept, hold or convey title to any
properties other than the Property relative to the Exchange, nor be named as a
grantor or grantee in any deed of any kind in connection with the consummation
of the Exchange, or (ii) incur any expense or liability relative to the
Exchange, and the exchanging party shall Indemnify the other party with respect
thereto, which Indemnity shall survive the Closing.

20.2. No Exchange. In the event that neither Seller nor Purchaser elects to
effectuate an Exchange, then the provisions of Section 20.1 shall be of no force
or effect, and the Closing shall occur as otherwise provided in this Agreement.

21. LEASES; OPERATION.

21.1. Leases. Subject to the terms of Section 17, Seller does hereby represent
to, and covenant with, Purchaser that, except as set forth in the Leases:
(a) there are no Leases other than the Leases which Seller has furnished to
Purchaser in accordance with Section 19.3, true, complete and accurate copies of
which have been furnished to Purchaser; (b) prior to Closing Seller shall not
enter into any new Leases, or any amendment, modification, extension, expansion
or cancellation of any of the Leases; (c) to Seller’s best actual knowledge,
Seller has fulfilled all of the duties and obligations of the landlord under the
Leases; (d) to Seller’s best actual knowledge, no party is in material uncured
default under any terms or provisions of the Leases, and Seller has neither
delivered nor received any Notice of termination of the Leases, nor to Seller’s
knowledge are there any disputes or alleged defaults in connection with the
Leases, and no event of default, which by the delivering of Notice or passage of
time, or both, would become a default, has occurred under the Leases; (e) To
Seller’s knowledge, each Lease is in full force and effect and other than with
respect to the month of Closing there are and will be no prepaid rentals or
Security Deposits in connection with the

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Leases; (f) other than with respect to the month of Closing to the best actual
knowledge of Seller, Seller has not and shall not collect any Rent or other sums
arising or accruing under the Leases in advance of the month in which Closing
occurs; (g) none of the Tenants have subleased or assigned any space; (h) Seller
has not received any Notice from any of the Tenants contesting payment of any
Taxes, operating expenses, or any other charges payable under the Leases;
(i) Seller shall transfer and assign the Leases to Purchaser at Closing by
instrument in form and substance consistent with the terms and provisions of
this Agreement and Purchaser shall assume the obligations of Seller under the
Leases which arise after the date of such assignment; (j) Seller shall Indemnify
Purchaser with respect to any act or omission by default or alleged default by
Seller in connection with the Leases which occurred on or prior to Closing, and
(k) there are no commissions or other fees payable to any person, entity, or
agent with regard to the execution of any Lease or with regard to the exercise
of any options to renew, expand or otherwise (whether previously or hereafter
exercised). Purchaser shall Indemnify Seller with respect to any act or omission
by default or alleged default by Purchaser in connection with the Leases which
occurs subsequent to Closing. The representations and warranties of Seller set
forth in this Section 21.1 shall survive the Closing and the recording of the
Deed until the expiration of the Survival Period and shall be subject to the
provisions of Section 9.2 of this Agreement.

21.2. Operations. Prior to Closing, while this Agreement is in full force and
effect, Seller shall manage and operate the Property and all portions thereof in
accordance with the prior normal business practices of Seller.

21.3. Service Contracts. Seller will not, without the prior written consent of
Purchaser (i) enter into any maintenance, leasing, service, operation, repair or
other contract or agreement relating to the use, maintenance or operation of the
Property, or renew any existing Service Contract unless the same are assignable
to Purchaser and cancelable upon not more than thirty (30) days’ notice without
cost or penalty, or (ii) modify any Service Contracts or terminate any Service
Contracts except by reason of (1) a default thereunder by the provider of the
service pursuant to the Service Contract, or (2) the written request of
Purchaser.

22. CONDOMINIUM. Seller agrees that, from and after the Closing, Seller will
(i) diligently and in good faith enforce all obligations of The Alexander at the
District, LLC and The Spanos Corporation (collectively, “Spanos”) under the
terms of that certain Development Agreement dated April 1, 2005, among Seller,
Selig and Spanos (the “Development Agreement”), (ii) perform all of its
obligations under the Development Agreement in a timely manner, (iii) not waive
any obligations of Spanos under the terms of the Development Agreement or grant
any consents or take any affirmative action under or with respect to the
Development Agreement without the prior written consent of Purchaser, such
consent not to be unreasonably withheld, and (iv) be responsible for recording
the Floor Plans (as defined in the Declaration) and amendment to the Declaration
as required by the Declaration to delete all references to the Development
Agreement and to cause the termination of the Development Agreement at the time
and in the manner required by Declaration and the Development Agreement.

23. REA ESTOPPEL; [****] LEASE AMENDMENT.

23.1 Estoppel Certificate and Approval. Seller shall obtain and deliver to
Purchaser on or before Closing a fully-executed Estoppel Certificate and
approval in the form annexed hereto as Exhibit “N” (the “REA Estoppel”) with
respect to that certain Easements with Covenants, Conditions and Restrictions
Affecting Land dated as of March 3, 2005, and recorded on August 9, 2005 in Deed
Book 40606, Page 331 (the “REA”) .

23.2 [****] Lease Amendment. Seller shall obtain and deliver to Purchaser within
six (6) months after Closing a fully-executed original of an amendment to that
certain lease between [****]and Seller dated March 3, 2005 (the “[****] Lease”)
in the form annexed hereto as Exhibit “O” in the form captioned “Fourth
Amendment to Lease Agreement (the “[****] Lease Amendment”).

If despite Seller’s diligent good faith efforts, Seller fails to obtain the REA
Estoppel of the [****] Lease Amendment by the Closing Date, then the Indemnity
Agreement delivered by Selig to Purchaser at Closing shall include an Indemnity
for any loss or damage suffered by Purchaser as a result of Seller’s failure to
obtain the REA Estoppel or the [****] Lease Amendment, as the case may be;
provided, however, that Seller shall continue to use diligent good faith efforts
after Closing to obtain and deliver to Purchaser the REA Estoppel and [****]
Lease Amendment, as the case may be. In addition to the foregoing, in the event
that Seller fails to obtain the [****] Lease

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Amendment by Closing, then Seller shall deposit with the Title Company at
Closing the sum of [****] Dollars to be held, invested and disbursed in
accordance with the terms of an escrow agreement to be entered into among
Seller, Purchaser and Title Company providing for, among other things, the
disbursement to Purchaser of the escrowed funds in the event that [****] fails
to reimburse Purchaser for its proportionate share of insurance premiums for the
insurance required to be obtained by the landlord under the [****] Lease
pursuant to Section 12(B) of the [****] Lease. In the event that Seller fails to
furnish the [****] Lease Amendment, and such failure adversely impacts the
reimbursements from [****] to Purchaser after Closing, then Escrow Agent shall
pay to Purchaser a slippage percentage equal to [****] as total compensation to
Purchaser for the damages suffered by Purchaser as a result of the failure of
[****] to reimburse Purchaser after Closing for insurance premiums. The
provisions of this Section 23 shall survive the Closing and the recording of the
Deed.

24. BROKERAGE. Seller and Purchaser hereby represent each to the other that they
have had no involvement, contact or agreement with any real estate broker or
agent other than Broker with respect to this Agreement or the Property so as to
justify a claim for real estate brokerage commission or similar compensation or
reimbursement or claim of quantum meruit with respect to this Agreement, the
Property or the Closing (the “Commission”), and Seller and Purchaser each shall
Indemnify the other with respect to any claim for Commission in any way arising
out of or related to the actions of such indemnitor in breach of such party’s
representation. Seller shall pay Commission to Broker in an amount agreed to and
in accordance with the terms of a separate agreement between Seller and Broker,
which Commission shall be payable only in the event of Closing as contemplated
hereunder, and in the event that, for any reason, including, without limitation,
default by Seller or Purchaser, the Closing fails to occur, no Commission shall
be due from Seller or any other party to Broker, and in such event Broker waives
all claims for Commission. Broker has acted as broker for Seller and not
Purchaser, and is being paid the Commission by Seller, and not Purchaser, in
accordance with the terms hereof. In the event that Closing does not occur for
any reason whatsoever, Purchaser shall not owe any Commission whatsoever to
Broker, and Broker hereby waives all claims to collect a Commission, except for
such Commission from Seller as may become due in strict accordance with the
terms hereof.

25. MISCELLANEOUS. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors,
successors-in-title, legal representatives, heirs and assigns. Nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or with respect to this Agreement upon any party other than the
parties named herein and their respective successors and assigns, nor shall any
provision in this Agreement give any third parties any right of action against
any party to this Agreement. In the event that any provision hereof is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof. This
Agreement contains the entire agreement of the parties hereto with respect to
the subject matter hereof, and no representations, inducements, promises or
agreements, oral or otherwise, not expressly set forth herein shall be of any
force or effect. No waiver of any right hereunder nor any amendment to this
Agreement shall be binding upon any of the parties hereto unless such waiver is
in writing and signed by the party against whom enforcement thereof is sought.
No failure of Seller or Purchaser to exercise any power or right granted
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of said power or right or of the terms hereof, or of the
right of Seller or Purchaser to demand exact compliance with the terms hereof.
All titles or captions of the Section s set forth in this Agreement are inserted
only as a matter of convenience and for reference only and in no way define,
limit, extend or describe the scope of this Agreement, or the intent of any
provision hereof. Whenever the last day for the exercise of any privilege or the
discharge of any duty hereunder shall fall upon a Saturday, Sunday or any public
or legal holiday, the party having such privilege or duty shall have until 5:00
P.M. on the next succeeding regular business day to exercise such privilege or
to discharge such duty. Time is of the essence with respect to this Agreement
and all portions hereof. Seller and Purchaser have both participated in the
negotiation and preparation of this Agreement, and Seller and Purchaser intend
that this Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party which drafted this
Agreement. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Georgia.

26. MASTER LEASE. Seller and Purchaser acknowledge and agree that the tenants
listed on Exhibit “ P” annexed hereto have not commenced paying rent under the
terms of their respective leases. Seller and Purchaser agree that, from and
after the Closing Date, Seller will pay to Purchaser, on a monthly basis, the
amounts to be paid by each such tenant for base rent, common area maintenance
charges, taxes and insurance (collectively, “Rent”) as set forth on Exhibit “P”
until such time as such tenants have commenced paying full Rent under the terms
of their respective

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

leases. In the event the Closing Date occurs on a date other than the first day
of a calendar month, then Seller shall pay to Purchaser at Closing the amount of
Rent for each tenant set forth on Exhibit “P” multiplied by a fraction, the
numerator of which is the number of days remaining in the calendar month in
which the Closing Date occurs and the denominator of which is the number of days
in such calendar month. The provisions of this Section 26 shall survive the
Closing and the recording of the Deed.

27. AUDIT; REGULATORY REQUIREMENTS. Seller agrees to assist Purchaser, at
Purchaser’s expense, in the preparation of a SEC Regulation S-X Section 3-14
Audit (“S-X 3-14 Audit”) of certain operating revenues and expenses with respect
to the Property by the Purchaser’s auditors (or the auditor’s of Purchaser’s
parent company) or the Seller’s auditors. Seller agrees to assist Purchaser in
the preparation of an unaudited, interim statement of certain operating revenues
and expenses which will be subject to review by the auditors. Seller agrees to
provide Purchaser’s auditors (or the auditors of Purchaser’s parent company)
with reasonable access to Seller’s books and records relating to the Property as
otherwise reasonably required to complete any such S-X 3-14 Audit. Purchaser
shall reimburse Seller any out-of-pocket costs incurred by Seller in connection
with its obligations under this provision. The obligation of Seller to provide
such access and representation letter shall survive the Closing and Seller shall
indemnify and hold Purchaser and its affiliates from and against any losses,
costs, expenses (including, without limitation, reasonable attorney’s fees and
expenses) and liabilities arising from Seller’s failure to comply with these
obligations.

28. EXHIBITS. The following exhibits which are annexed hereto form a part of
this Agreement:

 

Exhibit “A”    –    Legal Description of the Property. Exhibit “B”    –   
MetLife Letter. Exhibit “C”    –    LLC Agreement. Exhibit “D”    –    Earnest
Money Escrow Agreement. Exhibit “E”    –    Bill of Sale and Assignment. Exhibit
“F”    –    Assignment and Assumption of Leases. Exhibit “G”    –    Assignment
and Assumption of Service Contracts. Exhibit “H”    –    Assignment of 87.85
Interest in All Intangible Property Exhibit “I”    –    Indemnity Agreement
Exhibit “J”    –    Escrow Agreement Exhibit “K”    –    Rent Roll. Exhibit “L”
   –    Title Commitment Exhibit “M”    –    Service Contracts Exhibit “N”    –
   Recital and Covenant with Respect to Warranties and Guaranties Exhibit “O”   
–    Estoppel Certificate and Approval Exhibit “P”    –    Fourth Amendment to
Lease Agreement Exhibit “Q”    –    Master Lease Rent

(SIGNATURES ON FOLLOWING PAGES)

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement under seal as of the day and year first above written.

 

SELLER:

THE DISTRICT AT HOWELL MILL, LLC,

a Georgia limited liability company

By:   Selig District at Howell Mill, LLC   a Georgia limited liability company,
its sole manager   By:   Selig Enterprises, Inc.,     a Georgia corporation, its
sole manager     By:   /s/ David E. Witt (SEAL)       David E. Witt, Executive
Vice President       (CORPORATE SEAL)

Executed by Seller on

May 15, 2007

 

SELIG ENTERPRISES, INC.,

a Georgia corporation

By:   /s/ David E. Witt   David E. Witt, Executive Vice President, solely for
purposes of evidencing its obligation to provide the indemnity described under
paragraph 7.2

Executed by Selig Enterprises, Inc.

on May 15, 2007

(SIGNATURES CONTINUED ON FOLLOWING PAGE)

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(SIGNATURES CONTINUED FROM PREVIOUS PAGE)

 

PURCHASER:

ELPF HOWELL MILL, LLC,

a Delaware limited liability company

By:   Excelsior LaSalle Property Fund, Inc., a Maryland corporation, its sole
member   By:   LaSalle Investment Management, Inc., a Maryland corporation, its
advisor     By:   /s/ David L. Craine     Name:   David L. Craine     Title:  
Managing Director

Executed by Purchaser on

May 15, 2007.

(SIGNATURES CONTINUED ON FOLLOWING PAGE)

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(SIGNATURES CONTINUED FROM PREVIOUS PAGE)

ACKNOWLEDGMENT AND AGREEMENT OF ESCROW AGENT

ESCROW AGENT HEREBY ACKNOWLEDGES receipt of a fully executed copy of this
Agreement, and agrees to be bound by the terms of this Agreement.

 

    ESCROW AGENT:     CALLOWAY TITLE AND ESCROW, L.L.C.     a Georgia limited
liability company Executed by Escrow Agent on May 15, 2007.     By:   /s/ S.
Marcus Calloway         S. Marcus Calloway, Managing Member

(END OF SIGNATURES)

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE PROPERTY

ALL THAT TRACT or parcel of land lying and being in Land Lot 152 of the 17th
District of Fulton County, Georgia, and being more particularly described as
follows:

Condominium Unit 1 of The District at Howell Mill Condominium, and being more
particularly described and delineated in the Declaration of Condominium for The
District at Howell Mill Condominium, recorded in Deed Book 39710, Page 698,
aforesaid Records, as amended.

This conveyance is made subject to the Declaration and all matters referenced
therein, and all matters shown on the plat recorded in Condominium Plat Book 16,
Page 518, aforesaid Records.

TOGETHER WITH those casement and other rights arising under that certain
Easements with Covenants and Restrictions Affecting Land by and between [****],
a Delaware statutory trust and The District at Howell Mill, LLC, a Georgia
limited liability company, dated as of March 3, 2005, filed for record August 9,
2005 at 2:45 p.m., recorded in Deed Book 40606, Page 331, Records of Fulton
County, Georgia; as amended by that certain First Amendment to Easements With
Covenants and Restrictions Affecting Land by and between [****], a Delaware
statutory trust and The District at Howell Mill, LLC, a Georgia limited
liability company, dated as of October . 2005, filed for record October _, 2005
at __:__ __.m., recorded in Deed Book ___, Page ___, aforesaid Records.

ALSO TOGETHER WITH those easement and other rights arising under that certain
Declaration of Condominium for The District at Howell Mill Condominium by The
District at Howell Mill, LLC, a Georgia limited liability company, dated
April 1, 2005, filed for record April 1, 2005 at 2:39 p.m., recorded in Deed
Book 39710, Page 698, aforesaid Records; as corrected by Scrivener’s Affidavit
by Seth G. Weissman, dated October ___, 2005, filed for record October __, 2005
at __:__ __.m., recorded in Deed Book __, Page __, aforesaid Records; as amended
by First Amendment to the Declaration of Condominium for the District at Howell
Mill Condominium, dated October _, 2005, filed for record October __, 2005 at
__:__ __.m., recorded in Deed Book __, Page __, aforesaid Records.

ALSO TOGETHER WITH those easement rights arising under that certain Easement
Agreement by and between Royal Coach Hotels, Ltd., a Georgia limited partnership
and A. M. Redd, Jr., dated as of June 29, 1984, filed for record July 2, 1984 at
1:31 p.m., recorded in Deed Book 9051, Page 348, aforesaid Records.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “B”

METLIFE LETTERS

 

Metropolitan Life Insurance Company

Real Estate Investments

2400 Lakeview Parkway, Suite 400

Alpharetta, GA 30004

Tel. 678-319-2144

Fax 679-319-3422

e-mail: tryan@metlife.com

  LOGO [g23625metlife.jpg]

Thomas M. Ryan

Associate Director

May 4, 2007

Mr. Looe Baker, Associate

LaSalle Investment Management, Inc.

200 E. Randolph Dr.

Chicago, IL 60601

Mr. David Witt, Executive Vice President

Selig Enterprises, Inc.

1100 Spring Street, NW, Suite 550

Atlanta, GA 30309-2848

 

RE: Rate Lock in connection with proposed $10,000,000 B Note Loan secured by the
District at Howell Mill (the “Property”)

Gentlemen:

MetLile, Selig Enterprises, Inc. (“Selig”), and Excelsior LaSalle Property Fund,
Inc. (the “Fund) are negotiating terms of a proposed $10,000,000 B Note Loan
(the “Proposed Loan”) to be secured by the Property consistent with a letter
agreement dated May 4, 2007 (“Letter Agreement”).

Although MetLife is not bound to extend the Proposed Loan, the Fund and Selig
have requested that MetLife lock the interest rate in anticipation of closing
the B Note Loan. MetLife is willing to do so subject to the following terms and
conditions:

 

1. Rate Lock. Upon satisfaction of the conditions set forth in this letter,
Selig and the Fund may lock the interest rate for the Proposed Loan for a ninety
(90) day period (the “Rate Lock Period”).

 

2. Determination of Annual Interest Rate. The Annual Interest Rate for the
Proposed Loan shall be the sum of (a) 150 basis points and (b) the yield on
securities issued by the United States Treasury having a maturity equal to ten
(10) years as determined by MetLife’s Treasury Trading Desk on the Business Day
Metlife receives the last of the following: (i) the Good Faith Deposit, and
(ii) the Letter Agreement countersigned by Selig, the Fund, and the District at
Howell Mill, LLC (collectively, the “Borrower Parties”). Business Day means a
day both MetLife and the bond market are conducting business, and ends at 2:00
Eastern time on each such calendar day. Upon the Borrower Parties’ compliance
with all the conditions of this letter agreement, shall notify you in writing of
the Annual Interest Rate, and the same shall be locked for the Rate Lock Period.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

3. Good Faith Deposit. The Fund shall deposit with MetLife $100,000 in cash or
other immediately available finds (the “Good Faith Deposit”) within the times
set forth below. MetLife shall hold the Good Faith Deposit with no obligation to
pay interest and may commingle the Good Faith Deposit with other funds.

THE FUND ACKNOWLEDGES THAT METLIFE WILL BE ENTERING INTO CONTRACTS WITH OTHER
PARTIES IN RELIANCE UPON THE FUND’S AGREEMENT HERETO. IF THE PROPOSED LOAN DOES
NOT CLOSE WITHIN THE RATE LOCK PERIOD (EXCEPT AS EXPRESSLY PROVIDED BELOW),
METLIFE SHALL RETAIN THE ENTIRE GOOD FAITH DEPOSIT AS LIQUIDATED DAMAGES. THESE
LIQUIDATED DAMAGES ARE INTENDED TO COMPENSATE METLIFE FOR LOSSES SUSTAINED ON
ITS OTHER CONTRACTS, TIME SPENT, LABOR AND SERVICES PERFORMED, LOSS OF INTEREST
AND ANY OTHER LOSS WHICH MIGHT BE INCURRED BY METLIFE IN CONNECTION WITH THE
PROPOSED LOAN. BOTH PARTIES AGREE THAT METLIFE’S DAMAGES AS A RESULT OF A
DEFAULT ARE NOT FULLY CAPABLE OF BEING ASCERTAINED AT THIS TIME AND THE AMOUNT
OF LIQUIDATED DAMAGES REPRESENTS THE FUND’S AND METLIFE’S BEST ESTIMATION AT
THIS TIME OF THOSE DAMAGES.

NOTWITHSTANDING THE FOREGOING: the Good Faith Deposit, minus any third party
costs, will be returned to the Fund on the date of closing of the Proposed Loan.
In the event the Proposed Loan fails to close despite the Fund’s and Selig’s
best efforts to satisfy MetLife’s closing conditions in good faith and with
reasonable diligence, the Good Faith Deposit will be returned minus any third
party costs.

 

4. MetLife’s Expenses. The Fund and Selig shall be responsible jointly and
severally for Lender’s out of pocket legal and other fees and expenses in
connection with the Proposed Loan (“MetLife’s Expenses”). The Fund and Selig
shall pay such fees and expenses at closing or, if the Proposed Loan does not
close for any reason prior to expiration of Rate Lock Period, MetLife shall
retain such amounts from the Good Faith Deposit.

Please countersign this letter in the space indicated below to indicate the
Borrower Parties’ agreement to its terms, and return a countersigned copy to me
together with the Good Faith Deposit on or before May 8, 2007.

If you have any questions, please contact me.

 

Sincerely, /s/ Thomas M. Ryan Thomas M. Ryan

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Agreed and Acknowledged:

 

  The District at Howell Mill, LLC,   a Georgia limited liability company   By:
  Selig District at Howell Mill, LLC   By:   Selig Enterprises Inc., its Manager
  By:   /s/ David E. Witt   Name:   David E. Witt   Title:   Executive Vice
President   Excelsior LaSalle Property Fund, Inc.,   a Maryland corporation  
By:   /s/ Looe Baker   Name:   Looe Baker   Title:   Associate   Selig
Enterprises, Inc,   a Georgia corporation   By:   /s/ David E. Witt   Name:  
David E. Witt   Title:   Executive Vice President

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Metropolitan Life Insurance Company   LOGO [g23625metlife.jpg] Real Estate
Investments   2400 Lakeview Parkway, Suite 400   Alpharetta, GA 30004   Tel.
678-319-2144   Fax 679-319-3422   e-mail: tryan@metlife.com  

Thomas M. Ryan

Associate Director

Via e-mail

May 4, 2007

Mr. Looe Baker, Associate

LaSalle Investment Management, Inc.

200 E. Randolph Dr.

Chicago, IL 60601

Mr. David Witt, Executive Vice President

Selig Enterprises, Inc.

1100 Spring Street, NW, Suite 550

Atlanta, GA 30309-2848

 

RE: B-Note Financing Proposal in the amount of $10,000,000 (“B Note Loan”) and
the transfer and assumption of the loan in the amount of $35,000,000 (the
“Loan”) secured by the condominium interest and related property commonly known
as The District at Howell Mill, a 306,382 square foot retail center located at
the southwest comer of Howell Mill Road and I-75, Atlanta, Georgia (“Property”)

Gentlemen:

We appreciate the opportunity to provide you with MetLife’s financing proposal
for the above referenced Property. It should be noted that these terms are
important business points that would ultimately need to be agreed on and
documented in the loan documents. Until such time as the parties enter into
fully executed loan documents, no binding agreement shall exist.

I. The District at Howell Mill, LLC (“Original Borrower”) has proposed to sell
the Property to a to-be-formed Delaware single purpose limited liability company
(“Transferee”), owned and controlled 87.85% by Excelsior LaSalle Property Fund,
Inc. (the “Fund”) and 12.15% by Selig Enterprises, Inc. (“Selig”). The
transactions contemplated by this letter are predicated upon the completion of
the proposed sale and the assumption of the Loan and related obligations by
Transferee consistent with the terms of this letter and the documents evidencing
the Loan.

 

Transfer:

   Pursuant to Section 10.01 (c) of the Deed to Secure Debt and Security
Agreement by and between The District at Howell Mill, LLC and Metropolitan Life
Insurance Company dated October 6, 2005, a one-time transfer is permitted
subject to the following tests: (a) the LTV of the Property at the time of the
transfer shall not be greater than 60%, (b) the DSCR shall be no less than
1.50x, (c) Transferee must have a net worth not less than $21,000,000, and (d)
payment of a 1% transfer fee. This provision is being used as a part of this
transaction and will not apply in the future.

Assumption:

   Transferee and Original Borrower shall execute and deliver to MetLife a form
of Assumption and Modification Agreement (“Assumption Agreement”) and other
closing documents customarily required by MetLife whereby Transferee assumes all
of the obligations of the Original Borrower under the existing Loan
documentation, and whereby any further sale, conveyance, or change in the
Borrower shall constitute an event of default, except as permitted in the
section “Future Transfer Right” below. Selig and the Fund shall guaranty
severally, pro rata based on their respective interests, the existing
non-recourse carveouts and environmental indemnification. The documents
evidencing such obligations are referred to as the “New Guarantys.” Except as
provided in the immediately preceding sentence, Selig shall be released from its
guaranty of such matters to the extent such guaranty applies to liabilities
arising entirely after the effective date of the New Guarantys. All such
documents shall be prepared at the Borrower’s expense by counsel selected by
MetLile, and shall be in form and substance acceptable to MetLife.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Future Transfer Right:    Selig and the Fund contemplate a Put-Call provision
where Selig may “put” its ownership interest in the Transferee to the Fund after
year 4 or the Fund may “call” Selig’s ownership interest after year 7. In either
case, the result would be 100% ownership interest to the Fund. The Assumption
Agreement will modify the Loan documents to permit exercise of this Put-Call
provision, subject to (a) payment of a $10,000.00 processing fee, (b) the Fund’s
liable party becomes 100% liable party and Selig is released from liable party
obligations accruing entirely from that point forward and (c) Borrower’s
compliance in all other respects with the Loan documents.    The Assumption
Agreement will modify Section 10.01 (b) of the Deed to Secure Debt and Security
Agreement to provide that the prohibitions on Transfers will also not apply to:
(i) the sale of shares of Excelsior LaSalle Property Fund, Inc. and (ii)
transfer of ownership interests in Borrower to or from entities that are wholly
owned by Excelsior LaSalle Property Fund, Inc.

Other Modifications:

   The Assumption Agreement will also provide that:   

(i)     Section 11.1 (i) of the Loan Agreement shall be amended to permit
Borrower to modify Leases without Lender’s consent except for material
modifications. A material modification shall be defined to include (a) a change
in term of more than one (1) year, (b) a decrease in rent and (c) any event that
would adversely effect Lender’s interest in the Property.

  

(ii)    Section 4.01 (c) of the Deed to Secure Debt and Security Agreement shall
be modified to delete the word “audited”; and

  

(iii)  Section 4.01 (d) of the Deed to Secure Debt and Security Agreement shall
be modified to substitute the word “yearly” for the word “monthly” as the eighth
word of the subsection. In addition, per verbal agreement with Tom Ryan,
operating statements will be provided for upcoming one (1) year period.

Title Policy:    See below.

II. Contemporaneously with the Assumption of the Loan by Transferee, MetLife
would extend the B Note Loan to Transferee on terms including the following:

 

Loan Amount:

   The B Note Loan Amount shall be $10,000,000 and shall be evidenced by a new
note that will be cross-defaulted with the note evidencing the Loan. Collateral
/ Documentation:    The Property securing the Loan as evidenced by the existing
Loan Documents with such modifications as MetLife deems necessary or appropriate
in connection with the B Note Loan.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Recourse:    The B Note Loan shall be on made on a non-recourse basis subject to
the standard carve-outs and environmental indemnification, guaranteed by the
Fund or another individual and/or entity with assets acceptable to MetLife. Term
/ Amortization:    The B Note Loan term shall be a 10-year fixed rate loan
commencing on an agreed upon closing date. Annual Interest Rate:    The Annual
Interest Rate for the B Note Loan shall be determined by Metlife, no more
particularly set forth in a separate letter dated May 3, 2007, based on the sum
of 150 basis points plus the yield of the US Treasury having a term of 10 years.
Prepayment:    The B Note Loan may not be prepaid during the first 7.5 years of
its term. Thereafter, the B Note Loan may be prepaid subject to a prepayment fee
based on a yield maintenance formula discounted at the rate of the corresponding
United States Treasury Security plus a spread of 50 bps. The minimum fee would
be no less than 1%. The B Note Loan would be open at par during the last 90 days
of its term. Title Policy:    The Borrower will provide an endorsement to
MetLife’s title insurance policy for the Property, at no expense to MetLife, to
extend the effective date thereof to the date of the execution and delivery of
the Assumption Agreement and the funding of the B Note Loan (with no additional
exceptions added to such title insurance policy or policies), to increase the
amount to reflect the B Note Loan, and to make such other modifications as
MetLife may require, all in a form and substance acceptable to MetLife. Property
Insurance:    The Borrower will maintain all-risk property & casualty (including
terrorism insurance), liability and business income insurance at amounts
acceptable to MetLife. Escrow Requirements:    MetLife will not require monthly
escrow deposits for real estate taxes and insurance impounds. Expenses:   
Transferee shall be responsible for the payment of all fees and expenses in
connection with considering, reviewing, and documenting the proposed
transaction. Legal Fees:    Transferee shall be responsible for MetLife’s legal
fees and expenses.

Should you desire to move forward under the terms outlined in this letter,
please respond within three (3) business days of your receipt of this letter.
Please indicate that you acknowledge and agree to the terms outlined herein by
executing this letter in the space provided below and returning one (1) original
copy of the fully executed letter to the undersigned on or before May 8, 2007.

Please do not hesitate to call me if you have any questions (678) 319-2144.

 

Sincerely, /s/ Tom Ryan

Tom Ryan

Associate Director

Real Estate Investments

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Agreed and accepted this 4th of May, 2007, by:

 

  The District at Howell Mill, LLC,   a Georgia limited liability company   By:
  Selig District at Howell Mill, LLC   By:   Selig Enterprises Inc., its Manager
  By:   /s/ David E. Witt   Name:   David E. Witt   Title:   Executive Vice
President   Excelsior LaSalle Property Fund, Inc.,   a Maryland corporation  
By:   /s/ Looe Baker   Name:   Looe Baker   Title:   Associate   Selig
Enterprises, Inc,   a Georgia corporation   By:   /s/ David E. Witt   Name:  
David E. Witt   Title:   Executive Vice President

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “C”

ELSEL HOWELL MILL LLC

LIMITED LIABILITY COMPANY AGREEMENT

This Limited Liability Company Agreement (this “Agreement”), made and entered
into by and between ELPF __, LLC, a Delaware limited liability company (“EL”),
and The District at Howell Mill, LLC, a Georgia limited liability company
(“District”),

W I T N E S S E T H:

WHEREAS, an individual (the “Organizer”) has delivered to the Secretary of State
of Delaware a certificate of formation for a Delaware limited liability company
named “ELSEL Howell Mill LLC” (the “Company”);

WHEREAS, the parties hereto, being the members of the Company, desire to accept,
adopt and ratify said certificate of formation as the statutory certificate of
formation of the Company and to reduce their understandings concerning operation
of the Company to this writing;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties do hereby agree as follows.

ARTICLE 0.

DEFINITIONS AND CONVENTIONS

0.1 Definitions. Capitalized terms used herein, and their respective meanings as
so used, are set out in Schedule I attached hereto.

0.2 Conventions.

(a) Unless otherwise expressly provided herein for a particular purpose, when
(i) a provision hereof is applicable only (or separately) to a collection of
Members who own interests in the Company having particular characteristics
(including, for example, an interest’s Class), and (ii) a Member owns interests
in the Company which have such characteristics and interests in the Company
which do not have such characteristics, such provision shall be applicable to
such Member only (or separately) with respect to his, her or its interest(s)
which have such characteristics.

(b) Unless otherwise expressly provided herein for a particular purpose, when
rights are afforded hereunder to Members without reference to the Class or other
characteristics of the interests in the Company they own, each Member exercising
such rights shall, unless otherwise communicated by such Member by notice to all
other Members at the time of such exercise, be considered as exercising such
rights with respect to the Classes and/or other relevant characteristics of his,
her or its interests in the Company in proportion to the Residual Percentages
associated respectively with such interests.

ARTICLE 1.

ORGANIZATION

1.1 Formation; Governing Law. The Company hereby accepts, adopts and ratifies,
as the statutory certificate of formation of the Company, the certificate of
formation referred to in the preamble to this Agreement and authorizes each and
any Member, on behalf of the Company and all Members, to execute and deliver all
documents and to take all other action appropriate to effect, evidence and
perfect such acceptance, adoption and ratification. The Company has been formed
and exists for the limited purposes and scope set forth hereinafter. This
Agreement shall be construed in accordance with and governed by the law of
Delaware, and particularly by the Act.

1.2 Name. The name of the Company is and shall be ELSEL Howell Mill LLC The
business of the Company may be conducted under other names chosen by the
Managers. Any reference to a phrase which differs from the name of the Company
only as respects punctuation (regarding the word “and” and the ampersand, as
well as the slash

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

sign, the backslash sign and similar signs, as punctuation marks for this
purpose) shall be considered a reference to the Company if (a) it is reasonable
to conclude that such reference was intended to be a reference to the Company
and (b) there is no substantial evidence that such reference was not intended to
be a reference to the Company.

1.3 Principal Place of Business. The principal place of business of the Company
is and shall be at such place as the Managers may from time to time determine,
written notice of which shall be given to the Members as soon as practical after
such determination. The Managers may establish additional places of business of
the Company when and where required by the Company’s business, written notice of
which shall be given to the Members as soon as practicable after establishing
the same.

1.4 Business of Company. The sole business of the Company shall be to acquire,
own, operate, dispose of and otherwise deal in all respects solely with the
Property; to sell, exchange or finance any, all or substantially all of the
assets of the Company; and to engage in such other activities solely related to
the Property as may be necessary, advisable, or convenient to the promotion or
conduct of the business of the Company, all in accordance with the terms hereof.

1.5 Term. The Company shall exist until Liquidated as provided in Article 7.

1.6 Status of Agreement. This Agreement is intended to constitute and shall
constitute a written operating agreement within the meaning and for the purposes
of the Act, even during periods (if ever) when there exists only one Member. To
the extent required or contemplated by the Act, the Company shall constitute a
party to this Agreement.

ARTICLE 2.

MANAGEMENT OF COMPANY

2.1 Authority of Managers.

(a) Subject to provisions hereof limiting their authority, the Managers shall
have full charge at their sole discretion of the management, conduct and
operation of the Company’s business, within the confines of such business, and
their decisions shall be binding on the Company, and in particular, without
limitation upon the generality of the foregoing, the Managers shall have
authority to cause the Company: to employ or engage the services of such agents,
employees, independent contractors, attorneys, and accountants, as they deem
reasonably necessary; to create, by grant or otherwise, easements and
servitudes; to alter, improve, repair, raze, replace, and rebuild Company
property; to effect insurance for the Company and the Members; to pay, collect,
compromise, arbitrate, or otherwise adjust any and all claims or demands of or
against the Company; to issue new interests in the Company; to sell any, all or
substantially all of the assets of the Company or to enter into a merger, to
execute appropriate documents, including without limitation deeds, in connection
with any such sale or merger, and to collect and administer proceeds of any such
sale or merger; to borrow money at any time and from time to time and in
connection with any such borrowing to pledge as security all or any of the
assets of the Company; to enter into any and all other transactions involving
the Company’s property, real or personal, or business affairs; and to abandon
any unconsummated transaction, even if consent thereto by other Members has been
obtained (whether or not any such consent was required).

(b) Subject to any contrary provisions hereof, at any time that there is more
than one Manager each authority granted hereby or hereunder to the Managers may
be exercised with, and only with, the concurrence of a Managerial Majority (or
pursuant to a delegation by a Managerial Majority to any other person or group
of persons). With respect to any transaction, at any time that there is more
than one Manager all persons dealing with the Company shall be entitled to rely
upon a certificate executed by a Managerial Majority as to the approval of such
transaction (either in particular or generically) and delegation to any one or
more persons of the authority to act alone on behalf of the Company in respect
thereof and alone to execute all documents and instruments and to take all
actions in connection therewith. No certificate or other evidence of authority
shall be required at any time that there is only one Manager.

2.2 Specific Authorities of Managers. The Original Manager shall cause the
Company to enter into and perform agreements with District or its affiliates
providing for management and leasing of the Project.

2.3 Company Expenses. All expenses of operations of the Company shall be borne
by the Company.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.4 Limitations on the Powers of Managers.

(a) Without the written consent to the specific act by a Double Majority, the
Managers shall have no authority to cause the Company:

 

  (i) to finance or refinance the Project;

 

  (ii) to sell, exchange or otherwise dispose of all or any significant asset;
or

 

  (iii) to engage in any new construction or upgrading of the Project that is
not either tenant improvements or a repair or a replacement of an existing
component of the Project.

(b) The Managers shall have no authority to compromise, reduce or eliminate an
obligation to make a contribution to the capital of the Company, or to cause the
Company to issue new interests in the Company, to purchase or redeem all or any
portion of an interest in the Company, or to engage in any merger or similar
transaction, in each case unless such action is accompanied by an appropriate
amendment of this Agreement adopted in accordance with the provisions of section
9.1.

2.5 Identification of Managers. The identities of the Managers (who may but need
not be Members) at any time shall be determined pursuant to the provisions of
this section, and the provisions of the Act shall apply to the Company only to
the extent (if any) consistent herewith.

(a) Subject to subsection (b), the Managers at any time shall be those willing
persons most recently so designated in a notice to all Members and Managers
signed by a majority in interest of the Members (and any person serving as a
Manager prior to any such designation and not so designated in such designation
shall be considered to have been removed as a Manager by such designation);
provided, however, that prior to any such designation the Original Manager(s)
shall be (and have been) the Manager(s).

(b) Any Manager may resign as such at any time by (and only by) notice to each
Member and Manager.

2.6 Liabilities of Managers and Members.

(a) To the extent permitted by law, in carrying out his, her or its duties
hereunder each Manager and each Member shall not be liable to the Company or to
any Member or Manager for any Exculpated Action by such Manager or Member. No
Manager or Member shall be expected to devote his, her or its full time to the
affairs of the Company, but all Managers collectively shall devote such amounts
of time as are reasonable and appropriate in the circumstances prevailing from
time to time.

(b) Each Member and Manager and the Company hereby releases each shareholder,
director, officer, trustee, limited partner, member and other affiliate of each
Manager or Member from all duties of care and loyalty owed, as a result of the
existence of the Company, by each such person to such Member or Manager or the
Company; provided, however, that no managing person is hereby so released, where
for this purpose a “managing person” is a Manager or a Member or a general
partner in a partnership which itself is a managing person.

2.7 REOC Status of the Company. The Company and the Members acknowledge EL’s
current status as a “venture capital operating company” under the regulations
issued by the Department of Labor and, as a result, agree that it is the
intention of the Company and the Members that the Company qualify at all times
as a “real estate operating company” (a “REOC”) under the regulations issued by
the Department of Labor (the “REOC Requirements”). The Company will use
reasonable best efforts (on behalf of the Company) to engage in such management
and development activities with respect to the Project as shall satisfy the REOC
Requirements relating thereto. In the event that EL determines, in good faith
and after consultation with the Members, that the Company does not or will not,
upon the occurrence of certain reasonably foreseeable events, qualify as a REOC
under the REOC Requirements, the Company and the Members shall take such
reasonable action as shall be necessary to continue to qualify the Company as a
REOC. Notwithstanding the foregoing, should EL, in its sole discretion,
determine that the Company need not continue to qualify as a REOC and provide
written notice of such determination to the Members, then this section 2.7 shall
no longer be applicable to the Company. Pursuant to the foregoing, the Company
shall enter into a management rights letter with EL, the form of which is
attached as Exhibit B hereto.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.8 REIT Matters.

(a) EL’s interest in the Company is expected to be held, directly or indirectly,
by a REIT (the “ELPF REIT”) which must meet certain quarterly and annual tests
concerning its assets and income to maintain its qualification as a REIT. From
time to time, EL shall consult with the Members concerning the REIT requirements
necessary for the ELPF REIT to maintain its status as a REIT (the “REIT
Requirements”), and the Company agrees to use its reasonable best efforts to
operate in accordance with the REIT Requirements under such guidelines as EL may
reasonably request for this purpose from time to time.

(b) In particular, (i) the Company shall not hold, directly or indirectly, any
stock in trade or other property of a kind which would properly be includable in
inventory on hand at the close of a taxable year or property held primarily for
sale to customers in the ordinary course of a trade or business, unless the
disposition of such property is expected to result in the allocation to EL of no
more than de minimis gains; (ii) the Company shall not own, directly or
indirectly, more than ten percent (10%) by vote or value of the securities
issued by any entity treated as a corporation under the Code, or more than ten
percent (10%) for the debt securities by value of any other issuer, without
first consulting with EL as to whether such holdings could cause the ELPF REIT
to violate the REIT Requirements; and (iii) the Company shall not render any
noncustomary services to tenants, nor provide any services to the public, if it
would cause the aggregate gross amount received or accrued for such services in
any calendar year to exceed one percent (1%) of all amounts received or accrued
by the Company from the Property in such year. For purposes of the foregoing
clause (iii), services are not treated as being rendered by the Company if they
are provided by an independent contractor from whom the Company receives no
income, or by a “taxable REIT subsidiary” with respect to the ELPF REIT, which
is responsible for determining the time and manner of performing the services,
bears all expenses of the services and retains all income from the services.
Furthermore, for purposes of the foregoing clause (iii), the amount received or
accrued by the taxable REIT subsidiary from providing a service shall be the
greater of (A) the amount actually received or accrued for such service, or
(B) 150% of the cost of providing such service.

(c) At such times as EL shall reasonably request, the Company shall deliver to
ELPF information concerning the Company’s current and prospective operations,
income and assets that EL reasonably requests for purposes of determining the
compliance of the Company with the REIT Requirements. In addition, the Company
shall cooperate with EL in providing additional information and documents
relating to the income and assets of the Company, at EL’s sole cost and expense,
at such time as the ELPF REIT no longer holds a direct or indirect interest in
the Company, in addressing issues raised by any taxing authority in any audit or
similar proceeding relating to ELPF’s REIT or any of its affiliates that relate
to or arise out of EL’s investment in the Company.

ARTICLE 3.

CERTAIN STATUTORY PROVISIONS AND OVERRIDE

3.1 Limited Removal. Any person who is or becomes a Manager shall remain a
Manager until his, her or its resignation or failure to be designated a Manager
in a subsequent designation notice described in subsection 2.5(a). Except to the
extent (if any) consistent with the preceding sentence or required by law, the
provisions of the Act relating to designation of managers shall not apply to the
Company.

3.2 No Unanimity Requirement. Except to the extent (if any) expressly provided
herein or required by law, no action, transaction or decision proposed to be
taken by the Company shall require unanimous approval of the Members or
unanimous approval of the Managers. In particular, without limiting the
generality of the foregoing, no unanimity requirements of the Act shall apply to
the Company except to the extent required by law.

3.3 No Meetings Required. Whenever the approval or concurrence of any Manager or
Managers or Member or Members is required hereunder to authorize any action,
transaction or decision proposed to be taken by or for the Company, no meeting
shall be required in connection with any effort to obtain such approval or
concurrence, except to the extent required by law. In particular, without
limiting the generality of the foregoing, except to the extent required by law,
no provisions of law relating to meetings, quorum requirements for meetings,
notices of meetings, waivers of notice of meetings, and similar matters shall
apply to the Company.

3.4 Distributions In Kind. No distribution in kind shall be made by the Company
unless each asset so distributed is distributed among the Members in the
relative proportions each would receive if the distribution were

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

of an amount of cash equal to the sum of the aggregate fair market values (net
of liabilities) of all assets (other than cash) being distributed
contemporaneously therewith and the amount (if any) of cash actually being
distributed contemporaneously therewith. Except to the extent required by law,
the provisions of the Act shall not apply to the Company to the extent that such
application would be inconsistent with the preceding sentence.

3.5 No Dissolution. To the extent permitted by law, no provision of the Act or
any other law shall apply to the Company so as to produce dissolution of the
Company except upon the happening of the first to occur of the events or
circumstances described in clauses 7.1(a)(i) and 7.1 (a)(ii).

3.6 General Statutory Override. To the extent permitted by law, the provisions
of this Agreement shall govern over all provisions of the Act which would apply
but for (and inconsistently with) this Agreement. For each question (a) with
respect to which the Act provides a rule (a “default rule”) but permits a
limited liability company’s operating agreement to provide a different rule and
(b) which is addressed by this Agreement, the default rule shall not apply to
the Company.

ARTICLE 4.

CAPITAL CONTRIBUTIONS

4.0 No Other Contributions. No Member shall be required to make any contribution
to the Company which is not expressly required by this Agreement.

4.1 Original Contributions. Each Original Member shall be obliged to contribute
to the Company, upon execution hereof, such Member’s interest in the Project.
The Original Members hereby acknowledge and agree that the fair market value of
each such interest, net of liabilities assumed or taken subject to, is the
result of multiplying such Member’s Residual Percentage by the excess, if any,
of (a) $78,000,000 over (b) the total of all liabilities assumed or taken
subject to by the Company in connection with such contributions.

4.2 Further Contributions. IF, at any time, and from time to time: (a) the
Managers in good faith believe that the Company is, or at any time within the
following ninety (90) days will be, in the position of needing funds to
construct tenant improvements or repairs or replacements to the Project in
excess of cash or equivalent resources, including available borrowed funds
(although the Managers are not obligated to cause the Company, or to attempt to
cause the Company, to borrow such funds); or (b) the Members unanimously
determine in writing that an aggregate amount of money should be contributed to
the Company pursuant to this section 4.2; THEN: each Member shall contribute
cash to the Company in the amount obtained by multiplying (i) such Member’s
Residual Percentage by (ii) the amount of funds so needed or such aggregate
amount.

4.3 Interest on Contribution Obligations; Costs; Setoff. If not satisfied on
time, each obligation to make a contribution to the Company shall bear interest
at the rate described in the definition of Special Balance, or, if less, the
maximum rate permitted under applicable law. Further, the defaulting Member
shall reimburse the Company for all of its reasonable collection and other
remedial expenses. Without limiting any other remedy available to the Company
under this Agreement, at law, or in equity, the Company may at any time and from
time to time collect theretofore unpaid contributions, accrued interest and
collection and other remedial expenses by offset against amounts that would
otherwise be distributed to the defaulting Member.

4.4 Special Contributions from Members.

(a) If at any time, and from time to time, the Managers in good faith believe
that the Company is, or at any time within the following ninety (90) days will
be, in the position of desiring funds in excess of cash or equivalent resources,
including funds to be contributed pursuant to section 4.2 and available borrowed
funds (although the Managers are not obligated to cause the Company, or to
attempt to cause the Company, to borrow such funds), the Managers shall make
such situation, and in particular the amount (the “cash need amount”) of the
excess so determined, known to the Members, who shall then have the right, but
no duty, to contribute funds to the Company, each Member in the amount desired
by such Member, provided that if the Members collectively desire to contribute
more than the cash need amount the Company shall accept contributions
aggregating to the cash need amount from those Members who desire to contribute
in such proportions as such Members may then agree upon or, failing such
agreement, in proportions determined pursuant to subsection (b). All funds so
contributed shall be repaid by the Company, with income thereon calculated as
described in the definition of Special Balance, as provided in section 5.5. No
Member shall be personally liable for repayment of such contributions or for
payment of such income.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) If with respect to a cash need amount Members desire to contribute more than
such cash need amount and such Members cannot agree upon the proportions in
which such contributions are to be made: (i) each Member who desires to
contribute an amount no greater than the result of multiplying the cash need
amount by such Member’s Residual Percentage shall contribute the amount which
such Member desires to contribute; (ii) each Member who desires to contribute
more than the result of multiplying the cash need amount by such Member’s
Residual Percentage shall first contribute an amount equal to such
multiplication result; and (iii) the Members described in clause (ii) shall then
contribute the balance (if any) of the cash need amount remaining after taking
into account the contributions described in clauses (i) and (ii) in such
proportions as they may then agree upon or, failing such agreement, in
proportions determined by re-applying clauses (i) and (ii) and this clause
(iii) to such balance of the cash need amount rather than to the entire cash
need amount (and clauses (i), (ii) and (iii) shall be re-applied as many times
as may be required to determine the proportions in which the Members shall
contribute).

4.5 Application of Proceeds. The Managers are authorized to apply the capital of
the Company for such purposes and with such priorities in connection with the
business of the Company as they in their sole discretion shall determine.

4.6 Withdrawal and Reduction of Capital. No Member shall have the right to
withdraw or reduce his, her or its investment or to receive any return thereon
or on any portion thereof except as may result by virtue of distributions
expressly provided for herein. Furthermore, no Member shall have the right to
demand property other than cash in return for or as a return on his, her or its
investment or any portion thereof.

4.7 Capital Accounts. A capital account shall be maintained for each Member. The
capital account of each Member shall be maintained in accordance with the
provisions of this section 4.7 and, to the extent not inconsistent therewith,
the rules provided in the Regulations. Each Member’s capital account shall be
credited with capital contributions made in respect of the interest of such
Member, including but not limited to Special Contributions, and with items of
income and gain allocated to such interest (and for this purpose any obligation
of the Company which is collectible only out of assets of the Company shall be
considered to generate gross income, at the time of the final application
hereinafter described, to the extent of the excess, if any, of the amount of
such obligation over the amount of assets of the Company applied to such
obligation), and shall be charged with distributions made in respect of such
interest, and with items of loss and deduction allocated to such interest.
Except to the extent otherwise provided herein, each capital account shall be
computed, as of any particular time, by reference to contributions and
distributions having occurred prior to such time, and by reference to
allocations of items of income, gain, loss and deduction with respect to
Accounting Periods which have ended prior to such time, except that if such time
be during winding up of the Company, or following sale of all or substantially
all of the Company’s assets, reference shall be made to all items of income,
gain, loss and deduction accountable up to such time. No Member shall receive
interest on his, her or its capital account, and no Member shall have any right
to the return or distribution of his, her or its capital account except to the
extent specifically provided herein. No Member shall be liable, either before or
upon Termination of the Company, to the Company for his, her or its negative
Balance, if any, except to the extent that such negative Balance shall have
arisen as a result of his, her or its receipt of a distribution in excess of the
amount rightfully due him, her or it hereunder.

ARTICLE 5.

RESIDUAL PERCENTAGES; ACCOUNTING ALLOCATIONS;

DISTRIBUTIONS OF AVAILABLE CASH

5.1 Residual Percentages.

(a) The Residual Percentage of a Member at any time shall be determined in
accordance with the following rules.

 

  (i) The original Residual Percentages of the Original Members are hereby
agreed upon as:

 

  (x) 87.85%, in the case of the Original Class A Member; and

 

  (y) 12.15%, in the case of the Original Class B Member.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  (ii) Immediately following a Transfer or Succession with respect to an
interest in the Company and substitution of the Transferee or Successor for the
Transferor or Predecessor with respect thereto: (x) the Transferee or Successor
shall become a Member (if he, she or it was not already a Member); (y) the
Residual Percentage of the Transferee or Successor shall be increased
proportionately with the subject interest acquired; and (z) the Residual
Percentage of the Transferor or Predecessor shall be reduced proportionately
with the subject interest transferred (and such Transferor or Predecessor shall
cease to be a Member if he, she or it has retained no interest in the Company).

(b) Except to the extent expressly provided to the contrary, provisions hereof
describing the interest of a collection of Members shall be construed as
providing each such Member a pro rata interest in such collection equal to the
proportion such Member’s Residual Percentage bears to the aggregate Residual
Percentages of all Members within such collection.

(c) Except to the extent expressly provided to the contrary, references herein
to a majority (or other specified portion) in interest of a specified collection
of Members shall be construed as referring to a group of Members within such
specified collection having a pro rata interest in such collection at least
equal to the specified portion. For purposes of the preceding sentence, the
collection of all Members constitutes a “specified collection” of Members.

5.2 Allocations of Accounting Items—Generally. Items attributable to an
Accounting Period shall be determined as though the books of the Company were
closed as of the end of such Accounting Period. The rules of this section 5.2
shall apply except as provided in section 5.4.

(a) For each Accounting Period, each item of income, gain, loss and deduction
(other than items allocated pursuant to section 5.4) shall be allocated, insofar
as possible, so that, following all allocations pursuant to section 5.4 for such
Accounting Period and the allocation pursuant to this section 5.2 which is here
being described, each Member’s Balance shall be equal to the result (be it
positive, negative or zero) of subtracting (i) the sum of (x) the amount which
such Member is unconditionally obligated to contribute to the Company in the
future, (y) such Member’s share of the Company’s partnership minimum gain
calculated pursuant to the Regulations, and (z) such Member’s share of the
Company’s partner nonrecourse debt minimum gain calculated pursuant to the
Regulations (applied after taking section 5.3 into account), from (ii) such
Member’s Target Amount at the end of such Accounting Period.

(b) Except to the extent otherwise required by applicable law: (i) in applying
subsection (a), to the extent possible each item of income, gain, loss and
deduction shall be allocated among the Members in the same proportions as each
other such item, and, to the extent permitted by law, each item of credit shall
be allocated in such proportions; and (ii) to the extent necessary to produce
the result prescribed by subsection (a), items of income and gain shall be
allocated separately from items of loss and deduction, in which event the
proportions applicable to items of income and gain shall (to the extent
permitted by law) be applicable to items of credit.

(c) If, for any Accounting Period, (i) clause (b)(ii) does not apply and
(ii) the aggregate of all items of income, gain, loss and deduction (other than
those to be allocated pursuant to section 5.4) is zero, then, except to the
extent otherwise required by applicable law, all such items, and (to the extent
permitted by law) all items of credit, shall be allocated among all Members in
proportion to their respective Residual Percentages as in effect throughout such
Accounting Period.

5.3 Partner Nonrecourse Liabilities. To the extent that any liability of the
Company would constitute a partner nonrecourse liability (within the meaning of
the Regulations) but for its failure to constitute a nonrecourse liability for
purposes of Treas. Reg. § 1.1001-2, (i) such liability shall nevertheless
constitute a partner nonrecourse liability for purposes of this Agreement, and
(ii) IF: such liability does not constitute a partner nonrecourse liability
(within the meaning of the Regulations): THEN: (x) immediately prior to
termination of the Company, and following allocation of all items of income,
gain, loss and deduction of the Company, each Member that bears any economic
risk of loss with respect to such liability (within the meaning of Treas. Regs.
§1.752-2) shall be obliged to contribute to the Company cash in the amount of
his, her or its negative Balance, if any, to the extent of (aa) the unpaid
amount of such liability, if such liability is owed to such Member or a person
or persons related to such Member, or (bb) the amount then payable under any and
all guaranties of such liability by such Member and/or a person or persons
related to such Member, if such liability is not owed to such Member or a person
or persons related to such Member; (y) all amounts contributed pursuant to
clause (x) shall be paid to the obligee of such liability (and no other creditor
of the Company shall have any claim thereto); and (z) all amounts paid under any

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

guaranty of such liability by such Member or a person or persons related to such
Member shall be considered as having been contributed by such Member to the
Company pursuant to clause (x) and paid by the Company to the obligee of such
liability. For purposes hereof, a person shall be considered “related” to a
Member if, and only if, such Member is considered, pursuant to Treas. Regs.
§1.752-2, as bearing the economic risk of loss as respects a liability because
such person is an obligee or guarantor of such liability.

5.4 Regulatory Allocations. The rules of this section 5.4 shall apply
notwithstanding the provisions of section 5.2.

(a) Nonrecourse deductions (within the meaning of the Regulations) shall be
allocated to the Members in proportion to their respective Residual Percentages.

(b) If for the subject Accounting Period there is a net decrease in the
Company’s partnership minimum gain (within the meaning of the Regulations),
then, except to the extent permitted by clause 2(f)(2), (3), (4) or (5) of the
Regulations, items of income and gain for such Accounting Period (and, if
necessary, subsequent Accounting Periods) shall be allocated to each Member to
the extent of such Member’s share of such net decrease (calculated pursuant to
the Regulations), the order of such allocations and the particular items
comprising such amounts being determined in the manner described in the
Regulations (this provision being intended to constitute a minimum gain
chargeback provision within the meaning of the Regulations).

(c) Partner nonrecourse deductions (within the meaning of clauses 2(i)(1) and
2(i)(2) of the Regulations, applied after taking section 5.3 into account) shall
be allocated as prescribed by clause 2(i)(1) of the Regulations.

(d) If for the subject Accounting Period there is a net decrease in the
Company’s partner nonrecourse debt minimum gain (within the meaning of the
Regulations, applied after taking section 5.3 into account), then, except to the
extent permitted by clause 2(i)(4) of the Regulations, items of income and gain
for such Accounting Period (and, if necessary, subsequent Accounting Periods)
shall be allocated to each Member to the extent of such Member’s share of such
net decrease (calculated pursuant to the Regulations), the order of such
allocations and the particular items comprising such amounts being determined in
the manner described in the Regulations (this provision being intended to
conform to the requirements of clause 2(i)(4) of the Regulations).

(e) For purposes of this section 5.4, capital accounts shall be reduced by all
distributions prior to the end of the Accounting Period involved.

(f) Depreciation recapture income shall be allocated in accordance with the
principles of Treasury Regulations section 1.1245-1(e).

(g) For purposes of calculating Members’ shares of “excess nonrecourse
liabilities” of the Company (within the meaning of Treas. Reg. §1.752-3), the
Members intend that they be considered as sharing profits of the Company in
proportion to their respective Residual Percentages.

5.5 Distributions.

(a) Except as otherwise provided in this section 5.5, Available Cash (and,
subject to section 3.4, other assets of the Company) shall be distributed, as
and when determined by the Managers in their sole discretion, in the following
manner:

 

  (i) first, to the extent of the aggregate of and in proportion to the Members’
respective Special Balances, if any; and

 

  (iv) finally, in proportion to the Residual Percentages of the Members.

(b) Notwithstanding any other provision of this Agreement, no distribution shall
be made in violation of the Act, it being understood and agreed, however, that
in determining whether or not a distribution which is otherwise permitted
hereunder would violate the Act there shall not be taken into account any
amounts which would be needed, if the Company were to be dissolved at the time
of the distribution, to satisfy the preferential rights of Members other than
the distributee(s) upon dissolution that are superior to the rights of the
distributee(s).

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

5.6 Book-Tax Differences. Whenever the Company’s capital accounts properly
reflect a book value for property which differs from its tax basis:

(a) all allocations hereunder, other than those described in subsection (b),
shall be determined by reference to book value rather than tax basis figures,
and adjustments to capital accounts shall be made by reference to such
allocations and not by reference to allocations described in subsection (b);

(b) for federal income tax purposes, allocations of taxable income, gain, loss,
deduction and credit attributable to any such property shall be made by
reference to figures for tax basis and in accordance with the traditional method
described in Treas. Regs. § 1.704-3(b); and

(c) for any such property which is depreciable or otherwise subject to cost
recovery deductions, each such deduction for capital accounts purposes shall
(unless a different rule is mandated by specific provisions of federal income
tax law or regulations, in which event such mandated rule shall apply) equal the
amount that bears the same relationship to the book value of such property as
such deduction for federal income tax purposes bears to the tax basis of such
property (or, if such tax basis is zero, such deduction for capital accounts
purposes shall be determined under a reasonable method selected by the
Managers).

ARTICLE 6.

TRANSFERS AND OTHER INCIDENTS OF INTERESTS

6.1 Transfers and Successions In General.

(a) No Member shall Transfer his, her or its interest in the Company or any part
thereof, or take any voluntary action with a view towards effecting any Transfer
with respect to all or any portion of his, her or its interest in the Company,
unless such Transfer is described in a Qualified Notice and either (i) effected
pursuant to section 6.5 or section 6.6 or (ii) consented to in writing by a
Double Majority (each such consent not to be unreasonably withheld). Any
Transfer, or attempt to effect a Transfer, by a Member in violation of the
preceding sentence shall be null and void ab initio and shall constitute a
breach of this Agreement by such Member.

(b) Subject to section 6.2 and section 6.3, and to compliance with such
reasonable procedural requirements as may be imposed by the Managers, each
Successor or permitted Transferee of an interest in the Company shall (except to
the extent otherwise agreed between such Transferor and his, her or its
Transferee or such Predecessor and his, her or its Successor, no such agreement
being permitted, however, if it would result in the Company having no Members)
be admitted, upon notice to the Company and each Member and Manager of such
Succession or Transfer, as a Member in substitution for his, her or its
Predecessor or Transferor with respect to such interest.

6.2 Additional Transfer Provisions.

(a) Notwithstanding section 6.1, (i) in the absence of a Qualified Notice the
Company and each Member and Manager shall be entitled to assume that, and to act
in all respects as though, no Transfer or Succession of an interest in the
Company has occurred, and (ii) unless otherwise indicated in a Qualified Notice
the Company and each Member and Manager shall be entitled to assume that the
Transferee or Successor is to be admitted as a Member in substitution for the
Transferor or Predecessor with respect to the interest that is the subject of
such Qualified Notice.

(b) No Transfer or Succession (whether or not including a substitution) of or
with respect to an interest in the Company shall relieve the Transferor or
Predecessor of any duties or obligations as such theretofore incurred
(including, but not limited to, obligations to make future contributions to the
Company expressly required by this Agreement), except to the extent provided in
a writing signed by the Company (and/or, if applicable, the other obligee(s)
thereof).

6.3 OFAC Compliance.

(a) For purposes hereof, a person is an “Impermissible Person” if, and only if,
he, she or it:

 

  (i) is not in compliance with any applicable law, statute, rule or regulation
issued pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (September 25,
2001) (the “Order”), or any similar requirements contained in the rules and
regulations of the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) or in any enabling legislation or other Executive Orders in respect
thereof (the Order and such other rules, regulations, legislation, or orders are
collectively called the “Orders”);

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  (ii) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant of any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

 

  (iii) has been arrested or indicted for money laundering or for predicate
crimes to money laundering, or has been convicted as respects or pled nolo
contendere to any charges involving money laundering or predicate crimes to
money laundering;

 

  (iv) has been determined by competent authority to be subject to the
prohibitions contained in the Orders; or

 

  (v) is a person in which any person on the Lists, or any other person who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders, owns a voting or equity interest.

(b) Each Member represents and warrants to the Company and each other Member
that (i) to the OFAC Knowledge of such Member, such Member is not an
Impermissible Person, (ii) to the OFAC Knowledge of such Member, no person
having a direct or indirect interest in such Member is an Impermissible Person,
and (iii) such Member has supplied to the Company an accurate and complete list
of all Identifiable Persons with respect to such Member; provided, that the
foregoing shall not include any person that owns any interest in the parent of
EL that is not a director or executive officer thereof. Each Member agrees that
it shall (iv) advise the Company if it gains OFAC Knowledge that it has become
an Impermissible Person and (v) disclose to the Company the identity of any
individual or entity that at any time hereafter becomes an Identifiable Person
with respect to such Member.

(c) No Member shall Transfer or permit any Succession of or with respect to all
or any portion of his, her or its interest in the Company, nor shall any Member
permit any change in the persons who or which own direct or indirect interests
in such Member, nor shall any Member take any other action, if such Transfer,
Succession, change or other action would result in such Member having OFAC
Knowledge that it is an Impermissible Person or that an Impermissible Person has
a direct or indirect interest in the Company. Any Transfer, or attempt to effect
a Transfer, by a Member in violation of the preceding sentence shall be null and
void ab initio and shall constitute a breach of this Agreement by such Member.

(d) Each Member shall indemnify the Company and each other Member from any and
all adverse effects that may result from such Member having OFAC Knowledge that
it is an Impermissible Person or that an Impermissible Person has a direct or
indirect interest in the Company as a result of such Member’s membership in the
Company, any Transfer or Succession of or with respect to all or any portion of
such Member’s interest in the Company, any change in the persons who or which
own direct or indirect interests in such Member, or any other action taken by
such Member. Further, in the event that any Member has OFAC Knowledge that it is
an Impermissible Person, or that an Impermissible Person has a direct or
indirect interest in the Company, as a result of such Member’s membership in the
Company, any Transfer or Succession of or with respect to all or any portion of
such Member’s interest in the Company, any change in the persons who or which
own direct or indirect interests in such Member, or any other action taken by
such Member, (i) such Member shall immediately notify each other Member thereof
and commence taking such action as is required by law on account thereof, and
(ii) in the event that such Member fails to pursue diligently to completion all
such action so required by law, the interest of such Member in the Company
shall, automatically and without further action by any person, be forfeited,
subject to prospective reinstatement if and when such action is completed.

(e) For purposes hereof:

 

  (i)

a Member has “OFAC Knowledge” that it is an Impermissible Person or that an
Impermissible Person has a direct or indirect interest in the Company if
(x) such Member has actual knowledge that it is an Impermissible Person or that
an Impermissible Person has a direct or indirect interest in the Company or
(y) such Member would have knowledge that it is an Impermissible Person or that
an Impermissible Person with respect to such Member has a direct or indirect
interest in the Company if such Member

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

were to determine, for itself and for each Identifiable Person with respect to
such Member, whether or not the name of itself or of such Identifiable Person is
on any of the Lists;

 

  (ii) an “Identifiable Person” with respect to a Member means (x) a person who
such Member actually knows has a direct or indirect interest in such Member or
(y) a Discoverable Person with respect to such Member; and

 

  (iii) a “Discoverable Person” with respect to a Member means a person who owns
a direct equity interest in such Member or in any Discoverable Person with
respect to such Member, where for this purpose a person shall be taken into
account only if such person owns direct equity interests in such Member or
Discoverable Person having at least twenty percent (20%) of the voting power or
value of all outstanding equity interests in such Member or Discoverable Person.

6.4 Events of Cessation.

(a) To the extent permitted by law, no Member shall be entitled unilaterally to
retire or withdraw from the Company, and no Member may be removed as such.

(b) Subject to subsection (c), to the extent permitted by law, no event or
circumstances shall result in a Member’s ceasing to be a Member or entitle any
person to any distribution or payment which is not expressly required by the
provisions of this Agreement.

(c) The Transfer of or Succession with respect to a Member’s entire membership
interest in the Company shall result in such Member’s ceasing to be a Member
(and, if the Company has only one Member, then, notwithstanding any other
provision hereof to the contrary, a Transfer of or Succession with respect to
the entire interest of such Member shall result in the Transferee(s) or
Successor(s) (other than the Company, if applicable) becoming Members), but, to
the extent permitted by law, no such Transfer or Succession shall entitle any
person to any distribution or payment which is not expressly required by the
provisions of this Agreement (or, in the case of a purchase or redemption by the
Company of a Member’s interest therein, the terms of such purchase or
redemption).

6.5 Put Option.

(a) The Class B Members shall have and are hereby granted an option to sell all
(but not less than all) of their interests in the Company (and all, if any, of
their debt claims against the Company) to the Class A Members, such option to be
exercisable by, and only by, notice (the “Exercise Notice”) from the Class B
Members to the Class A Members at any time on or after the [****] anniversary of
the Effective Date.

(b) The price to be paid for the interests and, if applicable, the debt claims
of the Class B Members (net of liabilities with respect to which the Class A
Members and their affiliates are to be released, as described in subsection (c))
shall be the Class B Price.

(c) Closing of a sale pursuant to exercise of the option described in subsection
(a) shall occur on the thirtieth (30th) day following the Exercise Notice (or,
if such day is not a business day, the next succeeding business day), at the
principal place of business of the Company, or at such other time and place as
may be mutually agreed upon. At such closing: (i) the Class B Members shall
(x) convey all of their interests in the Company, and, if applicable, all of
their debt claims against the Company, and (y) warrant that such Members each
own all right, title and interest in and to their respective interests, free and
clear of all liens and other encumbrances; (ii) the Class A Members shall
(x) pay the Class B Members the Class B Price in cash or by certified or
cashier’s check and (y) deliver releases of the Class B Members and their
affiliates, in form and content satisfactory to the Class B Members (acting
reasonably), from all personal liability with respect to all liabilities of the
Company from and after the closing and all obligations of the Class B Members
and/or their affiliates in respect of the Company’s financing; and (iii) all
parties shall execute and deliver such other documents as may be appropriate to
effect, evidence and perfect the transaction. From and after the date of the
Exercise Notice, all such Class B Members’ interests in the Company shall be
deemed to have been transferred to the Class A Members without any further
action required on the part of any Class B Members and the Class B Members shall
have only the right to receive the Class B Price and the releases described
above in respect of such interests.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(d) Should the Class A Members fail timely to close, then, in addition to such
other remedies as may be available to Class B Members in the circumstances,
then, at all times thereafter, the references in section 2.5 to a majority in
interest of the Members shall be replaced with references to a majority in
interest of the Class B Members.

(e) Each Class B Member hereby appoints each other Member, with power of
substitution, as his, her or its attorney-in-fact to execute and deliver all
documents appropriate to effect any transaction in substantive compliance with
the provisions of this section. The foregoing power of attorney is coupled with
an interest and irrevocable.

(f) In connection with a transfer pursuant to this section, the purchasers may
designate another person or persons to acquire the sellers interests in the
Company, in which event such other person(s) shall acquire such interests, but
no such designation or acquisition shall relieve the purchasers (as determined
without regard to this subsection (f) from any obligation under this section.

(g) Notwithstanding any other provision of this Agreement to the contrary, the
Company shall make no distribution or pay any debt claims of the Class B Members
during the pendency of proceedings under this section.

6.6 Call Option.

(a) The Class A Members shall have and are hereby granted an option to purchase
all (but not less than all) of the interests in the Company of the Class B
Members (and all, if any, of their debt claims against the Company), such option
to be exercisable by, and only by, notice (the “Exercise Notice”) from the
Class A Members to the Class B Members at any time on or after the [****]
anniversary of the Effective Date.

(b) The price to be paid for the interests and, if applicable, the debt claims
of the Class B Members (net of liabilities with respect to which the Class A
Members and their affiliates are to be released, as described in subsection (c))
shall be the Class B Price.

(c) Closing of a sale pursuant to exercise of the option described in subsection
(a) shall occur on the thirtieth (30th) day following the Exercise Notice (or,
if such day is not a business day, the next succeeding business day), at the
principal place of business of the Company, or at such other time and place as
may be mutually agreed upon. At such closing: (i) the Class B Members shall
(x) convey all of their interests in the Company, and, if applicable, all of
their debt claims against the Company, and (y) warrant that such Members each
own all right, title and interest in and to their respective interests, free and
clear of all liens and other encumbrances; (ii) the Class A Members shall
(x) pay the Class B Members the Class B Price in cash or by certified or
cashier’s check and (y) deliver releases of the Class B Members and their
affiliates, in form and content satisfactory to the Class B Members (acting
reasonably), from all personal liability with respect to all liabilities of the
Company from and after the Closing and all obligations of the Class B Members
and/or their affiliates in respect of the Company’s financing; and (iii) all
parties shall execute and deliver such other documents as may be appropriate to
effect, evidence and perfect the transaction. From and after the date of the
Exercise Notice, all such Class B Members’ interests in the Company shall be
deemed to have been transferred to the Class A Members without any further
action required on the part of any Class B Members and the Class B Members shall
have only the right to receive the Class B Price and the releases described
above in respect of such interests.

(d) Each Class B Member hereby appoints each other Member, with power of
substitution, as his, her or its attorney-in-fact to execute and deliver all
documents appropriate to effect any transaction in substantive compliance with
the provisions of this section. The foregoing power of attorney is coupled with
an interest and irrevocable.

(e) In connection with a transfer pursuant to this section, the purchasers may
designate another person or persons to acquire the sellers interests in the
Company, in which event such other person(s) shall acquire such interests, but
no such designation or acquisition shall relieve the purchasers (as determined
without regard to this subsection (f)) from any obligation under this section.

(f) Notwithstanding any other provision of this Agreement to the contrary, the
Company shall make no distribution or pay any debt claims of the Class B Members
during the pendency of proceedings under this section.

6.7 Cooperation. In lieu of any transaction pursuant to section 6.5 or 6.6, at
the request of the Class B Members the Members shall use commercially reasonable
efforts to cooperate, and shall cause the Company to use commercially reasonable
efforts to cooperate, to effectuate a transaction which achieves identical or
substantially identical results for the Class A Members while permitting
deferral of income taxation of the Class B Members.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

6.8 Appraisal—Special Rule. IF: (a) the effective date of the Exercise Notice
with respect to a sale pursuant to section 6.5 or 6.6 is no later than the
thirtieth (30th) day following the most recent previous determination (the
“Recent Valuation”) of the Relevant Value pursuant to section 6.9, and (b) there
have been no intervening events or circumstances which would, in the judgment of
an impartial, reasonable observer, materially affect the net fair market value
of the assets of the Company, THEN: (x) section 6.9 shall not apply as respects
such Exercise Notice and (y) the net fair market value of the assets of the
Company determined pursuant to this section 6.8 shall be the Relevant Value
determined by the Recent Valuation (and the date of the determination pursuant
to this section 6.8 shall be the date on which the provisions of this section
6.8 are determined to be applicable).

6.9 Appraisal-General Rules. Whenever (A) the net fair market value of the
assets of the Company (in any case, the “Relevant Value”) is required to be
determined in response to an Exercise Notice, and (B) section 6.8 does not
apply, the rules of this section 6.9 shall apply.

(a) If, at any time during the pendency of proceedings described in this section
6.9, the parties are able to agree on the fair market value of the subject
property, the value so agreed upon shall constitute the Relevant Value (and such
proceedings shall terminate).

(b) If the parties have not agreed on the fair market value of the subject
property within 15 days after the date on which the need for an appraisal arises
under this Agreement, then the parties hereto shall mutually select an
appraiser. Such appraiser shall be selected within 15 days after the date the
need for an appraisal arises and such appraiser shall determine the net fair
market value of the assets of the Company within 30 days of being selected (such
appraiser’s determination of net fair market value to be conclusive and
binding). In the event the parties hereto cannot agree on an appraiser within
such 15 day period, then within 30 days after the date the need for an appraisal
arises they shall each select an appraiser. Each such appraiser shall determine
the net fair market value of the assets of the Company within 30 days of being
selected. If the difference between the determinations is within 3% of the lower
determination, then the net fair market value shall be deemed to be the average
of the two determinations (such determination to be conclusive and binding). If
the difference between the determinations is greater than 3% of the lower
determination, then the two appraisers shall, within 5 days of the delivery of
the later of their determinations (but in any event no later than 65 days after
the date on which the need for an appraisal first arose), together select a
third appraiser who shall, within 30 days of being selected (but in any event no
later than 95 days after the date on which the need for an appraisal first
arose), determine which of the first two appraisers’ amounts is closest to the
net fair market value of the assets of the Company, and the net fair market
value shall be the amount so selected by the third appraiser (such determination
to be conclusive and binding). The value determined pursuant to this
Section 6.9(b) shall constitute the Relevant Value. Each appraiser selected
hereunder (i) shall be a member of the American Institute of Real Estate
Appraisers, (ii) shall have a minimum of ten (10) years experience appraising
retail buildings in the Atlanta area, and (iii) shall not have provided any
appraisal services to any Member during the three (3) years prior to the
appraisal. Each party shall pay for its own appraiser and the parties shall
share equally the costs of any third appraiser.

ARTICLE 7.

DISSOLUTION AND WINDING-UP OF COMPANY

7.1 Dissolution.

(a) The Company shall be dissolved upon the happening of the first to occur of
the following events or circumstances (if it has not previously dissolved by
application of subsection (b)):

 

  (i) the first moment that all or substantially all of the assets of the
Company are liquid (where for this purpose an asset is “liquid” if and only if
it is either cash or readily marketable in an established active market);

 

  (ii) the decision by a Managerial Majority, with the concurrence of a Double
Majority, that it would be in the best interest of the Company to dissolve; or

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  (iii) the occurrence of an event or circumstances which produces dissolution
by operation of law applicable to the Company (as law applicable to the Company
may be modified by section 3.7 or any other provision of this Agreement).

(b) If, but only if, law applicable to the Company requires the specification of
a particular time at which the Company is to dissolve (if it has not previously
dissolved), the Company shall dissolve on December 31, 2107 (if it has not
previously dissolved).

(c) Liquidation (within the meaning of clause 1(b)(2)(ii)(g) of the Regulations)
of the Company shall not, in and of itself, cause dissolution of the Company,
render applicable the provisions of this Article 7 (other than the provisions of
this sentence), or (notwithstanding any other provision of this Agreement to the
contrary) require or permit any contribution to or distribution by the Company
(and any contribution or distribution which would be required but for this
sentence shall be deemed to have been effected and offset by a matching
distribution or contribution).

7.2 Proceeds of Winding-Up. Upon the dissolution of the Company the Managers
shall take full account of the Company’s assets and liabilities. The assets
shall be liquidated as promptly as is consistent with obtaining the fair value
thereof and the proceeds therefrom, to the extent sufficient therefor, shall be
applied first to all debts and obligations of the Company, including to Members,
next to the establishment pending Liquidation of a reasonable reserve for
contingencies, and finally to distributions to the Members in the manner set
forth in section 5.5. Subject to the provisions of section 2.4, the Managers
shall be authorized to sell any, all or substantially all of the assets of the
Company for deferred payment obligations, and to hold, collect and otherwise
administer any such obligations or any other deferred payment obligations held
or acquired as assets of the Company, regardless of the terms of such
obligations.

7.3 Liquidation. A reasonable time, including without limitation any time
required to collect deferred payment obligations, shall be allowed for the
orderly liquidation of the assets of the Company and the discharge of
liabilities to creditors so as to enable the Managers to minimize the normal
losses attendant upon the liquidation. Each of the Members shall be furnished
with a statement prepared by the Company’s accountants, which shall set forth
the assets and liabilities of the Company as of the date of complete
Liquidation. No Member shall be personally liable for the return of the original
investment or contributions of any other Member, or any portion thereof. Any
such return shall be made solely from Company assets and in accordance with the
express provisions hereof.

ARTICLE 8.

BOOKS OF ACCOUNT, ACCOUNTING, REPORTS,

FISCAL YEAR AND TAX ELECTIONS

8.1 Books of Account. The Company’s books and records shall be maintained at a
place determined by the Managers. Subject to such reasonable procedural
standards as may be established by the Managers, each Member shall, upon
reasonable request, have access thereto (and the right to make copies thereof at
such Member’s expense), for any purpose reasonably related to the requesting
Member’s interest as a Member in the Company, at any time during ordinary
business hours. The books and records shall be kept in accordance with a method
of accounting selected by the Managers, applied in a consistent manner, and
shall reflect all Company transactions and be appropriate for the Company’s
business.

8.2 Reports and Accounts. As soon as reasonably practicable after, and in all
cases within three months following, the end of each fiscal year, each Member
shall be furnished with a statement of profit or loss in respect of such year,
prepared in accordance with section 8.1 and, if so determined by the Managers or
at least ten (10%) in interest of the Members, audited by an independent
certified accountant selected by the Managers. Copies of all federal and state
partnership income tax returns filed by the Company shall be available to each
Member, and copies of appropriate distributive share schedules thereto shall be
furnished to each Member.

8.3 Fiscal Year. The fiscal year of the Company shall be the calendar year,
unless an alternative annual accounting period is required for federal income
tax purposes, in which case the Company’s fiscal year shall be such required
annual accounting period.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.4 Banking. All funds of the Company shall be deposited in such bank account or
accounts as shall be determined by the Managers. All withdrawals shall be made
upon checks signed by such persons as the Managers may designate from time to
time.

8.5 Tax Elections. All tax elections available to the Company with respect to
which no decision is expressly mandated by the provisions hereof shall be within
the discretion of the Managers, including without limitation the designation of
one or more “tax matters partners” (as such term is employed in the Code), the
decision whether or not the Company will make capital account revaluation
adjustments when such adjustments are permitted by applicable law, and the
decision whether or not the Company will file an election in appropriate
circumstances to cause the basis of its property to be adjusted for federal
income tax purposes as provided by sections 734, 743 and 754 of the Code.

8.6 Audit; Regulatory Requirements. The Company shall assist any Member, at such
Member’s request and expense, in the preparation of a SEC Regulation S-X
Section 3-14 Audit (“S-X 3-14 Audit”) of certain operating revenues and expenses
with respect to the Project by such Member’s auditors (or the auditors of such
Member’s parent company) or the Company’s auditors. The Company shall assist any
Member in the preparation of an unaudited, interim statement of certain
operating revenues and expenses which will be subject to review by the auditors.
The Company shall provide a management representation letter, in substantially
the form attached hereto as Exhibit C, to the auditors of any Member (or, if
requested by such Member, to the auditors of the Member’s parent company) upon
completion of the S-X 3-14 Audit. The Company shall provide any Member’s
auditors (or the auditors of such Member’s parent company) with reasonable
access to the Company’s books and records relating to the Project as otherwise
reasonably required to complete any such S-X 3-14 Audit. Any such requesting
Member shall reimburse the Company any out-of-pocket costs incurred by the
Company in connection with its obligations under this provision.

ARTICLE 9.

AMENDMENTS

9.1 Approvals Required. Amendments to this Agreement (including but not limited
to amendments describing the features of new interests in the Company,
amendments describing the terms of purchases and/or redemptions by the Company
of interests in itself, and amendments compromising, reducing or eliminating one
or more Members’ obligations to contribute to the Company) shall be made by, and
only by, a writing signed by a Double Majority, and shall not require any other
approval or action; provided, however, that: (a) any amendment to this Agreement
increasing the obligation of any Member to contribute to the Company or the
responsibility of any Member for liabilities of the Company shall also require
the written approval of all Members so affected; (b) clause (a) shall not be
altered except with the concurrence of all Members; (c) no requirement in this
Agreement for the concurrence of any Manager or Managers or Member or Members or
particularly-sized or particularly-constituted group of Managers or Members
shall be altered except with the written concurrence of the such Manager,
Managers, Member, Members, or particularly-sized or particularly-constituted
group; and (d) neither clause (c) nor this clause (d) shall be altered except
with the concurrence of all Members and Managers.

9.2 Copies of Amendments. A copy of each amendment adopted pursuant to
section 9.1 shall be transmitted to each Member and Manager.

ARTICLE 10.

ARTICLE 11.

MISCELLANEOUS

11.1 Indemnification. The Company shall indemnify, defend and hold harmless each
Manager and Member, each person who holds a direct or indirect ownership
interest in a Manager or Member, and the respective officers, directors,
trustees, agents, employees and affiliates of each Manager or Member or any such
owner, against any and all claims, suits, actions or other proceedings and all
related loss, damages, judgments, settlements, obligations, liabilities, debts,
damages and costs and expenses (including fees and disbursements of attorneys
and other professionals and court costs) incurred by any of them by reason of
anything any one or more of them does or refrains from doing for, or in
connection with the business or affairs of, the Company, provided such act(s)
and/or

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

omission(s) were Exculpated Actions of such Manager or Member (or of the Manager
or Member related to the person seeking indemnification). Such indemnification
shall be made from assets of the Company and no Member shall be personally
liable to any indemnitee. The rights to indemnification under this section 11.1
will not limit other rights which any person may have at law or in equity,
including common law rights to indemnification, reimbursement or contribution
and other similar rights.

Each person’s rights to indemnification provided for in the preceding paragraph
shall include the right to have paid, or to be reimbursed for, the reasonable
expenses incurred by such person in advance of final disposition of the matter
with respect to which any such indemnity is or may be provided and before final
determination of such person’s ultimate entitlement to indemnification;
provided, however, that the payment of such expenses in advance of such final
disposition shall be made only upon delivery to the Company of a written
affirmation by such person of his, her or its good faith belief that he, she or
it has met the standard of conduct necessary for indemnification and a written
undertaking by such person to repay all amounts so advanced if it shall
ultimately be determined that such person is not entitled to indemnification
(under this Agreement or otherwise).

11.2 Waiver of Partition. Each of the parties hereto irrevocably waives during
the term of the Company any right to maintain any action for partition with
respect to the property of the Company.

11.3 Company Property. The legal title to the real or personal property or
interest therein now or hereafter acquired by the Company shall be owned, held
or operated in the name of the Company, and no Member, individually, shall have
any ownership of such property.

11.4 Acceptance of Prior Acts by New Members. Each person becoming a Member, by
becoming a Member, ratifies all action duly taken by the Company, pursuant to
the terms of this Agreement, prior to the date such person becomes a Member.

11.5 Notices. All notices and other communications hereunder shall be effective
if and only if in writing and either (1) delivered personally, (2) sent by FedEx
or similar courier for next business day delivery, charges prepaid, (3) mailed
by registered or certified mail (return receipt requested), postage prepaid, or
(4) in the case of an addressee whose facsimile number or email address, as
applicable, is supplied, transmitted by facsimile or email which the sender’s
equipment indicates has been sent (provided that a copy of said notice is also
delivered, sent or mailed, as applicable, as described in clause (1), clause
(2) or clause (3), within one (1) calendar day of said facsimile or email), in
any case to the addressee at the address that shall most recently have been
designated, by effective notice hereunder from the addressee to the sender, as
the addressee’s desired address for notices hereunder (or, prior to any such
notice, at the address for the addressee set forth below):

 

  (a) if to the Company, to:

 

ELSEL Howell Mill LLC   Attn: ____________________   ________________________  
  ________________________     Fax: ____________________   Email:
__________________  

 

  (b) if to a Class A Member or a Manager, to:

 

[Name of Member]   Attn: ____________________   ________________________    
________________________     Fax: ____________________   Email:
__________________  

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) if to a Class B Member, to:

[Name of Member]

Attn: ______________

c/o Selig Enterprises, Inc.

1100 Spring Street, N.W., Suite 550

Atlanta, Georgia 30309-2848

[****]

Email: _______________

Unless otherwise provided, written notices so delivered, sent, mailed or
transmitted shall be effective on the earliest of (w) actual delivery, (x) the
first business day following the date of deposit with a qualified courier
service, (y) the third business day following the date of deposit with the
United States Post Office or in a regularly maintained receptacle for the
deposit of United States Mail, or (z) the date of transmission, if by facsimile
or email. Any refusal to accept delivery of any such communication shall be
considered successful delivery thereof.

11.6 Section Headings. Section and other headings contained in this Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

11.7 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.

11.8 Agreement for Further Execution. At any time or times upon the request of
the Managers, the Members agree to sign and swear to any instrument required by
the Act, to sign and swear to any amendment to or cancellation of any such
instrument whenever such amendment or cancellation is required by law or by this
Agreement, and to cause the filing of any of the same for record wherever such
filing is required by law.

11.9 Counterparts; Copies Reliable and Admissible.

(a) This Agreement may be executed in two counterparts, each of which
(consisting of one set of textual pages and two signature pages, each signed by
one of the parties and collectively exhibiting the signatures of both parties)
shall be deemed an original and all of which shall constitute one agreement. The
signature of either party on a signature page intended by such party to be
appended to a counterpart shall be deemed to be a signature to, and may be
appended to, any counterpart, and the signature of either party to any
counterpart shall be deemed to be a signature to, and may be appended to, any
other counterpart.

(b) This Agreement shall be considered to have been (i) executed by a person if
there exists a photocopy or facsimile copy (or a photocopy of a facsimile copy)
of an original hereof (or of a counterpart hereof) which has been signed by such
person and (ii) delivered by a person upon delivery of any of the foregoing. Any
photocopy or facsimile copy (or photocopy of a facsimile copy) of this Agreement
or a counterpart hereof shall be admissible into evidence in any proceeding as
though the same were an original.

11.10 Parties in Interest. Subject to the provisions contained in Article 6
hereof, each and all of the covenants, terms, provisions and agreements herein
contained shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, assigns, successors and legal representatives.

11.11 Gender. All words herein in any gender (male, female, neuter) shall be
deemed to include words in the other genders wherever the context shall so
require.

11.12 Time. Time is of the essence of this Agreement.

11.13 Contracts with Related Parties; Competition. To the extent permitted by
law, nothing in any provision or rule of law or in this Agreement shall prevent
or be construed to prevent any of the Members or Managers, or any person related
to any Member or Manager, from dealing with the Company as to any matter
whatever (any such dealing being referred to as a “related party transaction or
relationship”), provided the terms of such related party transaction or
relationship are fair and reasonable. In particular, all related party
transactions and relationships expressly provided for in this Agreement are
hereby agreed upon as meeting the foregoing requirements.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

No Member or Manager shall be obliged to refrain from conducting, or to disclose
to the Company or any other Member or Manager opportunities or plans for
conducting, or to permit the Company or any other Member or Manager to
participate in conducting, any activity whatever, even if such activity be in
competition with the business of the Company or any other Member or Manager.

11.14 Characterization of Certain Payments. This Agreement contemplates that
payments to Members designated herein or elsewhere as “interest,” “principal” or
“compensation for services,” or in language of like tenor, are properly
characterized as payments to Members other than in their capacities as Members,
and consequently such payments are not contemplated as within the scope of
Article 5, nor shall they affect any accounts maintained pursuant to section 4.7
(except as may be appropriate to reflect them as payments to Members other than
in their capacities as Members or as may be specifically provided to the
contrary). Should payments of such “interest” or “compensation” be
recharacterized as payments to Members as such, then the same shall be
considered as “guaranteed payments,” within the meaning of section 707(c) of the
Code, if applicable, or as special allocations of ordinary gross income. If and
to the extent considered “guaranteed payments,” such payments shall remain
without the scope of Article 5 and section 4.7, while if and to the extent
considered special allocations of ordinary gross income, such payments shall be
reflected as special allocations to the respective recipients of ordinary gross
income in amounts equal to such payments for the periods in which the same are
paid or otherwise properly accounted for, and as distributions of such amounts,
and the recipients’ capital accounts shall be increased and decreased
accordingly. If and to the extent that such “principal” payments are
recharacterized as payments to Members as such, they shall remain without the
scope of Article 5, the amounts advanced in respect thereof shall be reflected
as additional contributions to the capital of the Company, the payments
themselves shall be reflected as distributions, and the recipients’ capital
accounts shall be increased and decreased accordingly. In any recharacterization
situation, the provisions of section 4.7 and Article 5 shall continue to apply
as written to all items and amounts not specifically provided for herein.

This Agreement further contemplates that no interest income will be imputed to
the Company in respect of required contributions from Members. Should any such
interest income be imputed as to any contribution, the amount of such
contribution shall, for purposes of this Agreement, be considered to be the
amount contributed net of such imputed interest amount, and the interest income
so imputed shall be allocated to the contributor, so that the collective capital
account effect will be an increase in the contributor’s capital account for the
entire amount paid in, inclusive of imputed interest.

11.15 No Usury. All agreements herein made are expressly limited so that in no
event whatsoever, whether by reason of advancement of proceeds, acceleration of
maturity or otherwise, shall the amount paid or agreed to be paid for the use of
money advanced or to be advanced hereunder exceed the “interest limit” (which is
hereby defined to be the maximum amount allowable under any law which a court of
competent jurisdiction may deem applicable). If, from any circumstance
whatsoever, the fulfillment of any provision of this Agreement or of any other
document evidencing, securing or in any way related to any indebtedness arising
hereunder shall involve the payment of interest in excess of the interest limit,
then, ipso facto, the obligation to pay interest shall be reduced to the
interest limit; and if from any circumstance whatsoever a person shall ever
receive interest the amount of which would exceed the interest limit, such
amount as would be excessive interest shall be applied to the reduction of the
principal balance remaining unpaid and not to the payment of interest, and if
the principal balance has been paid in full any such excess will be refunded to
the payor. This provision shall control every other provision in this or any
other existing or future agreement or instrument with respect to any
indebtedness arising hereunder.

The Members understand and agree (x) that for purposes of the preceding
provisions of this section 11.15 amounts contributed or to be contributed to the
Company do not constitute amounts “advanced or to be advanced hereunder” and do
not represent “indebtedness” and (y) that such provisions shall not apply to
such contributions.

11.16 Integration. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof.

11.17 No Brokers. Each Member hereby represents and warrants to the other that
no broker, finder, or other person performing similar services is entitled to
any commission, fee or other compensation on account of the Members’ entry into
this Agreement, and each Member hereby agrees to indemnify the others from and
against any such commissions, fees or other compensation as may be claimed on
account of dealings between the claimant and the indemnifying Member.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

11.18 Withholding. Each Member shall, within ten (10) days following written
request therefor by the Company, contribute to the Company such amount as may
then be required by the Company to enable it to remit, or to reimburse it for
remittance of, any amount which is required (or which the Company in good faith
believes is or may be required) to be remitted by the Company to any
governmental authority for the tax account of such Member. Any such remittance
by the Company shall be accounted for as a distribution to the Member for whose
tax account such remittance is made.

If not satisfied on time, each obligation to contribute described in the
preceding paragraph shall bear interest until paid (with such interest) at the
rate described in the definition of Special Balance, such interest to be paid on
the last day of each month (and, to the extent not so paid, then added to
principal), or, if less, the maximum rate permitted under applicable law.
Further, the defaulting Member shall reimburse the Company for all of its
reasonable collection and other remedial expenses. Without limiting any other
remedy available to the Company under this Agreement, at law, or in equity, the
Company may at any time and from time to time collect theretofore unpaid
principal, accrued interest and collection and other remedial expenses by offset
against amounts that would otherwise be distributed to the defaulting Member.

11.19 Creditors Not Benefited. Nothing contained in this Agreement will benefit
any creditor of the Company or any creditor of any Member. No creditor of the
Company, and no creditor of any Member, shall be entitled to require that a
contribution to the capital of the Company be solicited, or to require that a
distribution be made by the Company, nor may any creditor of the Company, or any
creditor of any Member, enforce, or require or compel enforcement of, any
obligation of any Member to make a contribution to the capital of the Company or
any other obligation of any Member under this Agreement. Further, any
compromise, reduction or elimination of an obligation to make a contribution to
the capital of the Company effected between the Company and any Member or
Members shall be binding on all of the Company’s and the Members’ creditors
regardless of the time when such creditors have advanced the relevant credit(s).

11.20 Provisions Relating to Securities Laws.

(a) For purposes hereof, the “Securities” means interests in the Company, to the
extent that such are securities within the meaning of any federal or applicable
state securities law, and the “Offering” means the offering of such Securities
for purchase in connection with the formation of the Company.

(b) Each Member acknowledges that neither the Offering nor the issuance of the
Securities will be registered under the federal Securities Act of 1933, as
amended (the “1933 Act”), or any applicable state securities laws (together, the
“Securities Acts”) in reliance upon exemptions from registration contained in
the Securities Acts, and that the Company’s reliance upon such exemptions is
based in part upon the acknowledgments, representations, warranties and
agreements contained in this section.

(c) Each Member acknowledges that, prior to the execution of this Agreement:
(i) he, she or it has been furnished by the Company with all information
regarding the Company which such Member has requested or desires to know;
(ii) all documents which could be reasonably provided have been made available
to such Member for inspection and review; (iii) such information and documents
have, in the opinion of such Member, afforded him, her or it with all of the
information that would be provided in a registration statement filed under the
1933 Act; and (iv) such Member has had the opportunity to ask questions of and
receive answers or obtain additional information from representatives of the
Company concerning the financial and other affairs of the Company and the terms
and conditions of the Offering and the sale of the Securities and all other
relevant subjects, and, to the extent such Member believes necessary, he, she or
it has asked such questions and received satisfactory answers.

(d) Each Member acknowledges, represents, warrants and agrees as follows.

 

  (i) He, she or it has carefully read this Agreement and discussed his, her or
its acknowledgments, representations, warranties and agreements in this section,
and the applicable limitations upon his, her or its resale of the Securities,
with his, her or its counsel.

 

  (ii) He, she or it recognizes that his, her or its acquisition of an interest
in the Company involves a high degree of risk in that (w) an investment in the
Company is highly speculative and only investors who can afford the loss of
their entire investment should consider investing in the Company; (x) he, she or
it may not be able to liquidate his, her or its investment; (y) transferability
of the Securities is limited; and (z) he, she or it could sustain the loss of
his, her or its entire investment.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  (iii) He, she or it acknowledges that he, she or it has prior investment
experience and is able to evaluate the merits and risks of an investment in the
Company, and that he, she or it recognizes the highly speculative nature of this
investment.

 

  (iv) He, she or it acknowledges that the Offering has not been reviewed by the
Securities and Exchange Commission (“SEC”) because the Offering is an exempt
offering pursuant to sections 4(2) and/or 3(b) of the 1933 Act, and that
disposition of the Securities is restricted pursuant to provisions of the 1933
Act and the other Securities Acts.

 

  (v) He, she or it is purchasing the Securities for investment for his, her or
its own account, with the intention of holding the Securities for investment,
with no present intention of dividing or allowing others to participate in this
investment or of reselling or otherwise participating, directly or indirectly,
in a distribution of the Securities. He, she or it shall not make any sale,
transfer or other disposition of the Securities without registration under each
of the Securities Acts or unless an exemption from registration is available
under each of the Securities Acts. He, she or it understands that this Offering
has not been registered under the Securities Acts by reason of (among other
things) a claimed exemption under section 4(2) of the 1933 Act that depends, in
part, upon his, her or its investment intention. In this connection, he, she or
it understands that it is the position of the SEC that the statutory basis for
such exemption would not be present if his, her or its representation merely
meant that his, her or its present intention was to hold the Securities acquired
in the Offering for a short period, such as the capital gains period of tax
statutes, for a deferred sale, for a market rise (assuming that a market
develops), or for any other fixed period, and he, she or it confirms that his,
her or its representation made in the first sentence of this paragraph expresses
an intention to hold that would not cause the exemption to be unavailable even
if the exemption were interpreted in accordance with the SEC’s position.

 

  (vi) He, she or it is familiar with the business in which the Company will be
engaged, and based upon his, her or its knowledge and experience in financial
and business matters, he, she or it is familiar with investments of the kind
which he, she or it is undertaking herein; he, she or it is fully aware of the
problems and risks involved in making an investment of this kind; and he, she or
it is capable of evaluating the merits and risks of this investment. In making
his, her or its decision to invest in the Company, he, she or it has relied on
his, her or its own examination of the Company and the terms of the Offering and
of this Limited Liability Company Agreement, including the merits and risks
involved in an investment in the Company, and he, she or it has not relied on
the Company or any of its representatives with respect to judgments relating to
an investment in the Company.

 

  (vii) His, her or its purchase of the Securities is in accord with the nature
and size of his, her or its present investments and net worth, and he, she or it
is financially able to bear the economic risk of this investment, including the
ability to afford holding the Securities for an indefinite period and to afford
a complete loss of this investment.

 

  (viii) His or her principal residence is at the address specified in section
11.5, or its principal office is located at the address specified in section
11.5.

 

  (ix) He, she or it understands that there is no public market for the
Securities, and that the Company is under no obligation to register the
Securities under any of the Securities Acts. He, she or it understands that the
provisions of Rule 144 under the 1933 Act are currently not available to permit
resales of the Securities, and the conditions necessary to permit routine sales
of the Securities under Rule 144 may never be satisfied, and, if Rule 144 should
become available, routine sales made in reliance upon its provisions could be
made only in accordance with the terms and conditions of the Rule. He, she or it
further understands that in connection with sales of Securities for which Rule
144 is not available, compliance with a registration exemption will be required.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  (x) He, she or it understands and agrees that stop transfer instructions will
be given to the Company’s transfer agent or the officer in charge of its
transfer records and noted on the appropriate records of the Company to the
effect that the Securities may not be transferred out of his, her or its name
unless approval is first obtained from the Company and the applicable provisions
of this Agreement are complied with. He, she or it further agrees that there
will be placed on any certificates for (or other evidences of) the Securities,
or any substitutions therefor, a legend stating in substance as follows, and he,
she or it understands and agrees that the Company may refuse to permit the
transfer of the Securities out of his, her or its name and that the Securities
must be held indefinitely in the absence of compliance with the terms of such
legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR OTHER INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR
UNDER ANY STATE SECURITIES LAW. SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED FOR SALE, HYPOTHECATED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF, NOR WILL ANY ASSIGNEE OR TRANSFEREE THEREOF BE RECOGNIZED
BY THE COMPANY AS HAVING AN INTEREST IN SUCH SECURITIES, IN THE ABSENCE OF, WITH
RESPECT TO EACH OF THE 1933 ACT AND EACH APPLICABLE STATE SECURITIES LAW, (i) AN
EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SAID ACT OR LAW, OR (ii) AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL SHALL BE SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT THE TRANSACTION BY WHICH SUCH SECURITIES WILL BE
OFFERED FOR SALE, HYPOTHECATED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF, IS
EXEMPT FROM OR OTHERWISE IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
SAID ACT OR LAW.

 

  (xi) He, she or it understands that there is presently no market for the
Securities, and that no assurances can be given that there will ever be a market
for the Securities. He, she or it further acknowledges that the value of the
Securities is speculative and that the Company makes no representations
regarding the present or future value of the Securities.

 

  (xii) He, she or it has reviewed the definition of “accredited investor” in
Rule 501 promulgated by the Securities and Exchange Commission under the 1933
Act, and he, she or it is such an accredited investor.

 

  (xiii) He, she or it agrees to hold the Company and its Members, and
controlling persons of the Company, and their respective heirs, representatives,
successors and assigns, harmless and to indemnify them against all liabilities,
costs and expenses incurred by them as a result of any misrepresentation made by
him, her or it contained herein or any sale or distribution by him, her or it in
violation of any of the Securities Acts.

11.22 Effective Date. This Agreement shall be effective upon its execution by
the later-signing Original Member, but, upon becoming effective, this Agreement
shall be effective as of and from and after the Effective Date.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

WITNESS OUR HANDS on the dates indicated, but as of the effective date
hereinbefore specified.

 

Date: _________________     ELPF _________, LLC       By:     Date:
_________________     The District at Howell Mill, LLC     By: Selig District at
Howell Mill, LLC       By: Selig Enterprises, Inc.             By:
____________________

THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR OTHER INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR
UNDER ANY STATE SECURITIES LAW. SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED FOR SALE, HYPOTHECATED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF, NOR WILL ANY ASSIGNEE OR TRANSFEREE THEREOF BE RECOGNIZED
BY THE COMPANY AS HAVING AN INTEREST IN SUCH SECURITIES, IN THE ABSENCE OF, WITH
RESPECT TO EACH OF THE 1933 ACT AND EACH APPLICABLE STATE SECURITIES LAW, (i) AN
EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SAID ACT OR LAW, OR (ii) AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL SHALL BE SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT THE TRANSACTION BY WHICH SUCH SECURITIES WILL BE
OFFERED FOR SALE, HYPOTHECATED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF, IS
EXEMPT FROM OR OTHERWISE IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
SAID ACT OR LAW.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ELSEL HOWELL MILL LLC

LIMITED LIABILITY COMPANY AGREEMENT

SCHEDULE I

DEFINITIONS

“AAA” has the meaning ascribed to such term in section 6.9.

“Accounting Period” means any taxable year of the Company, or any shorter period
ending with a variation of Members’ interests in the Company or for which
separate accounting is appropriate.

“Act” means the Delaware Limited Liability Company Act.

“Agreement” means this Limited Liability Company Agreement.

“Appraised Value” has the meaning ascribed to such term in section 6.9.

“Appraiser(s)” has the meaning ascribed to such term in section 6.9.

“Available Cash” of the Company at any time means the amount of cash of the
Company in excess of all amounts reasonably necessary for the business of the
Company, including without limitation amounts required for payment of expenses
and obligations (including obligations to Members) that have accrued or shall
accrue in the reasonable future, capital expenses required or projected to be
required in the reasonable future, and a reasonable reserve for contingencies;
provided, however, that at no time shall the amount of Available Cash exceed the
greatest amount which may at such time lawfully be distributed to the Members.

“Balance” of a Member at any time means the balance (be it positive, zero or
negative) in such Member’s capital account at such time.

“Class” of an interest means the characteristic of such interest as either a
Class A Interest or a Class B Interest.

“Class A Interest” means all or any portion of the interests in the Company held
by the Original Class A Member hereunder upon the effectuation hereof.

“Class A Members” means those Members who own Class A Interests.

“Class B Interest” means all or any portion of the interests in the Company held
by the Original Class B Members hereunder upon the effectuation hereof.

“Class B Members” means those Members who own Class B Interests.

“Class B Price” for a sale pursuant to section 6.5 or 6.6 means the sum of:

 

  (i) the amount that the Class B Members would receive if (x) all of the assets
of the Company were sold for cash in the amount of their fair market value as of
the effective date of the Exercise Notice with respect to such sale, determined
pursuant to sections 6.8 and 6.9, (y) the proceeds of such sale were applied to
pay all known liabilities of the Company, and (z) the balance of such proceeds
were distributed pursuant to section 5.5;

 

  (ii) the total amount of debt claims of the Class B Members against the
Company as of the effective date of the Exercise Notice with respect to such
sale; and

 

  (iii) an amount calculated like interest at the rate described in the
definition of Special Balance for the period from the effective date of the
Exercise Notice with respect to such sale to the date of such sale.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committed” has the meaning ascribed to such term in section 6.9.

“Company” means the limited liability company governed hereby.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Discoverable Person” has the meaning ascribed to such term in section 6.3.

“District” means The District at Howell Mill, LLC, a Georgia limited liability
company.

“Double Majority” means a collection of Members which includes a majority in
interest of the Class A Members and a majority in interest of the Class B
Members.

“Effective Date” means the filing date of the Company’s statutory certificate of
formation.

“EL” means ELPF ________, LLC, a Delaware limited liability company.

“Exculpated Action” of a Manager or Member means any action taken, or omission
to take action, by such Manager or Member which (i) is within the scope of
authority of such Manager or Member hereunder, (ii) such Manager or Member
believes to be in the best interest of the Company, (iii) is taken or omitted to
be taken by such Manager or Member in good faith, (iv) does not constitute
intentional misconduct, a knowing violation of law, or gross negligence, and
(v) does not produce a personal benefit for such Manager or Member in violation
or breach of any provision hereof or otherwise constitute a violation or breach
of any provision hereof.

“Exercise Notice” has the meaning ascribed to such term in section 6.5 or 6.6,
as applicable.

“Identifiable Person” has the meaning ascribed to such term in section 6.3.

“Impermissible Person” has the meaning ascribed to such term in section 6.3.

“Initiating Party” has the meaning ascribed to such term in section 6.9.

“Liquidation” of the Company and of a Member’s interest in the Company shall
have the same meanings for purposes hereof that they have for purposes of the
Regulations;

“Termination” of the Company shall be synonymous with its Liquidation; and
whenever any contribution or distribution hereunder is to be made on, at, or in
connection with any such Liquidation or Termination, the same shall be required
by the end of the taxable year of the Company during which such Liquidation or
Termination occurs or, if later, the 90th day following such Liquidation.

“Lists” has the meaning ascribed to such term in section 6.3.

“Managerial Majority” at any time means either: (i) if there is then at least
one Manager who is a Member, a majority in interest of those Managers who are
Members; or (ii) otherwise, a majority in number of the Managers.

“Manager(s)” at any time means those persons so determined pursuant to section
2.5.

“Member” means each Original Member and each other person who or which
(i) becomes a Member pursuant to the provisions hereof or (ii) is properly
designated a Member in a writing signed by such person and either a Manager or
the Company, in each case until such person ceases to have such status pursuant
to the Act, as lawfully modified hereby; provided, however, that for purposes of
calculating cumulative contributions by or allocations or distributions to a
Member references to such Member shall be deemed to include all Predecessors and
Transferors with respect to such Member’s interest(s) in the Company.

“OFAC” has the meaning ascribed to such term in section 6.3.

“OFAC Knowledge” has the meaning ascribed to such term in section 6.3.

“Order” and “Orders” have the meanings ascribed to such terms in section 6.3.

“Original Manager” means EL.

“Original Class A Member” means EL.

“Original Class B Member” means District.

“Original Members” means the Original Class A Member and the Original Class B
Member.

“Project” means that certain parcel of real property more particularly described
in Exhibit A attached hereto, together with all improvements thereto now or
hereafter in existence.



--------------------------------------------------------------------------------

“Qualified Notice” with respect to a Transfer or Succession means a notice to
the Company that (w) such Transfer or Succession has occurred, (x) describes the
interest in the Company with respect to which such Transfer or Succession has
occurred, (y) if applicable, indicates that the Transferee or Successor is not
to be admitted as a substituted Member with respect to such interest, and
(z) supplies such information concerning such Transfer or Succession as the
Company may require to enable it to comply with all applicable reporting
requirements.

“Recent Valuation” has the meaning ascribed to such term in section 6.9.

“Regulations” means sections 1.704-1 and 1.704-2 of the regulations promulgated
under the Code.

“Relevant Value” has the meaning ascribed to such term in section 6.9.

“Residual Percentage” of a Member at any time means the percentage determined
pursuant to subsection 5.1(a) for such Member at such time.

“Responding Party” has the meaning ascribed to such term in section 6.9.

“Special Balance” of a Member at any time means the amount which would remain in
a bank account at such time if: (i) the amount of each Special Contribution made
by such Member were deposited in such account at the time of such contribution;
(ii) such account bore interest at the rate of ___ percent (___%) per annum,
compounded annually on each December 31; and (iii) the amount of each
distribution pursuant to clause 5.5(a)(i) to such Member were withdrawn from
such account at the time of such distribution (and applied first to interest and
thereafter to principal).

“Special Contributions” means contributions, if any, pursuant to section 4.4.

“Succession” of or with respect to an interest in the Company means any
involuntary (whether by operation of law or otherwise, and for this purpose
(i) a transfer of a decedent’s interest in the Company pursuant to his or her
will or the laws of intestacy is to be considered “involuntary,” and (ii) a
purported transfer of an interest in the Company in connection with an
organization’s voluntary liquidation is to be considered “voluntary”) sale,
assignment or other disposition, or pledge, hypothecation or other encumbrance,
or other alienation, of such interest (the purchaser, assignee, or other
recipient, or pledgee, hypothecatee, or other alienee of such interest, or the
holder of such encumbrance, being referred to as the “Successor” of or with
respect to such interest, and the Member who held such interest immediately
before such Succession being referred to as the “Predecessor” of or with respect
to such interest).

“Target Amount” of a Member at the end of any Accounting Period means the amount
that such Member would then be entitled to receive if, immediately following
such Accounting Period: (i) all of the assets of the Company (other than cash
and claims of the Company for contributions) were sold for cash equal to their
respective book values (subject to the proviso at the end of this sentence);
(ii) all unconditional obligations to contribute to the Company were collected
in full; and (iii) the proceeds of such sale and collections, and all other cash
of the Company, were applied to pay all debts of the Company with the balance
distributed as provided in section 5.5; provided, however, that when (x) the
aggregate book value of assets of the Company to which the rights of obligees of
liabilities of the Company are limited (including all assets of the Company if
such rights are not limited to particular assets of the Company, and without
regard to assets of persons other than the Company that may be available to such
obligees) is exceeded by (y) the aggregate amount of such liabilities, such
assets shall be considered as having been sold for cash equal to the aggregate
amount of such liabilities (without double-counting).

“Transfer” of or with respect to an interest in the Company means any voluntary
sale, assignment or other disposition, or pledge, hypothecation or other
encumbrance, or other alienation, of such interest (the purchaser, assignee, or
other recipient, or pledgee, hypothecatee, or other alienee of such interest, or
the holder of such encumbrance, being referred to as the “Transferee” of or with
respect to such interest, and the Member who held such interest immediately
before such Transfer being referred to as the “Transferor” of or with respect to
such interest).

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ELSEL HOWELL MILL LLC

LIMITED LIABILITY COMPANY AGREEMENT

EXHIBIT A

LEGAL DESCRIPTION

[to be supplied]



--------------------------------------------------------------------------------

ELSEL HOWELL MILL LLC

LIMITED LIABILITY COMPANY AGREEMENT

EXHIBIT B

FORM OF MANAGEMENT REP LETTER

 

[Name of Auditor] ___________________ ___________________ Ladies and Gentlemen:

In connection with your audit of the statement of revenue and certain expenses
(“the Statement”) of the property owned by us (“the Property”) for the year
ended December 31, 200X, we recognize that obtaining representations from us
concerning the information contained in this letter is a significant procedure
in enabling you to form an opinion whether the Statement presents fairly, in all
material respects, the results of operations, of the Property in conformity with
accounting principles generally accepted in the United States.

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.

Accordingly, we make the following representations, which are true to the best
of our knowledge and belief, in each case subject to such disclosure as we have
otherwise provided to you in writing:

General

We recognize that, as owner of the Property, we are responsible for recording
transactions for the fair presentation of the Statement. We believe the
Statement is fairly presented in conformity with accounting principles generally
accepted in the United States applied on a basis consistent with that of the
preceding year.

There are no unadjusted audit differences identified during the current audit
and pertaining to the latest period presented.

We have made available to your representatives all financial records and related
data.

Significant Contracts and Agreements

We have made available to you all significant contracts and agreements. We have
complied with all aspects of contractual agreements that would have a material
effect on the Statement in the event of noncompliance.

In addition, to the extent required by our operating agreement, our members have
approved all transactions that occurred in 200X, and such transactions are
properly reflected in the Property’s general ledger.

Internal Control

There are no material transactions that have not been properly recorded in the
accounting records underlying the Statement.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

There are no significant deficiencies, including material weaknesses, in the
design or operation of internal controls that could adversely affect the
Property’s ability to record, process, summarize, and report financial data.
There have been no significant changes in internal control since December 31,
200X.

Risks and Uncertainties

There are no risks and uncertainties related to significant estimates and
current vulnerabilities due to material concentrations that have not been
disclosed in accordance with AICPA Statement of Position 94-6, Disclosure of
Certain Significant Risks and Uncertainties.

We have disclosed to you all significant environmental matters and have made
available to you all significant relevant information related to them. There are
no significant environmental matters at the Property that require disclosure in
the Statement.

Ownership and Pledging of Assets

Except for properties capitalized under capital leases, we have satisfactory
title to the Property.

Related Party Transactions

Transactions with related parties, as defined in Statement of Financial
Accounting Standards No. 57, and related amounts receivable or payable,
including sales, purchases, loans, transfers, leasing arrangements, and
guarantees, have been properly recorded or disclosed in the Statement.

The amount of fees and reimbursements paid to affiliates are, in the opinion of
ownership/management, reasonable and consistent with the intention of the
parties to the agreements for which such fees and reimbursements have been paid.

Contingent Liabilities

There are no unasserted claims or assessments, including those our lawyers have
advised us of, that are probable of assertion and must be disclosed in
accordance with Statement of Financial Accounting Standards No. 5, Accounting
for Contingencies (other than those disclosed in the Statement).

There have been no violations or possible violations of laws or regulations in
any jurisdiction whose effects should be considered for disclosure in the
Statement or as a basis for recording a loss contingency (other than those
disclosed or accrued in the Statement).

There have been no communications from regulatory agencies or government
representatives concerning investigations or allegations of noncompliance with
laws or regulations in any jurisdiction, or deficiencies in financial reporting
practices or other matters that could have a material effect on the Statement.

We have not consulted a lawyer concerning litigation, claims, or assessments.

Fraud

We acknowledge our responsibility for the design and implementation of programs
and controls to prevent and detect fraud. We have no knowledge of any fraud or
suspected fraud involving management or other employees who have a significant
role in the Property’s internal control over financial reporting. In addition,
we have no knowledge of any fraud or suspected fraud involving other employees
where the fraud could have a material effect on the Statement. We have disclosed
to you all allegations of financial improprieties, including fraud or suspected
fraud, coming to our attention (regardless of the source or form and including,
without limitation, allegations by “whistle-blowers”) where such allegations
could result in a misstatement of the Statement or otherwise affect the
financial reporting of the Property.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Independence and Conflicts of Interest

We are not aware of any instances where any member of ownership or management or
their immediate family has a direct or material indirect business relationship
with Ernst & Young LLP or any of its affiliates, or has an ownership interest
in, or serves as an officer or director of, any company (public or private) that
has any direct or material indirect business relationship with Ernst & Young LLP
or any of its affiliates.

We are not aware of any reason Ernst & Young would not be considered to be
independent.

Subsequent Events

Subsequent to December 31, 200X, no events or transactions have occurred or are
pending that would have a material effect on the Statement at that date or for
the period then ended, or that are of such significance in relation to the
Property’s affairs to require mention in a note to the Statement in order to
make them not misleading regarding results of operations, of the Property.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

We understand that your audit was conducted in accordance with auditing
standards generally accepted in the United States as defined and described by
the American Institute of Certified Public Accountants and was, therefore,
designed primarily for the purpose of expressing an opinion on the Statement
taken as a whole, and that your tests of the accounting records and other
auditing procedures were limited to those that you considered necessary for that
purpose.

 

ELSEL Howell Mill LLC   Name:     Title:    

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “D”

ESCROW AGREEMENT

THIS ESCROW AGREEMENT is made as of the day and year written below by and among
FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow Agent”), ELPF HOWELL MILL, LLC,
a Delaware limited liability company (“Purchaser”), and THE DISTRICT AT HOWELL
MILL, LLC, a Georgia limited liability company (“Seller”).

WHEREAS, Purchaser and Seller are parties to a certain Purchase and Sale
Agreement dated May 15, 2007 (the “Contract”) for the sale of certain real
property located in Atlanta, Georgia; and

WHEREAS, pursuant to Section 4 of the Contract, Purchaser and Seller have
requested Escrow Agent to hold the earnest money deposit in the amount of [****]
(the “Deposit”) in accordance with the terms thereof and herein.

NOW THEREFORE, in consideration of the promises and undertakings herein made,
and the proposed issuance of a title insurance policy (or policies) by Escrow
Agent, it is agreed that:

1. Purchaser and Seller hereby appoint Escrow Agent to hold the Deposit under
the Contract, and Escrow Agent hereby acknowledges receipt of said sum to be
held according to the terms hereof.

2. Escrow Agent is to hold the Deposit in the name of Escrow Agent as custodial
agent for Purchaser as follows:

a. The Deposit shall be invested in one or more separate FDIC insured interest
bearing accounts in one or more financial institutions, or as otherwise agreed
by Purchaser, Seller and Escrow Agent, and all interest accruing thereon shall
be paid to the party entitled to the interest under the terms of the Contract.
Notwithstanding the foregoing, Escrow Agent assumes no responsibility for, nor
will Escrow Agent be liable for, any loss accruing that arises solely because
the deposit amount in any one escrow account exceeds $100,000.00, and the excess
amount is not insured by the FDIC.

b. Investment of the Deposit shall be made only after the party to whom interest
is to be paid has provided Escrow Agent with an executed W-9 Form stating the
Federal Tax Identification Number of the Purchaser. All investments shall be
further subject to the rules, regulations, policies and procedures of the
depository institution.

3. Escrow Agent shall apply the Deposit to the purchase price at closing
pursuant to the terms of the Contract. Otherwise, the Deposit shall be paid in
accordance with written instructions received by Escrow Agent from Purchaser or
Seller, in which event Escrow Agent shall send a copy of such notice to the
other party and hold the Deposit until receipt of joint instructions from both
Purchaser and Seller, or a court order directing to which party the Deposit
should be delivered. If objection is made in writing to a disbursement of the
Deposit, Escrow Agent may, if appropriate, interplead the Deposit in a court of
competent jurisdiction.

4. If any dispute arises with respect to this Escrow Agreement or the Deposit,
whether such dispute arises between the parties hereto and other persons, Escrow
Agent is authorized to interplead such disputes into a court of competent
jurisdiction. In such case Escrow Agent shall be entitled to costs incurred on
account of such action, including reasonable attorney fees, which costs shall be
allocated between the parties equally. Escrow Agent upon inpleading funds
pursuant hereto, shall thereafter be relieved of further responsibility.

5. In performing its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses or expenses, except for its
negligence or willful misconduct, and it shall accordingly not incur any such
liability with respect to any action taken or omitted (a) in good faith upon
advice of its counsel or (b) in reliance upon any instrument, including any
written notice or instruction provided for in this Agreement, not only as to its
due execution and the validity and effectiveness of its provisions, but also as
to the truth and accuracy of any information contained therein, that Escrow
Agent shall in good faith believe to be genuine, to have been signed or
presented by a proper person and to conform to the provisions of this Agreement.
Seller and Purchaser hereby agree to indemnify and hold harmless Escrow Agent
against any and all losses, claims, damages, liabilities and expenses, including
reasonable costs of investigation and reasonable legal fees and disbursements,
that may be imposed upon or incurred by Escrow Agent in connection with the
acceptance or performance of its duties hereunder, including without limitation,
any litigation arising out of this Agreement.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

6. All notices given by any party hereunder shall be in writing and shall be
duly given (a) on the same date as the date on which such notice is delivered
personally, (b) on the date that a facsimile transmission is completed, or
(c) on the first business day after prepaid deposit for overnight delivery by a
national overnight courier service. Any such notice is to be addressed to the
appropriate party at the address set forth below:

 

a.      As to Escrow Agent:

  

First American Title Insurance Company

National Commercial Services

5775 Glenridge Drive, N.E., Suite A-240

Atlanta, Georgia 30328

[****]

b.      As to Purchaser:

  

c/o LaSalle Investment Management, Inc.

200 East Randolph Drive

Suite 4300

Chicago,

Illinois 60601

[****]

c.      As to Seller:

  

William J. Dawkins, Esquire

c/o Selig Enterprises, Inc.

1100 Spring Street, N.W., Suite 550

[****]

7. The instructions contained herein may not be modified, amended or altered in
any way except by a writing signed by Seller, Purchaser and Escrow Agent.

8. This Escrow Agreement is intended solely to supplement and implement the
provisions of the Contract is not intended to amend in any way the rights or
obligations of the parties under the Contract.

9. This Escrow Agreement shall be construed in accordance with the laws of the
State of Georgia.

10. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same document. Facsimile signatures shall be deemed to be original
signatures for purposes of creating a valid and binding agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Agreed to as of the 16th day of May, 2007.

 

PURCHASER: ELPF HOWELL MILL, LLC, a Delaware limited liability company By:  
Excelsior LaSalle Property Fund, Inc., a Maryland corporation, its sole member  
By:   LaSalle Investment Management, Inc., a Maryland corporation, its advisor  
  By:   /s/ David L. Craine     Name:   David L. Craine     Title:   Managing
Director

 

SELLER: THE DISTRICT AT HOWELL MILL, LLC, a Georgia limited liability company
By:   Selig District at Howell Mill, LLC, a Georgia limited liability company,
its sole manager   By:   Selig Enterprises, Inc., a Georgia corporation, its
sole manager     By:   /s/ David E. Witt     Name:   David E. Witt     Title:  
Executive Vice President

 

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY By:   /s/ Leslie A. Hudson
Name:   Leslie A. Hudson Title:   Senior Escrow Office

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “E”

BILL OF SALE AND ASSIGNMENT

THE DISTRICT AT HOWELL MILL, LLC, a Georgia limited liability company
(“Grantor”) for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration to Grantor in hand paid by
_________________________, a Delaware limited liability company (“Grantee”), the
receipt and sufficiency of which is hereby acknowledged, does hereby bargain,
sell, deliver and assign to Grantee, all right, title and interest of Grantor in
and to: (i) all fixtures, machinery and equipment to the extent same constitute
personal property under the laws of the State of Georgia, heating and
ventilating equipment, air conditioning equipment, trade fixtures, tools and
maintenance equipment and supplies, and all other tangible personal property
owned by Grantor and attached or appurtenant to, or used in connection with, the
ownership and operation of the premises described on Exhibit A attached hereto
(the “Premises”), including, without limitation, the personal property listed on
Exhibit B attached hereto, but excluding any tangible personal property owned by
any tenants of the Premises; (ii) copies of all books and records relating to
the Premises; (iii) all architectural plans, drawings, land plans, master plans
and surveys relating to the Premises, if any; and (iv) the warranties and
guaranties listed on Exhibit C attached hereto, the name “The District at Howell
Mill”, all transferable licenses, permits, trademarks and tradenames and all
other items of intangible personal property which is used in connection with the
ownership and operation of the Premises (collectively, the “Personal Property”).

Grantor represents and warrants to Grantee that Grantor owns the Personal
Property free and clear of all liens, claims and encumbrances and has full
right, power and authority to convey title thereto.

TO HAVE AND TO HOLD, the same unto Grantee, its successors and assigns, forever,
Grantor, does hereby bind itself and its successors to forever warrant and
defend the title to the Personal Property unto Grantee, its successors and
assigns, against the lawful claims of all persons.

IN WITNESS WHEREOF, Grantor has executed this Bill of Sale as of the _____ day
of _____________, 2007.

 

GRANTOR: THE DISTRICT AT HOWELL MILL, LLC, a Georgia limited liability company
By:   Selig District at Howell Mill, LLC, a Georgia limited liability company,
its sole manager   By:   Selig Enterprises, Inc., a Georgia corporation, its
sole member     By:         Name:         Title:    

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “F”

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made as of this
______ day of __________, 2007, by and between THE DISTRICT AT HOWELL MILL, LLC,
a Georgia limited liability company (“Assignor”), and ELPF HOWELL MILL, LLC, a
Delaware limited liability company (“Assignee”).

R E C I T A L S

WHEREAS, Assignor is the owner of that certain retail Property commonly known as
The District at Howell Mill and situated on the land legally described on
Exhibit “A” attached hereto (the “Property”);

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement (The
District at Howell Mill) dated as of May 13, 2007 (the “Contract”) among
Assignor, Assignee and Calloway Title and Escrow, L.L.C. (i) Assignor has
conveyed to Assignee on the date hereof an undivided 87.85% tenancy-in-common
interest (“ELPF’s TIC Interest”) in and to the Property and has retained an
undivided 12.15% tenancy-in-common interest (“Seller’s TIC Interest”) in and to
the Property, and (ii) Assignor and Assignee have executed that certain
Co-Tenancy Agreement dated as of the date hereof setting forth the terms and
conditions upon which Assignor and Assignee will own, operate, manage and lease
the Property; and

WHEREAS, Assignor desires to assign and Assignee desires to assume, an undivided
87.85% tenancy-in-common interest in and to Assignor’s rights, duties,
obligations and liabilities, as landlord, under the leases described on the rent
roll attached hereto as Exhibit “B” (the “Leases”).

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby covenant and agree as follows:

1. Assignor hereby assigns, conveys, transfers and sets over unto Assignee an
undivided 87.85% tenancy-in-common interest in and to Assignor’s right, title
and interest in, to and under the Leases, including, without limitation, all
rent or other charges owing under the Leases from and after the date hereof, the
security deposits under the Leases held by Assignor, and any other documents
relating to or given in connection with or pursuant to the Leases.

2. Assignee hereby accepts said assignment from Assignor and, subject to the
terms of the Contract, assumes an undivided 87.85% tenancy-in-common interest in
the duties, obligations and liabilities of Assignor under the Leases arising
from and after the date hereof; provided, however, that (a) Assignee’s liability
thereunder shall be limited to the same extent, if any, as Assignor’s liability
is limited thereunder, and (b) Assignee shall not be deemed to have assumed any
liability directly or indirectly arising out of any transaction, event,
circumstance, action, failure to act or occurrence of any sort of type which
occurred, existed, was taken, permitted or begun prior to the date hereof.

3. Assignor covenants and agrees to indemnify, save and hold harmless Assignee
from and against any and all loss, cost, expense, liability, claims or causes of
action accruing prior to the date hereof and arising from or relative to the
Leases, including, without limitation, any obligation or liability to any tenant
of the Property under such tenant’s Lease with respect to (i) any audit or
reconciliation of such tenant’s proportionate share of common area maintenance
expenses and taxes applicable to the Property for any year prior to the year in
which the Closing occurs, and (ii) the initial construction of the Property
and/or such tenant’s premises including any tenant improvements allowances to be
paid to such tenant.

4. This Assignment shall not merge with or limit or restrict any provision of
the Agreement and the provisions of the Agreement shall govern and control the
rights and obligations of Assignor and Assignee with respect to

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

all matters described therein and herein, including, without limitation,
representations and warranties, the apportionment of payment obligations and
indemnification obligations.

5. The provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

6. This Assignment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be duly
executed as of the day and year first above written.

 

ASSIGNOR: THE DISTRICT AT HOWELL MILL, LLC, a Georgia limited liability company
By:   Selig District at Howell Mill, LLC, a Georgia limited liability company,
its sole manager   By:   Selig Enterprises, Inc., a Georgia corporation, its
sole member     By:         Name:         Title:    

 

ASSIGNEE: ELPF HOWELL MILL, LLC, a Delaware limited liability company By:  
Excelsior LaSalle Property Fund, Inc., a Maryland corporation, its sole member  
By:   LaSalle Investment Management, Inc., a Maryland corporation, its advisor  
  By:         Name:         Title:    

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “G”

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS (this “Assignment”) is made
as of this ______ day of __________, 2007, by and between THE DISTRICT AT HOWELL
MILL, LLC, a Georgia limited liability company (“Assignor”), and ELPF HOWELL
MILL, LLC, a Delaware limited liability company (“Assignee”).

R E C I T A L S

WHEREAS, Assignor is the owner of that certain shopping center commonly known as
The District at Howell Mill and situated on the land legally described on
Exhibit “A” attached hereto (the “Property”);

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement (The
District at Howell Mill) dated as of May 13, 2007 (the “Contract”) among
Assignor, Assignee and Calloway Title and Escrow, L.L.C. (i) Assignor has
conveyed to Assignee on the date hereof an undivided 87.85% tenancy-in-common
interest (“ELPF’s TIC Interest”) in and to the Property and has retained an
undivided 12.15% tenancy-in-common interest (“Seller’s TIC Interest”) in and to
the Property, and (ii) Assignor and Assignee have executed that certain
Co-Tenancy Agreement dated as of the date hereof setting forth the terms and
conditions upon which Assignor and Assignee will own, operate, manage and lease
the Property; and

WHEREAS, Assignor desires to assign and Assignee desires to assume, an undivided
87.85% tenancy-in-common interest in and to Assignor’s rights, duties and
obligations under the contracts listed on Exhibit “B” attached hereto and made a
part hereof (the “Service Contracts”).

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby covenant and agree as follows:

1. Assignor hereby assigns, conveys, transfers and sets over unto Assignee an
undivided 87.85% tenancy-in-common interest in and to Assignor’s right, title
and interest in, to and under the Service Contracts. Assignee hereby accepts
said assignment from Assignor and, subject to the terms of the Contract, assumes
an undivided 87.85% tenancy-in-common interest in and to all duties, obligations
and liabilities of Assignor under the Service Contracts arising from and after
the date hereof; provided, however, that (a) Assignee’s liability thereunder
shall be limited to the same extent, if any, as Assignor’s liability is limited
thereunder, and (b) Assignee shall not be deemed to have assumed any liability
directly or indirectly arising out of any transaction, event, circumstance,
action, failure to act or occurrence of any sort of type which occurred,
existed, was taken, permitted or begun prior to the date hereof.

2. Assignor covenants and agrees to indemnify, save and hold harmless Assignee
from and against any and all loss, liability, claims or causes of action
accruing prior to the date hereof and arising from or relative to the Service
Contracts.

3. This Assignment shall not merge with or limit or restrict any provision of
the Agreement and the provisions of the Agreement shall govern and control the
rights and obligations of Assignor and Assignee with respect to all matters
described therein and herein, including, without limitation, representations and
warranties, the apportionment of payment obligations and indemnification
obligations.

4. The provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

5. This Assignment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be duly
executed as of the day and year first above written.

 

ASSIGNOR: THE DISTRICT AT HOWELL MILL, LLC, a Georgia limited liability company
By:   Selig District at Howell Mill, LLC, a Georgia limited liability company,
its sole manager   By:   Selig Enterprises, Inc., a Georgia corporation, its
sole member     By:         Name:         Title:    

 

ASSIGNEE: ELPF HOWELL MILL, LLC, a Delaware limited liability company By:  
Excelsior LaSalle Property Fund, Inc., a Maryland corporation, its sole member  
By:   LaSalle Investment Management, Inc., a Maryland corporation, its advisor  
  By:         Name:         Title:    

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “H”

ASSIGNMENT OF INTANGIBLE PROPERTY

THIS ASSIGNMENT OF INTANGIBLE (this “Assignment”) is made as of this ______ day
of __________, 2007, by THE DISTRICT AT HOWELL MILL, LLC, a Georgia limited
liability company (“Assignor”), in favor ELPF HOWELL MILL, LLC, a Delaware
limited liability company (“Assignee”).

R E C I T A L S

WHEREAS, Assignor is the owner of that certain shopping center commonly known as
The District at Howell Mill and situated on the land legally described on
Exhibit “A” attached hereto (the “Property”);

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement (The
District at Howell Mill) dated as of May 13, 2007 (the “Contract”) among
Assignor, Assignee and Calloway Title and Escrow, L.L.C. (i) Assignor has
conveyed to Assignee on the date hereof an undivided 87.85% tenancy-in-common
interest (“ELPF’s TIC Interest”) in and to the Property and has retained an
undivided 12.15% tenancy-in-common interest (“Seller’s TIC Interest”) in and to
the Property, and (ii) Assignor and Assignee have executed that certain
Co-Tenancy Agreement dated as of the date hereof setting forth the terms and
conditions upon which Assignor and Assignee will own, operate, manage and lease
the Property; and

WHEREAS, Assignor desires to assign to Assignee an undivided 87.85%
tenancy-in-common interest in and to Assignor’s right, title and interest in and
to certain intangible property relating to the use, ownership and operation of
the Property including, without limitation, all licenses, permits, warranties
and trade names (including the name “The District at Howell Mill”) relating to
the Property, all in accordance with Section 7.2(iv) of the Contract (the
“Intangible Property”).

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby assigns, conveys,
transfers and sets over unto Assignee an undivided 87.85% tenancy-in-common
interest in and to Assignor’s right, title and interest in and to the Intangible
Property.

This Assignment shall not merge with or limit or restrict any provision of the
Agreement and the provisions of the Agreement shall govern and control the
rights and obligations of Assignor and Assignee with respect to all matters
described therein and herein, including, without limitation, representations and
warranties, the apportionment of payment obligations and indemnification
obligations. The provisions hereof shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed as
of the day and year first above written.

 

ASSIGNOR: THE DISTRICT AT HOWELL MILL, LLC, a Georgia limited liability company
By:   Selig District at Howell Mill, LLC, a Georgia limited liability company,
its sole manager   By:   Selig Enterprises, Inc., a Georgia corporation, its
sole member     By:         Name:         Title:    

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “I”

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Indemnity) made as of __________, 2007, by SELIG
ENTERPRISES, INC., a Georgia corporation (“Indemnitor”) to and for the benefit
of ELPF HOWELL MILL, LLC, a Delaware limited liability company (“ELPF”).

R E C I T A L S

The District at Howell Mill, LLC, a Georgia limited liability company (“Seller”)
is the owner of that certain retail shopping center commonly known as The
District at Howell Mill and located at the intersection of I-75 and Howell Mill
Road in Atlanta, Georgia (the “Property”).

On the date hereof, (i) Seller has conveyed, assigned and transferred to ELPF an
87.85% tenancy-in-common interest (the “ELPF TIC Interest”) in and to the
Property and has retained a 12.15% tenancy-in-common interest (the “Selig TIC
Interest”) in and to the Property, and (ii) Seller and ELPF have executed a
co-tenancy agreement (the “Co-Tenancy Agreement”) setting forth the terms and
conditions upon which Seller and ELPF will own and operate the Property, all
pursuant to the terms of that certain Purchase and Sale Agreement dated May 13,
2007, among Seller, ELPF and Calloway Title and Escrow, L.L.C. (the “Purchase
Agreement”).

The Property is subject to (i) that certain Declaration of Condominium for the
District at Howell Mill Condominium recorded in Deed Book 39710, Page 698,
Official Records of Fulton County, Georgia (as amended, the “Declaration”), and
(ii) that certain Development Agreement dated as of April 1, 2005 (the
“Development Agreement”), among Seller, The Alexander at the District, LLC, The
Spanos Corporation and Indemnitor.

Pursuant to the terms of the Declaration, Seller is the “Declarant” of the
“Master Association” (as such terms are defined in the Declaration).

The Property is further subject to (i) that certain Lease Agreement dated
February ___, 2005, by and between Seller, as landlord, as [****], as tenant (as
amended, the “[****] Lease”), and (ii) that certain Easements with Covenants,
Conditions and Restrictions Affecting Land dated as of March 3, 2005 between
[****] and Seller, and recorded on August 9, 2005 in Deed Book 40606, Page 331
(as amended, the “ECR”).

The sale of the ELPF TIC Interest to ELPF shall be subject to the outstanding
principal balance of that certain loan (the “Loan”) from Metropolitan Life
Insurance Company, a New York corporation (“Lender”) to ELPF in the aggregate
principal amount of $45,000,000.00, all as more particularly described in
Section 3.2 of the Purchase Agreement. [TO BE MODIFIED AT CLOSING AS APPROPRIATE
TO CONFORM TO PURCHASE AGREEMENT]

Seller has agreed as a condition to the consummation of the transactions
contemplated by the Purchase Agreement to deliver this Indemnity to ELPF.

Indemnitor directly or indirectly owns an interest in Seller and will derive
material financial benefit from closing of the sale of the ELPF TIC Interest to
ELPF.

ELPF has relied on the statements and agreements contained herein in agreeing to
consummate the transactions contemplated by the Purchase Agreement. The
execution and delivery of this Indemnity by Indemnitor is a condition precedent
to the consummation of the transactions contemplated by the Purchase Agreement.
Capitalized terms not otherwise defined herein shall have the same meaning
herein as in the Purchase Agreement.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, intending to be legally bound, Indemnitor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenant and agree for
the benefit of ELPF and its successors, indorsees, transferees, participants and
assigns as follows:

1. Indemnity. The Indemnitor covenants and agrees, at its sole expense, to
indemnify, protect, hold harmless and, at ELPF’s option, defend ELPF and each
person or entity owning a direct or indirect ownership interest in ELPF and
their respective members, officers, directors, managers, agents and employees
(collectively, the “Indemnified Party”) from and against any and all actual
out-of-pocket losses, costs, liens, damages, claims, suits, actions, liabilities
and expenses (including reasonable attorneys’ fees and court costs) incurred by
or sustained by any Indemnified Party (collectively, the “Indemnified Claims”)
as a result of (a) any acts or omissions of Seller as Declarant of the Master
Association, (b) any act, omission, event or circumstance arising under or with
respect to the Development Agreement, (c) the failure of Seller to deliver to
ELPF the REA Estoppel and/or the [****] Lease Amendment in accordance with
Section 23 of the Purchase Agreement, and (d) any obligations or liabilities of
Seller or Indemnitor arising under or with respect to the Loan prior to the
Closing Date. [THIS SECTION TO BE MODIFIED AT CLOSING AS APPROPRIATE TO CONFORM
TO THE PURCHASE AGREEMENT]

2. Procedures Relating to Indemnification.

(a) Notification. In any situation in which the Indemnified Party is entitled to
receive and desires defense and/or indemnification by the Indemnitor with
respect to an Indemnified Claim, the Indemnified Party shall give prompt written
notice (the “Indemnity Notice”) of such Indemnified Claim to the Indemnitor. The
Indemnity Notice shall specify whether the Indemnified Party desires the
Indemnitor to defend the Indemnified Claim that is the subject of the Indemnity
Notice and, if defense is requested, the Indemnitor, at the Indemnitor’s sole
expense, shall retain counsel reasonably acceptable to the Indemnified Party to
defend the Indemnified Claim. If the Indemnity Notice indicates that the
Indemnified Party does not wish the Indemnitor to defend the Indemnified Claim,
the Indemnified Party may retain counsel for the defense of the Indemnified
Claim, at Indemnitor’s expense, and the Indemnitor shall reimburse the
Indemnified Party for its attorneys’ fees and court costs incurred in the
defense of the Indemnified Claim. Failure to give prompt Indemnity Notice to the
Indemnitor shall not relieve the Indemnitor of any liability to indemnify the
Indemnified Party, except to the extent that such failure to give prompt notice
materially impairs Indemnitor’s ability to defend any such Indemnified Claim.

(b) Defense. Upon receipt of such Indemnity Notice, if defense of the
Indemnified Claim is requested in the Indemnity Notice, the Indemnitor shall
resist and defend the Indemnified Claim that is the subject of the Indemnity
Notice on behalf of the Indemnified Party, including the employment of counsel
reasonably acceptable to the Indemnified Party, the payment of all expenses and,
subject to Section 2.3 below, the right to negotiate and consent to settlement
of any Indemnified Claim. If the Indemnified Party elects to defend the
Indemnified Claim, then the payment of attorneys’ fees and court costs shall be
at Indemnitor’s expense.

(c) Liability for Settlement.

(i) The Indemnitor shall not be liable for any settlement of any Indemnified
Claim effected by the Indemnified Party without their consent (which consent
shall not be unreasonably withheld, delayed or conditioned), but if settled with
the consent of the Indemnitor or if there is a final judgment against the
Indemnitor in any action or proceeding relating to an Indemnified Claim, the
Indemnitor agree to defend, indemnify and hold harmless the Indemnified Party
from and against any loss or liability by reason of such settlement or judgment
of an Indemnified Claim in accordance with this Agreement.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in this Agreement to the contrary, the Indemnitor
shall not, without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, delayed or conditioned), (i) settle
or compromise any action, suit, proceeding, or claim or consent to the entry of
any judgment that does not include as an unconditional term thereof the delivery
by the claimant or plaintiff to the Indemnified Party of a written release of
the Indemnified Party (in form, scope and substance satisfactory to the
Indemnified Party in its sole discretion) from all liability in respect of such
action, suit, or proceeding; or (ii) settle or compromise any action, suit,
proceeding, or claim in any manner that may materially and adversely affect the
Indemnified Party, as determined by the Indemnified Party’s in its sole
discretion.

3. Miscellaneous.

(a) Notices. Any notice, request, demand, instruction or other document to be
given or served hereunder shall be in writing and shall be delivered by the
following means: (a) by personal service; (b) by reputable overnight courier;
(c) by telecopy or facsimile; or (d) by United States registered or certified
mail, return receipt requested, postage prepaid and addressed to the parties at
their respective addresses set forth below. Any notice, request, demand,
instruction or other document sent pursuant to (a) above shall be deemed
received upon such personal service (or refusal to accept personal service) or
upon dispatch. Any notice, request, demand, instruction or other document sent
pursuant to (b) above shall be deemed received on the day immediately following
the deposit with the overnight courier and if sent pursuant to (d) above shall
be deemed received two (2) business days following deposit in the mail. Any
notice, request, demand, instruction or other document sent pursuant to
(c) above shall be deemed received upon transmission provided that within one
(1) business day after such transmission, a copy of such notice, request,
demand, instruction, or other document is delivered by one of the methods
specified in (a), (b) or (d) above.

 

If to ELPF:   

c/o LaSalle Investment Management, Inc.

153 East 53rd Street

New York, New York 10022

[****]

with a copy to:   

Paul, Hastings, Janofsky & Walker LLP

191 N. Wacker Drive

30th Floor

Chicago, IL 60606

[****]

If to Indemnitor:   

Selig Enterprises, Inc.

1100 Spring Street, N.W., Suite 550

Atlanta, Georgia 30309-2848

[****]

With a copy to:   

William J. Dawkins, Esquire

c/o Selig Enterprises, Inc.

1100 Spring Street, N.W., Suite 550

Atlanta, Georgia 30309-2848

[****]

A party may change its address for receipt of notices by service of a notice of
such change in accordance herewith, but no such notice of change shall be
effective unless and until received by the other party hereto.

(b) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of ELPF and the Indemnitor and their respective successors and assigns.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(c) Attorneys’ Fees. In the event that any Indemnified Party or the Indemnitor
brings any suit or other proceeding with respect to the subject matter or
enforcement of this Agreement, the prevailing party (as determined by the court
or other authority before which such suit or proceeding is commenced) shall, in
addition to such other relief as may be awarded, be entitled to recover
attorneys’ fees, expenses and costs of investigation as actually incurred
(including, without limitation, attorneys’ fees, expenses and costs of
investigation incurred at all pre-trial, trial and appellate levels for such
action, costs incurred in establishing the right to indemnification).

(d) Successive Actions. Separate and successive actions may be brought hereunder
to enforce any of the provisions hereof at any time and from time to time. No
action hereunder shall preclude any subsequent action, and the Indemnitor hereby
waive and covenant not to assert any defense in the nature of splitting of
causes of action or merger of judgments.

(e) Amendment. This Agreement may be amended by, and only by, a written
agreement signed by the parties hereto.

(f) Partial Invalidity. If any provision of this Agreement shall be determined
to be unenforceable in any circumstances by a court of competent jurisdiction,
then the balance of this Agreement nevertheless shall be enforceable, and the
subject provision shall be enforceable in all other circumstances.

(g) Interest on Unpaid Amounts. All amounts required to be paid or reimbursed to
the Indemnified Party hereunder shall bear interest from the date of expenditure
by the Indemnified Party or the date of written demand to the Indemnitor
hereunder, whichever is earlier, until paid to the Indemnified Party. The
interest rate shall be the lesser of (a) the maximum rate then permitted for the
parties to contract for under applicable law, or (b) the rate paid by ELPF on
its financing or lines of credit on funds advanced to ELPF until the date paid.

(h) Remedies. The Indemnitor recognizes and acknowledges that any default or
failure by the Indemnitor to perform as agreed herein would give the Indemnified
Party the right to exercise any and all remedies available at law or in equity
to ensure the obligations of the Indemnitor hereunder and obtain reimbursement
of any amounts incurred by the Indemnified Party as authorized under this
Agreement.

(i) No Waiver. The failure of a party hereto to insist upon strict performance
of any of the terms, covenants or conditions hereof shall not be deemed a waiver
of any rights or remedies which that party may have hereunder, at law or in
equity and shall not be deemed a waiver of any subsequent breach or default in
any of such terms, covenants or conditions. No waiver by a party hereto of any
default under this Agreement shall be effective or binding on such party unless
made in writing by such party and no such waiver shall be implied from any
omission by a party to take action in respect to such default. No express
written waiver of any default shall affect any other default or cover any other
period of time other than any default and/or period of time specified in such
express waiver. One or more written waivers or any default under any provision
of this Agreement shall not be deemed to be a waiver of any subsequent default
in the performance or the same provision or any other term or provision
contained in this Agreement.

(j) Entire Agreement. This Agreement contains the entire agreement of the
parties, and shall not be modified except by an instrument in writing executed
by all of the parties hereto.

(k) Construction and Interpretation. This Agreement has been fully negotiated at
arms length between the signatories hereto, and after advice by counsel and
other representatives chosen by such signatories, and such signatories are fully
informed with respect thereto; no such signatory shall be deemed the scrivener
of this Agreement; and, based on the foregoing, the provisions of this Agreement
shall be construed as a whole according to their common meaning and not strictly
for or against any party. In interpreting any provision of this Agreement, no
weight shall be given to, nor shall any construction or interpretation be
influenced by, the

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

fact that counsel for one of the parties hereto drafted this Agreement, ELPF and
the Indemnitor recognizing that each and their respective counsel have had an
opportunity to review this Agreement and have contributed to the final form of
same.

(l) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Georgia.

IN WITNESS WHEREOF, Indemnitor has delivered this Indemnity as of the date first
written above.

 

INDEMNITOR: SELIG ENTERPRISES, INC., a Georgia corporation By:     Name:    
Title:    

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “J”

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made and entered into as of
the ______ day of May, 2007 (the “Effective Date”), by and among THE DISTRICT AT
HOWELL MILL, LLC, a Georgia limited liability company (the “Seller”), ELPF
HOWELL MILL, LLC, a Delaware limited liability company, and its successors or
asssigns (the “Purchaser”) and CALLOWAY TITLE AND ESCROW, L.L.C., a Georgia
limited liability company (the “Escrow Agent”).

W I T N E S S E T H:

WHEREAS, as of the Effective Date pursuant to the terms of that certain Purchase
and Sale Agreement (The District at Howell Mill) dated as of May 13, 2007 (the
“Contract”) among Seller, Purchaser and Escrow Agent (i) Seller has conveyed to
Purchaser (the “Closing”) an 87.85% tenancy-in-common interest (“ELPF’s TIC
Interest”) in and to that certain tract or parcel of improved real property
located in Land Lot 152 of the 17th District, Atlanta, Fulton County, Georgia,
being commonly known as THE DISTRICT AT HOWELL MILL SHOPPING CENTER, and being
the same property described in Exhibit “A” annexed hereto (the “Property”) and
has retained a 12.15% tenancy-in-common interest (“Seller’s TIC Interest”) in
and to the Property, and (ii) Seller and Purchaser have executed that certain
Co-Tenancy Agreement dated as of the date hereof setting forth the terms and
conditions upon which Seller and Purchaser will own and operate the Property;

WHEREAS, in conjunction with the Closing, Seller had assigned to Purchaser an
87.85% tenancy-in-common interest in and to the leases encumbering the Property
described on Exhibit “B” annexed hereto (collectively, the “Subject Leases”);
and

WHEREAS, pursuant to the terms of the Subject Leases, Seller, as landlord, is
responsible for reimbursing the tenants under the Subject Leases (collectively,
the “Tenants”) certain amounts as tenant improvement allowances (collectively,
the “Tenant Allowances”) and/or for paying certain amounts to real estate
brokers and agents for real estate leasing commissions (collectively, the “Lease
Commissions”). Inasmuch as all of the Tenant Allowances and Lease Commissions
have not been paid by Seller as of the date hereof, Seller and Purchaser have
agreed that Seller shall deduct from Seller’s proceeds at the Closing and
deposit with Escrow Agent the amounts of (a) [****] as Tenant Allowances as set
forth on Exhibit “C” annexed hereto, and (b) [****] as Lease Commissions [due to
real estate notes], as set forth in Exhibit “D” annexed hereto (collectively,
the “Escrowed Funds”) in escrow to be held and disbursed pursuant to the terms
of this Escrow Agreement, including, without limitation, Exhibit “E” annexed
hereto.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

1. Simultaneously with the execution of this Escrow Agreement, the Escrowed
Funds have been delivered to Escrow Agent by Seller, and Escrow Agent hereby
agrees to hold and disburse the Escrowed Funds in escrow in trust for Seller and
Purchaser under the terms of this Escrow Agreement.

2. The Escrowed Funds shall be held and disbursed by Escrow Agent as follows:

 

  (a)

Upon receipt by Purchaser and Escrow Agent of adequate written certification and
backup documentation reasonably acceptable to Purchaser and Escrow Agent for any
portion of the Tenant Allowances that have been paid by Seller to a tenant under
a Subject Lease and for which Seller seeks reimbursement, including, without
limitation, final contractor’s affidavits and lien waivers legally sufficient to
dissolve or obviate any mechanic’s or materialmen’s lien claim with respect
thereto and written certification from the tenant to whom Seller has paid a
Tenant Allowance that such tenant has

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

received in full the entire Tenant Allowance to be paid to such tenant under the
terms of its Subject Lease and that Seller has complied with all of the terms
and conditions of such Subject Lease relating to the Tenant Allowance, Seller
shall be entitled to submit a request to Escrow Agent in writing (with a copy to
Purchaser) which shall set forth the amount of the Tenant Allowances that have
been paid by Seller and the payee(s) thereof, together with copies of such
certification and other documentation evidencing the Tenant Allowances that have
been paid, whereupon Escrow Agent shall promptly pay to Seller such appropriate
portion of the Tenant Allowances from the Escrowed Funds.

 

  (b) Upon receipt by Purchaser and Escrow Agent of adequate written
certification and backup documentation reasonably acceptable to Purchaser and
Escrow Agent for any portion of the Lease Commissions that have been paid by
Seller to a broker and for which Seller seeks reimbursement, including, without
limitation, final broker’s affidavits and broker’s lien waivers legally
sufficient to dissolve or obviate any brokerage lien claim with respect thereto,
Seller shall be entitled to submit a request to Escrow Agent in writing (with a
copy to Purchaser) which shall set forth the amount of the proposed Lease
Commissions that have been paid by Seller and the payee(s) thereof, together
with copies of such certification and other documentation evidencing the Lease
Commissions that have been paid, whereupon Escrow Agent shall promptly pay to
Seller such appropriate portion of the Lease Commissions from the Escrowed
Funds.

3. (a) Except as set forth in this Escrow Agreement or as may be agreed to in
writing by Purchaser and Seller, Escrow Agent shall have no obligation to take
any action or perform any act other than to receive and hold the Escrowed Funds
pursuant to this Escrow Agreement and to deliver same in accordance with the
terms and conditions of this Escrow Agreement.

(b) Escrow Agent shall perform the duties herein required of Escrow Agent to the
best of Escrow Agent’s ability and to the end that the interests of Seller and
Purchaser may be adequately and effectively protected, Escrow Agent shall not be
answerable, liable or accountable except for Escrow Agent’s own bad faith,
willful misconduct or negligence. Escrow Agent shall not be under any obligation
to take any action toward the execution or enforcement of the rights or
interests of Seller or Purchaser under the Subject Leases, whether on Escrow
Agent’s own motion or on the request of any other person or entity, whether or
not a party hereto. Escrow Agent is authorized to act on any document believed
by Escrow Agent in good faith to be genuine and to be executed by the proper
party or parties, and will incur no liability by so acting. Seller and Purchaser
shall, and do hereby, agree to indemnify and hold harmless Escrow Agent from any
and all claims, actions, damages, demands and judgments from or to Seller,
Purchaser, or third parties, arising out of any act or omission of Seller or
Purchaser and not caused by bad faith, willful misconduct or negligence of
Escrow Agent.

(c) Escrow Agent shall be obligated to perform such duties and only such duties
as are herein set forth, and no implied duties or obligations shall be read into
this Escrow Agreement.

(d) Should Escrow Agent receive or become aware of conflicting demands or claims
with respect to this Escrow Agreement, the Escrowed Funds or the rights of any
party hereto, Escrow Agent shall be entitled to refuse to comply with any such
demand or claim, and in the event of such demand or claim, Escrow Agent shall
deliver the Escrowed Funds to the registry of the Superior Court of Fulton
County, Georgia whereupon Escrow Agent shall be relieved of any further duties
or obligations hereunder.

(e) Escrow Agent is not a party to the Subject Leases and assumes no
responsibility, obligation or liability under the Subject Leases.

(f) Escrow Agent shall not be responsible for: (i) the sufficiency or
correctness as to the form, execution or the validity of the Escrow Agreement;
or (ii) the identity, authority or right of any person executing any notice or
document given to Escrow Agent.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

4. This Escrow Agreement is to be performed in the State of Georgia and shall be
governed by and construed in accordance with the internal laws of the State of
Georgia no matter where any action arising out of this Escrow Agreement may be
venued.

5. This Escrow Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto, provided that Escrow Agent shall
not assign its rights, duties or obligations hereunder in whole or in part
without the prior written consent of Seller and Purchaser, and any such
assignment without said consent shall be void.

6. All notices hereunder shall be sufficient if actually delivered by any means
to the party receiving said notice, but in any event notice shall be sufficient
if either hand delivered or sent by United States registered or certified mail,
postage prepaid, addressed to the parties at the respective addresses shown
below; provided, however, the parties may, by like notice, designate any further
or different addresses to which subsequent notices shall be sent:

 

To Seller:   

The District at Howell Mill Shopping Center

c/o Selig Enterprises, Inc.

1100 Spring Street, N.W.

Suite 550

Atlanta, GA 30309

[****]

To Purchaser:   

ELPF Howell Mill, LLC

c/o LaSalle Investment Management

100 East Pratt Street

20th Floor

Baltimore, Maryland 21202

[****]

With a copy to:   

Katten Munchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661

[****]

To Escrow Agent:   

Calloway Title and Escrow, L.L.C.

4170 Ashford-Dunwoody Road

Suite 285

Atlanta, Georgia 30319

[****]

7. All capitalized terms not defined herein shall have the same meaning as
defined in the Contract.

8. If any clause, provision or section of this Escrow Agreement shall be ruled
invalid or unenforceable by any court of competent jurisdiction, the invalidity
or unenforceability or such clause, provision or section shall not affect any of
the remaining clauses, provisions or sections hereof.

9. This Escrow Agreement contains all of the escrow instructions to Escrow Agent
and shall not be modified or supplemented without the written approval of
Seller, Purchaser and Escrow Agent.

10. All personal pronouns used in this Escrow Agreement whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa.

11. The Escrowed Funds shall be held in an interest bearing account reasonably
acceptable to Purchaser and Seller.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

12. This Escrow Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original instrument and all of such counterparts
shall constitute one and the same Agreement.

13. Time is of the essence of this Escrow Agreement.

[Signatures begin on the following page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser, Seller, and Escrow Agent acting by and through
their respective duly authorized and empowered officers and representatives,
have executed and sealed this Escrow Agreement the day and year first written.

 

SELLER: THE DISTRICT AT HOWELL MILL, LLC., a Georgia limited liability company
By:   SELIG DISTRICT AT HOWELL MILL, LLC., a Georgia limited liability company,
Member   By:   SELIG ENTERPRISES, INC., a Georgia corporation, its Manager      
By:       (L.S.)        

William J. Dawkins,

Senior Vice President and Secretary

        [CORPORATE SEAL]

[Signatures Continued on Following Page]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

PURCHASER: ELPF HOWELL MILL, LLC, a Delaware limited liability company By:  
EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland corporation, its sole member  
By:  

LaSalle Investment Management, Inc.,

a Maryland corporation, its Advisor

    By:       (L.S.)     Name:             Its:             (CORPORATE SEAL)

[Signatures Continue on Following Page]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

ESCROW AGENT:   CALLOWAY TITLE AND ESCROW, L.L.C., a Georgia limited liability
company   By:       (L.S.)   S. Marcus Calloway, Managing Member  

[End of Signatures]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT “B”

SUBJECT LEASES

Rent Roll

The District at Howell Mill

5/3/2007

[****]

[2 pages of Exhibit B have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “C”

The District at Howell Mill

Outstanding Tenant Improvement Allowances

[****]

[1 page of Exhibit C has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “D”

The District at Howell Mill

Outstanding Brokerage Commissions

as of May 4, 2007

[****]

[1 page of Exhibit D has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “E”

GUIDELINES FOR PAYMENT OF TENANT IMPROVEMENTS AND THE LEASE COMMISSIONS

1. Seller Contributions. Seller has deposited with Escrow Agent the sums of:
(a) [****] as Tenant Allowances, as set forth on Exhibit “C” annexed hereto,
toward the completion of Seller’s work for Tenant Allowances for tenant
improvements with respect to the Subject Leases, and (b) [****] as Lease
Commissions, as set forth in Exhibit “D” annexed hereto due to real estate
brokers. Seller shall complete such of Seller’s work as required under the
Subject Leases with respect to obtaining governmental approvals which are
necessary to enable commencement of occupancy of the respective tenant spaces.
Upon receipt of the documentation required by this Escrow Agreement, Escrow
Agent shall pay the actual documented third-party costs incurred for the
construction of such work with respect to Tenant Allowances in accordance with
the terms of this Escrow Agreement. All requests for payment of Tenant
Allowances shall be accompanied by paid invoices for work done, affidavits and
lien waivers from contractors and subcontractors and completion of such other
forms to obtain such payment, including, without limitation, certifications of
completion. With respect to Lease Commissions, upon receipt of the documentation
required by this Escrow Agreement, Escrow Agent shall pay all actual documented
Lease Commissions as due to the appropriate real estate broker. All requests for
payment for Lease Commissions shall be accompanied by paid invoices brokerage
affidavits and broker’s lien waivers from brokers.

2. Notice and Right to Cure. If any party to this Escrow Agreement shall default
in the performance of any covenant contained in this Escrow Agreement, the other
party shall give the defaulting party at least 30 days (or if such default be
not reasonably susceptible of being cured within such period of 30 days, and
said defaulting party shall have not in good faith commenced curing such default
within said 30 day period and shall not thereafter prosecute curing such default
with diligence and continuity to completion) written notice of such alleged
default, unless a different specific number of days to cure is expressly
proscribed in this Escrow Agreement. If such default shall not have been cured
within such period after receipt of notice of default the aggrieved party may
institute legal proceedings for full and adequate relief from the consequences
of such default or threatened default.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “K”

RENT ROLL

Rent Roll

The District at Howell Mill

5/3/2007

[****]

[2 pages of Exhibit K have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “L”

TITLE COMMITMENT

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ALTA COMMITMENT FOR TITLE INSURANCE–5/9/07-tp-FIRST AMERICAN TITLE INSURANCE
COMPANY

SCHEDULE A

 

COMMITMENT NO.    EFFECTIVE DATE OF COMMITMENT: 2-19816(R1)    April 23, 2007 at
5:00 p.m. YOUR NO.    9212.003/SMC   

 

PREPARED FOR:    Jeffrey S. Rheeling, Esquire        KATTEN MUCHIN ROSENMAN LLP

 

INQUIRIES SHOULD BE DIRECTED TO:  

CALLOWAY TITLE AND ESCROW, LLC

4170 ASHFORD-DUNWOODY ROAD

SUITE 285

ATLANTA, GEORGIA 30319

(770) 698-7960

 

1.      POLICY OR POLICIES TO BE ISSUED:

   AMOUNT

* ALTA OWNERS POLICY – (1992)

PROPOSED INSURED:

   $78,000,000.00

ELSEL Howell Mill, LLC, a Delaware limited liability company

 

2. The estate or interest in the land described or referred to in this
Commitment and covered herein is a Fee Simple.

 

3. Title to said estate or interest in said land is at the effective date hereof
vested in:

The District at Howell Mill, LLC, a Georgia limited liability company

 

4. The land referred to in this Commitment is located in the County of Fulton,
State of Georgia, and described as follows:

ALL THAT TRACT or parcel of land lying and being in Land Lot 152 of the 17th
District of Fulton County, Georgia, being more particularly described on Exhibit
“A” attached hereto and by this reference incorporated herein.

TOGETHER WITH those easement rights arising under that certain Easements with
Covenants and Restrictions Affecting Land by and between [****], a Delaware
statutory trust and The District at Howell Mill, LLC, a Georgia limited
liability company, dated as of March 3, 2005, filed for record August 9, 2005 at
2:45 p.m., recorded in Deed Book 40606, Page 331, Records of Fulton County,
Georgia; as amended by that certain First Amendment to Easements With Covenants
and Restrictions Affecting Land by and between [****], a Delaware statutory
trust and The District at Howell Mill, LLC, a Georgia limited liability company,
dated as of October 6, 2005, filed for record December 14, 2005 at 12:18 p.m.,
recorded in Deed Book 41536, Page 110, aforesaid Records.

ALSO TOGETHER WITH those easement rights arising under that certain Declaration
of Condominium for The District at Howell Mill Condominium by The District at
Howell Mill, LLC, a Georgia limited liability company, dated April 1, 2005,
filed for record April 1, 2005 at 2:39 p.m., recorded in Deed Book 39710, Page
698, aforesaid Records; as amended by First Amendment to The Declaration of
Condominium for The District at Howell Mill Condominium by The District at
Howell Mill, LLC, a Georgia limited liability company, made effective October 6,
2005, filed for record October 7, 2005 at 12:05 p.m., recorded in Deed Book
41056, Page 616, aforesaid Records; as corrected by Scrivener’s Affidavit by
Seth G. Weissman, dated September 22, 2005,

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

filed for record October 7, 2005 at 12:05 p.m., recorded in Deed Book 41056,
Page 607, aforesaid Records; as further amended by that certain Second Amendment
to the Master Declaration of Condominium for The District at Howell Mill
Condominium by The District at Howell Mill Condominium Association, Inc., a
Georgia non-profit corporation, The District at Howell Mill, LLC, a Georgia
limited liability company and The Alexander at the District, LLC, a California
limited liability company, dated May __ 2007, filed for record May ___, 2007 at
__:__ __.m., recorded in Deed Book ___, Page ___, aforesaid Records.

ALSO TOGETHER WITH those easement rights arising under that certain Easement
Agreement by and between Royal Coach Hotels, Ltd., a Georgia limited partnership
and A. M. Redd, Jr., dated as of June 29, 1984, filed for record July 2, 1984 at
1:31 p.m., recorded in Deed Book 9051, Page 348, aforesaid Records.

CALLOWAY TITLE AND ESCROW, LLC

 

/s/ (Signature Illegible)

AUTHORIZED SIGNATORY

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

COMMITMENT NO.    PART I, SCHEDULE B 2-19816(R1)   

 

I. THE FOLLOWING ARE REQUIREMENTS TO BE COMPLIED WITH:

 

  1. Instruments necessary to create the estate or interest to be insured must
be properly executed, delivered and duly filed for record; to wit:

LIMITED WARRANTY DEED from The District at Howell Mill, LLC, a Georgia limited
liability company to ELSEL Howell Mill, LLC, a Delaware limited liability
company conveying title to subject property.

This instrument must be executed pursuant to proper limited liability company
authority and the Company must be furnished satisfactory documentary proof
thereof. Said limited liability company must be formed in the State of Georgia
or registered in the State of Georgia and the Company must be furnished
documentary proof thereof.

 

  2. Payment to or for the grantor of the full consideration for the estate or
interest to be insured.

 

  3. Execution, delivery and recordation of the following:

 

  (a) Second Amendment to the Master Declaration of Condominium for The District
at Howell Mill Condominium by The District at Howell Mill Condominium
Association, Inc., a Georgia non-profit corporation, The District at Howell
Mill, LLC, a Georgia limited liability company and The Alexander at the
District, LLC, a California limited liability company.

 

  (b) Assignment and Assumption Agreement by and between The District at Howell
Mill, LLC, a Georgia limited liability company, ELSEL Howell Mill, LLC, a
Delaware limited liability company and Metropolitan Life Insurance Company, a
New York corporation to modify the following security instruments:

 

  (1) Deed to Secure Debt and Security Agreement from The District at Howell
Mill, LLC, a Georgia limited liability company to Metropolitan Life Insurance
Company, a New York corporation, dated October 6, 2005, filed for record
October 7, 2005 at 12:05 p.m., recorded in Deed Book 41056, Page 625, Records of
Fulton County, Georgia; as modified by that certain Loan Modification Agreement
by and between Metropolitan Life Insurance Company, a New York corporation, The
District at Howell Mill, LLC, a Georgia limited liability company and Selig
Enterprises, Inc., a Georgia corporation, dated as of February 15, 2007, filed
for record February 22, 2007 at 1:15 p.m., recorded in Deed Book 44509, Page
121, aforesaid Records.

 

  (2) Assignment of Leases from The District at Howell Mill, LLC, a Georgia
limited liability company to Metropolitan Life Insurance Company, a New York
corporation, dated October 6, 2005, filed for record October 7, 2005 at 12:05
p.m., recorded in Deed Book 41056, Page 668, aforesaid Records; as modified by
that certain Loan Modification Agreement by and between Metropolitan Life
Insurance Company, a New York corporation, The District at Howell Mill, LLC, a
Georgia limited liability company and Selig Enterprises, Inc., a Georgia
corporation, dated as of February 15, 2007, filed for record February 22, 2007
at 1:15 p.m., recorded in Deed Book 44509, Page 121, aforesaid Records.

 

  4. Payment of any and all taxes under Map Reference No. 17-152-12-24-6, which
may be outstanding, plus penalty and interest, if any.

 

  NOTE: State, County and City of Atlanta taxes for the year 2006 are to be
billed under Map Reference No. 17-152-12-24-6.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

COMMITMENT NO.

2-19816(R1)

  PART I, SCHEDULE B (CONTINUED)

 

  5. The Company must be furnished proof in affidavit form as to who is in
possession of the subject property and under what claim. Upon receipt of such
proof, Item 2(a) of Part II below will be deleted or amended in accordance with
the facts revealed thereby.

 

  6. The Company must be furnished a current accurate survey and surveyor’s
inspection report on the subject property. Upon receipt of same, Items 2(b) and
2(c) of Part II below will be deleted or amended in accordance with the facts
shown thereby.

 

  7. The Company must be furnished satisfactory proof in affidavit form that
improvements and/or repairs or alterations to the property are completed; that
contractor, subcontractors, laborers and materialmen are all paid, and have
released of record all liens or notice of intent to perfect a lien for labor and
material; or receipt of proof satisfactory to the Company that no improvements
or repairs were made on the property within 95 days preceding the filing for
record of the instruments required at Item 1 above. Upon receipt of this proof,
Item 2(d) of Part II below will be deleted or amended in accordance with the
facts shown thereby.

 

  8. Proof satisfactory to the Company that all taxes or special assessments,
including water bills, which are not shown as existing liens on the public
records are paid in full at the time of closing. Upon receipt of such proof,
Item 2(e) of Part II below will be deleted or amended in accordance with the
facts shown thereby.

 

  9. Unless this transaction involves only real estate containing one to four
residential units as shown on a current plat of survey, the Company must be
furnished with

 

  (a) Satisfactory proof that the land in this transaction is not “commercial
real estate” as defined in § 44-14-601 O.C.G.A., or

 

  (b) Satisfactory proof in affidavit form from both the Seller and from the
Buyer (or Borrower if there is no sale involved) i.) that no Broker’s services
have been engaged with regard to the management, sale, purchase, lease, option
or other conveyance of any interest in the subject commercial real estate and
ii.) that no notice(s) of lien for any such services has been received. In the
event that said affidavit(s) contain any qualification with respect to any such
services, proof of payment in full for all such services, together with a lien
waiver or estoppel letter from such identified Broker(s) must be obtained.

 

  NOTE: Where the possibility of a right to file a Broker’s Lien(s) is
determined and no lien waiver(s) nor Estoppel Letter(s) is furnished to the
Company, an exception as follows will be taken in the final policy:

“Any Broker’s lien, or right to a Broker’s lien, imposed by law.”

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

COMMITMENT NO.

2-19816(R1)

  PART II, SCHEDULE B

 

II. SCHEDULE B OF THE POLICY OR POLICIES TO BE ISSUED WILL CONTAIN EXCEPTIONS TO
THE FOLLOWING MATTERS UNLESS THE SAME ARE DISPOSED OF TO THE SATISFACTION OF THE
COMPANY:

 

  1. Defects, liens, encumbrances, adverse claims, or other matters, if any,
created, first appearing in the public records or attaching subsequent to the
effective date hereof but prior to the date the proposed Insured acquires for
value of record the estate or interest or mortgage thereon covered by this
Commitment.

 

  2. Standard Exceptions:

 

  (a) Rights or claims of parties in possession not shown by the public records.

 

  (b) Easements, or claims of easements, not shown by the public records.

 

  (c) Encroachments, overlaps, boundary line disputes, or other matters which
would be disclosed by an accurate survey or inspection of the premises.

 

  (d) Any lien, or right to a lien, for services, labor, or material heretofore
or hereafter furnished, imposed by law and not shown by the public records.

 

  (e) Taxes or special assessments which are not shown as existing liens by the
public records.

 

  3. Special Exceptions:

 

  (a) All taxes for the year 2007 and subsequent years, and any additional taxes
resulting from reassessment of subject property, not yet due or payable.

 

  (b) This policy of title insurance affords assurance as to the location of the
boundary lines of subject property, but does not insure the engineering
calculations in computing the exact amount of acreage contained therein.

 

  (c) Deed to Secure Debt and Security Agreement from The District at Howell
Mill, LLC, a Georgia limited liability company to Metropolitan Life Insurance
Company, a New York corporation, dated October 6, 2005, filed for record
October 7, 2005 at 12:05 p.m., recorded in Deed Book 41056, Page 625, Records of
Fulton County, Georgia; as modified by that certain Loan Modification Agreement
by and between Metropolitan Life Insurance Company, a New York corporation, The
District at Howell Mill, LLC, a Georgia limited liability company and Selig
Enterprises, Inc., a Georgia corporation, dated as of February 15, 2007, filed
for record February 22, 2007 at 1:15 p.m., recorded in Deed Book 44509, Page
121, aforesaid Records; as further modified by that certain Assignment and
Assumption Agreement by and between The District at Howell Mill, LLC, a Georgia
limited liability company, ELSEL Howell Mill, LLC, a Delaware limited liability
company and Metropolitan Life Insurance Company, a New York corporation, dated
May ___, 2007, filed for record May __, 2007 at __:__ __.m., recorded in Deed
Book ___, Page ___, aforesaid Records.

 

  (d)

Assignment of Leases from The District at Howell Mill, LLC, a Georgia limited
liability company to Metropolitan Life Insurance Company, a New York
corporation, dated October 6, 2005, filed for record October 7, 2005 at 12:05
p.m., recorded in Deed Book 41056, Page 668, aforesaid Records; as modified by
that certain Loan Modification Agreement by and between Metropolitan Life
Insurance Company, a New York corporation, The District at Howell Mill, LLC, a
Georgia limited liability company and Selig Enterprises, Inc., a Georgia
corporation, dated as of February 15, 2007, filed for record February 22, 2007
at 1:15 p.m., recorded in Deed Book 44509, Page 121, aforesaid Records; as
further modified by that certain Assignment and Assumption Agreement by and
between The District at Howell Mill, LLC, a Georgia limited liability company,
ELSEL Howell Mill, LLC, a Delaware limited liability company and Metropolitan
Life Insurance Company, a New York corporation, dated

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

COMMITMENT NO.

2-19816(R1)

  PART II, SCHEDULE B (CONTINUED)

 

 

May __, 2007, filed for record May ___, 2007 at __:__ __.m., recorded in Deed
Book ___, Page ___, aforesaid Records.

 

  (e) U.C.C. Financing Statement showing The District at Howell Mill, LLC as
Debtor and Metropolitan Life Insurance Company as Secured Party, filed for
record October 7, 2005 at 12:05 p.m., recorded in Deed Book 41056, Page 676,
aforesaid Records; as amended by UCC Financing Statement Amendment, filed for
record May ___, 2007 at __:__ __.m., recorded in Deed Book ___, Page ___,
aforesaid Records.

 

  (f) U.C.C. 1 Financing Statement No. 060200512573 showing The District at
Howell Mill, LLC as Debtor and Metropolitan Life Insurance Company as Secured
Party, entered of record October 7, 2005 at 12:05 p.m., aforesaid Records; as
amended by U.C.C. Financing Statement Amendment No.__________, entered of record
May ___, 2007 at __:__ __.m., aforesaid Records.

 

  (g) Easement from Expressways Industrial Park, Inc. to Georgia Power Company,
dated August 21, 1964, filed for record September 24, 1964 at 12:54 p.m.,
recorded in Deed Book 4303, Page 427, aforesaid Records.

 

  NOTE: By letter dated March 4, 2005, the Georgia Power Company claims no
further interest in the above mentioned easement, except the right to operate,
maintain, rebuild and renew its existing facilities and equipment within its
presently maintained right-of-way.

 

  (h) Attention is directed to the fact that the northeasterly boundary line of
subject property abuts I-75, which is a limited access way with rights of access
thereto limited to those points designated by the Department of Transportation
of the State of Georgia.

 

  (i) Easement from Arthur Winston to Georgia Power Company, dated October 6,
1911, filed for record October 7, 1911 at 11:00 a.m., recorded in Deed Book 336,
Page 49, aforesaid Records, as shown on the survey of the property prepared by
Urban Engineers, Inc., Donald J. Marlowe, Georgia Registered Land Surveyor
No. 2069, dated February 9, 2007.

 

  NOTE: Georgia Power Company must retain all the rights acquired under the
above mentioned document for the purpose of constructing, operating and
maintaining its electric transmission facilities within a right-of-way 50 feet
in width over a portion of Land Lot 152 of the 17th District of Fulton County,
Georgia, as shown on Plat of Survey for Selig Enterprises, Inc. and First
American Title Insurance Company, dated October 19, 1999, and last revised
April 19, 2004, as prepared by Donald J. Marlowe, Georgia Registered Land
Surveyor No. 2069.

 

  (j) Easement from Mrs. B. Nichols and Miss Jessie Bettis to Georgia Power
Company, dated February 13, 1935, filed for record April 17, 1935 at 1:48 p.m.,
recorded in Deed Book 1539, Page 598, aforesaid Records.

 

  NOTE: By letter dated March 4, 2005, the Georgia Power Company claims no
further interest in the above mentioned easement, except the right to operate,
maintain, rebuild and renew its existing facilities and equipment within its
presently maintained right-of-way.

 

  (k) Easement from E. E. Gilleland to Georgia Power Company, dated February 13,
1935, filed for record April 17, 1935 at 1:48 p.m., recorded in Deed Book 1539,
Page 599, aforesaid Records.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

COMMITMENT NO.

2-19816(R1)

  PART II, SCHEDULE B (CONTINUED)

 

  NOTE: By letter dated March 4, 2005, the Georgia Power Company claims no
further interest in the above mentioned easement, except the right to operate,
maintain, rebuild and renew its existing facilities and equipment within its
presently maintained right-of-way.

 

  (l) Easement from Mrs. B. Nichols and Miss Jessie Mae Bettis to Georgia Power
Company, dated April 6, 1948, filed for record April 27, 1948 at 12:09 p.m.,
recorded in Deed Book 2324, Page 277, aforesaid Records.

 

  NOTE: By letter dated March 4, 2005, the Georgia Power Company claims no
further interest in the above mentioned easement, except the right to operate,
maintain, rebuild and renew its existing facilities and equipment within its
presently maintained right-of-way.

 

  (m) Right-of-Way Easement from Royal Coach Motor Hotel Inc. to Georgia Power
Company, dated March 29, 1971, filed for record May 6, 19791 at 4:23 p.m.,
recorded in Deed Book 5385, Page 259, aforesaid Records.

 

  NOTE: By letter dated March 4, 2005, the Georgia Power Company claims no
further interest in the above mentioned easement, except the right to operate,
maintain, rebuild and renew its existing facilities and equipment within its
presently maintained right-of-way.

 

  (n) Right-of-Way Easement from Royal Coach Motor Hotel Inc. to Georgia Power
Company, dated March 29, 1971, filed for record May 6, 1971 at 4:23 p.m.,
recorded in Deed Book 5385, Page 260, aforesaid Records.

 

  NOTE: By letter dated March 4, 2005, the Georgia Power Company claims no
further interest in the above mentioned easement, except the right to operate,
maintain, rebuild and renew its existing facilities and equipment within its
presently maintained right-of-way.

 

  (o) Easement from Dunfey’s Motel to Georgia Power Company, dated September 28,
1981, filed for record December 15, 1981 at 11:00 a.m., recorded in Deed Book
8020, Page 240, aforesaid Records.

 

  NOTE: By letter dated March 4, 2005, the Georgia Power Company claims no
further interest in the above mentioned easement, except the right to operate,
maintain, rebuild and renew its existing facilities and equipment within its
presently maintained right-of-way.

 

  (p) Easement from Dunfey’s Motel to Georgia Power Company, dated September 28,
1981, filed for record December 15, 1981 at 11:00 a.m., recorded in Deed Book
8020, Page 241, aforesaid Records.

 

  NOTE: By letter dated March 4, 2005, the Georgia Power Company claims no
further interest in the above mentioned easement, except the right to operate,
maintain, rebuild and renew its existing facilities and equipment within its
presently maintained right-of-way.

 

  (q) Limitation of access rights and drainage easement as contained in that
certain Right of Way Deed from B. D. Gray, Jr., Agent to State Highway
Department of Georgia, dated April 25, 1952, filed for record October 3, 1952 at
10:23 a.m., recorded in Deed Book 2783, Page 620, aforesaid Records.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

COMMITMENT NO.

2-19816(R1)

  PART II, SCHEDULE B (CONTINUED)

 

  (r) Limitation of access rights and drainage easement as contained in that
certain Right of Way Deed from Mrs. Fannie Nichols to State Highway Department
of Georgia, dated May 28, 1952, filed for record October 3, 1952 at 10:23 a.m.,
recorded in Deed Book 2783, Page 625, aforesaid Records.

 

  (s) Limitation of access rights and drainage easement as contained in that
certain Right of Way Deed from Mrs. Barney Nichols and Miss Jessie Mae Bettis to
State Highway Department of Georgia, dated May 20, 1952, filed for record
October 3, 1952 at 10:23 a.m., recorded in Deed Book 2783, Page 626, aforesaid
Records.

 

  (t) Limitation of access rights and slope easement as contained in that
certain Order and Judgment as entered in that certain Condemnation – Department
of Transportation vs. 0.079 acres of land; and certain easement rights; and
Evelyn N. Salem and Administrator of the Estate of Abraham Salem; and the Heirs
of Abraham Salem including Evelyn N. Salem, et al, being Docket No. C-88991,
dated July 1, 1984, filed for record March 20, 1985 at 8:37 a.m., recorded in
Deed Book 9428, Page 415, aforesaid Records.

 

  (u) Easement Agreement by and between Royal Coach Hotels, Ltd., a Georgia
limited partnership and A. M. Redd, Jr., dated as of June 29, 1984, filed for
record July 2, 1984 at 1:31 p.m., recorded in Deed Book 9051, Page 348,
aforesaid Records, as shown on the survey of the property prepared by Urban
Engineers, Inc., Donald J. Marlowe, Georgia Registered Land Surveyor No. 2069,
dated February 9, 2007.

 

  (v) Rights of Access as contained in that certain Right-of-Way Deed from Selig
Enterprises, Inc., a Georgia corporation to Georgia Department of
Transportation, dated March 18, 2005, filed for record March 21, 2005 at 1:23
p.m., recorded in Deed Book 39611, Page 633, aforesaid Records.

 

  (w) Utility Easements as reserved in that certain QuitClaim Deed from City of
Atlanta, a municipal corporation to Selig Enterprises, Inc., dated March 18,
2005, filed for record March 21, 2005 at 1:23 p.m., recorded in Deed Book 39611,
Page 640, aforesaid Records.

 

  (x) Declaration of Condominium for The District at Howell Mill Condominium by
The District at Howell Mill, LLC, a Georgia limited liability company, dated
April 1, 2005, filed for record April 1, 2005 at 2:39 p.m., recorded in Deed
Book 39710, Page 698, aforesaid Records; as amended by First Amendment to The
Declaration of Condominium for The District at Howell Mill Condominium by The
District at Howell Mill, LLC, a Georgia limited liability company, dated
effective October 6, 2005, filed for record October 7, 2005 at 12:05 p.m.,
recorded in Deed Book 41056, Page 616, aforesaid Records; as corrected by
Scrivener’s Affidavit by Seth G. Weissman, dated September 22, 2005, filed for
record October 7, 2005 at 12:05 p.m., recorded in Deed Book 41056, Page 607,
aforesaid Records; as further amended by that certain Second Amendment to the
Master Declaration of Condominium for The District at Howell Mill Condominium by
The District at Howell Mill Condominium Association, Inc., a Georgia nonprofit
corporation, The District at Howell Mill, LLC, a Georgia limited liability
company and The Alexander at the District, LLC, a California limited-liability
company, dated May __, 2007, filed for record May ___, 2007 at __:__ __.m.,
recorded in Deed Book ___, Page ___, aforesaid Records, as shown on the survey
of the property prepared by Urban Engineers, Inc., Donald J. Marlowe, Georgia
Registered Land Surveyor No. 2069, dated February 9, 2007.

 

  NOTE: The Company insures the Insured that all assessments due and payable
under the above Declaration have been paid in full and all lien rights described
therein are subordinate to the insured mortgage

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

COMMITMENT NO.

2-19816(R1)

  PART II, SCHEDULE B (CONTINUED)

 

  (y) Indemnity Agreement by The District at Howell Mill, LLC, dated April 26,
2005, filed for record April 28, 2005 at 2:08 p.m., recorded in Deed Book 39890,
Page 211, aforesaid Records.

 

  (z) Easements with Covenants and Restrictions Affecting Land by and between
[****], a Delaware statutory trust and The District at Howell Mill, LLC, a
Georgia limited liability company, dated as of March 3, 2005, filed for record
August 9, 2005 at 2:45 p.m., recorded in Deed Book 40606, Page 331, aforesaid
Records; as amended by that certain First Amendment to Easements With Covenants
and Restrictions Affecting Land by and between [****], a Delaware statutory
trust and The District at Howell Mill, LLC, a Georgia limited liability company,
dated as of October 6, 2005, filed for record December 14, 2005 at 12:18 p.m.,
recorded in Deed Book 41536, Page 110, aforesaid Records; as shown on the survey
of the property prepared by Urban Engineers, Inc., Donald J. Marlowe, Georgia
Registered Land Surveyor No. 2069, dated February 9, 2007; but omitting any
restriction based on race, color, religion, sex, handicap, familial status, or
national origin unless and only to the extent that said covenant (a) is exempt
under Chapter 42, Section 3607 of the United States Code or (b) relates to
handicap but does not discriminate against handicapped persons.

 

  (aa) Lease as evidenced by that certain Memorandum of Lease by and between The
District at Howell Mill, LLC, a Georgia limited liability company (“Landlord”)
and [****] (“Lessee”), dated as of March 3, 2005, filed for record April 12,
2005 at 1:03 p.m., recorded in Deed Book 39773, Page 361, aforesaid Records; as
amended by that certain First Amendment to Memorandum of Lease by and between
The District at Howell Mill, LLC, a Georgia limited liability company (“Lessor”)
and [****], a Delaware statutory trust (“Lessee”), dated as of October 6, 2005,
filed for record December 14, 2005 at 12:18 p.m., recorded in Deed Book 41536,
Page 122, aforesaid Records; as affected by that certain unrecorded
Subordination, Non-Disturbance and Attornment Agreement by and between [****], a
Delaware statutory trust, Metropolitan Life Insurance Company, a New York
corporation and The District at Howell Mill, LLC, a Georgia limited liability
company, dated September 15, 2005.

 

  (bb) Lease as evidenced by that certain Memorandum of Lease by and between The
District at Howell Mill, LLC, a Georgia limited liability company (“Landlord”)
and [****], a Delaware corporation (“Tenant”), dated as of November 1, 2005,
filed for record December 20, 2005 at 8:30 a.m., recorded in Deed Book 41594,
Page 396, aforesaid Records.

 

  (cc) Lease as evidenced by that certain Memorandum of Lease by and between The
District at Howell Mill, LLC, a Georgia limited liability company (“Landlord”)
and [****], a Delaware corporation (“Tenant”), dated as of December 27, 2005,
filed for record December 29, 2005 at 8:02 a.m., recorded in Deed Book 41647,
Page 205, aforesaid Records; as affected by that certain Subordination,
Non-Disturbance and Attornment Agreement by and between by and between
Metropolitan Life Insurance Company, a New York corporation and Office Depot,
Inc., a Delaware corporation, filed for record June 6, 2006 at 3:15 p.m.,
recorded in Deed Book 42727, Page 380, aforesaid Records.

 

  (dd) Lease as evidenced by that certain Memorandum of Lease by and between The
District at Howell Mill, LLC, a Georgia limited liability company (“Landlord”)
and [****], a Virginia corporation (“Tenant”), dated January 25, 2006, filed for
record March 1, 2006 at 1:16 p.m., recorded in Deed Book 42058, Page 516,
aforesaid Records; as affected by that certain Subordination, Nondisturbance and
Attornment Agreement by and between Metropolitan Life Insurance Company, a New
York corporation, [****], a Virginia corporation and The District at Howell
Mill, LLC, a Georgia limited liability company, dated effective March 21, 2006,
filed for record March 31, 2006 at 8:45 a.m., recorded in Deed Book 42260, Page
663, aforesaid Records.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

COMMITMENT NO.

2-19816(R1)

  PART II, SCHEDULE B (CONTINUED)

 

  (ee) Lease as evidenced by that certain Memorandum of Lease by and between The
District at Howell Mill, LLC, a Georgia limited liability company (“Landlord”)
and [****], a Delaware limited liability company, d/b/a [****] (“Tenant”), dated
as of March 2, 2006, filed for record March 9, 2006 at 8:22 a.m., recorded in
Deed Book 42113, Page 288, aforesaid Records; as affected by that certain
Subordination, Non-Disturbance and Attornment Agreement by and between by and
between Metropolitan Life Insurance Company, a New York corporation, [****], a
Delaware limited liability company d/b/a [****] and The District at Howell Mill,
LLC, a Georgia limited liability company, dated March 29, 2006, filed for record
April 18, 2006 at 10:02 a.m., recorded in Deed Book 42395, Page 627, aforesaid
Records.

 

  (ff) All those matters as disclosed by that certain plat recorded in
Condominium Plat Book 16, Page 518, aforesaid Records, as shown on the survey of
the property prepared by Urban Engineers, Inc., Donald J. Marlowe, Georgia
Professional Land Surveyor 2069, dated February 9, 2007.

 

  (gg) Those matters disclosed by Condominium Plat entitled The District at
Howell Mill Condominium prepared by Urban Engineers, Inc., Donald J. Marlowe,
Georgia Registered Land Surveyor No. 2069, dated March 30, 2005, filed for
record April 1, 2005 at 2:39 p.m., recorded in Plat Book 271, Page 26, aforesaid
Records, as shown on the survey of the property prepared by Urban Engineers,
Inc., Donald J. Marlowe, Georgia Registered Land Surveyor No. 2069, dated
February 9, 2007.

 

  (hh) Those matters as disclosed by that certain survey entitled “ALTA/ACSM
Land Title Survey for: Metropolitan Life Insurance Company, The District at
Howell Mill, LLC & First American Title Insurance Company”, prepared by Urban
Engineers, Inc., bearing the seal and certification of Donald J. Marlowe,
Georgia Registered Land Surveyor No. 2069, dated February 9, 2007, as follows:

 

  (1) Sanitary sewer line crossing the southerly boundary line of subject
property;

 

  (2) Chain link fence crossing the easterly boundary line of subject property;

 

  (3) Ten (10”) inch fire and two (2”) inch domestic water lines crossing the
southeasterly boundary line of subject property;

 

  (4) Storm drainage line crossing the southeasterly boundary line of subject
property;

 

  (5) Sidewalk crossing the southeasterly boundary line of subject property and
encroaching 4.8’ onto property adjoining to the south;

 

  (6) Ten (10’) foot building setback line along the Right-of-Way of Howell Mill
Road; and

 

  (7) One (1) story concrete building encroaching one (1’) foot into the ten
(10’) foot building setback line along the Right-of-Way of Howell Mill Road.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Atlanta (Castlegate), Georgia

Fourth Amendment

Store No. 3775-00

EXHIBIT “A”

DESCRIPTION OF MASTER UNITS

LEGAL DESCRIPTION - UNIT 1

ALL THAT TRACT OR PARCEL OF LAND LYING and being in Land Lot 152 of the 17th
District, City of Atlanta, Fulton County, Georgia, and being more particularly
described as follows:

TO FIND THE POINT OF BEGINNING, COMMENCE at an iron pin located at the
right-of-way intersection of the western right-of-way line for Commerce Drive
(60-foot right-of-way), with the northerly right-of-way line for Bellemeade,
Avenue (50-foot right-of-way); THENCE northeasterly along said westerly
right-of-way line for Commerce Drive, a distance of 285.00 feet to a 5/8-inch
rebar found; THENCE leaving said right-of-way line North 88 degrees 01 minutes
32 seconds West, a distance of 302.38, feet to a 5/8-inch rebar found; THENCE
North 02 degrees 07 minutes 49 seconds East, a distance of 596.79 feet to a
 1/2-inch rebar found, said rebar being THE POINT OF BEGINNING; THENCE North 89
degrees 53 minutes 20 seconds West a distance of 514.31 feet to a  1/2-inch
rebar found; THENCE North 11 degrees 56 minutes 11 seconds West, a distance of
54.64 feet to a point; THENCE South 89 degrees 23 minutes 28 seconds West, a
distance of 174.32 feet to a right-of-Way monument found on the southeasterly
right-of-way line for Howell Mill Road (right-of-way varies); THENCE along said
right-of-way North 35 degrees 24 minutes 43 seconds East, a distance of 110.71
feet to a point; THENCE leaving said right-of-way line South 89 degrees 43
minutes 10 seconds East, a distance of 271.00 feet to a point; THENCE North 20
degrees 14 minutes 20 seconds East, a distance of 144.21 feet to a  1/2-inch
rebar found; THENCE North 20 degrees 10 minutes 34 seconds East, a distance of
155.79 feet to a  1/2-inch rebar found; THENCE South 84 degrees 09 minutes 20
seconds West, a distance of 226.55 feet to a  1/2-inch rebar found on the
aforementioned southeasterly right-of-way line for Howell Mill Road; THENCE
along said right-of-way line along a curve to the left having a radius of 627.96
feet and an arc length of 92.70 feet, being subtended by a chord bearing North
24 degrees 26 minutes 34 seconds East, a distance of 92.61 feet to a point;
THENCE along said right-of-way line North 19 degrees 42 minutes 04 seconds East,
a distance of 32.35 feet to a right-of-way monument found; THENCE along said
right-of-way line South 66 degrees 20 minutes 53 seconds East, a distance of
9.70 feet to a right-of-way monument found; THENCE along said right-of-way line
North 20 degrees 27 minutes 06 seconds East a distance of 121.00 feet to a
right-of-way monument found at the intersection of the north land lot line for
Land Lot 152 with the southeastern right-of-way line for Howell Mill Road;
THENCE along said land lot line North 87 degrees 47 minutes 58 seconds East, a
distance of 116.03 feet to a right-of-way monument found on the southwestern
right-of-way line for Interstate Highway 75; THENCE along the said right-of-way
line South 33 degrees 09 minutes 53 seconds West a distance of 11.69 feet to a
right-of-way monument found; THENCE along said right-of-way line South 72
degrees 38 minutes 04 seconds East, a distance of 21.78 feet to a point; THENCE
along said right-of-way line South 45 degrees 57 minutes 29 seconds East, a
distance of 50.46 feet to a right-of-way monument found; THENCE along said
right-of-way line South 66 degrees 09 minutes 28 seconds East, a distance of
20.74 feel to a 5/8-inch rebar set; THENCE along said right-of-way line South 62
degrees 11 minutes 08 seconds East, a distance of 559.01 feet to a 5/8-inch
rebar set; THENCE along said right-of-way line South 48 degrees 53 minutes 26
seconds East, a distance of 308.03 feet to a 518-inch rebar set; THENCE along
said right-of-way line South 33 degrees 53 minutes 26 seconds East, a distance
of 38.64 feet to a mag nail set; THENCE along said right-of-way line South 48
degrees 53 minutes 26 seconds East, a distance of 142.31 feet to a 5/8-inch
rebar set; THENCE along said right-of-way line South 28 degrees 53 minutes 26
seconds East, a distance of 11.50 feet to a 5/8-inch rebar set; THENCE leaving
said right-of-way line South 41 degrees 06 minutes 38 seconds West, a distance
of 411.02 feet to a mag nail set; THENCE North 48 degrees 53 minutes 32 seconds
West, a distance of 516.86 feet to a 5/8-inch rebar set; THENCE North 89 degrees
53 minutes 20 seconds West, a distance of 0.60 feet to an aforementioned
 1/2-inch rebar found, said rebar being THE POINT OF BEGINNING

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

LESS AND EXCEPT (PEDESTRIAN BRIDGE):

ALL THAT TRACT OR PARCEL OF LAND LYING and being in Land Lot 152 of the 17th
District, City of Atlanta, Fulton County, Georgia, such portion being at an
elevation above 930, as measured from sea level, and being more particularly
described as follows:

TO FIND THE POINT OF BEGINNING, COMMENCE at an iron pin located at the
right-of-way intersection of the western right-of-way line for Commerce Drive
(60-foot right-of-way), with the northerly right-of-way line for Bellemeade
Avenue (50-foot right-of-way); THENCE northeasterly along said westerly
right-of-way line for Commerce Drive, a distance of 285.00 feet to a 5/8-inch
rebar found; THENCE leaving said right-of-way line for Commerce Drive North 88
degrees 01 minutes 32 seconds West, a distance of 302.38 feet to a 5/8-inch
rebar found; THENCE North 02 degrees 07 minutes 49 seconds East, a distance of
596.79 feet to a  1/2-inch rebar found; THENCE South 89 degrees 53 minutes 20
seconds East, a distance of 0.60 feet to a 5/8-inch rebar set; THENCE South 48
degrees 53 minutes 32 seconds East, a distance of 286.19 fact to a point, said
point bring THE POINT OF BEGINNING; THENCE North 41 degrees 06 minutes 28
seconds East, a distance of 30.00 feet to a point; THENCE South 48 degrees 53
minutes 32 seconds East, a distance of 11.33 feet to a point; THENCE South 41
degrees 06 minutes 28 seconds West, a distance of 30.00 feet to it point; THENCE
North 48 degrees 53 minutes 32 seconds West, a distance of 11.33 feet to a
point, said point being THE POINT OF BEGINNING.

LESS AND EXCEPT (VEHICULAR BRIDGE):

ALL THAT TRACT OR PARCEL OF LAND LYING and being in Land Lot 152 of the 17th
District, City of Atlanta, Fulton County, Georgia, such portion being at an
elevation above 930, as measured from mean sea level, and being more
particularly described as follows:

TO FIND THE POINT OF BEGINNING, COMMENCE at an iron pin located at the
right-of-way intersection of the western right-of-way, line for Commerce Drive
(60-foot right-of-way), with the northerly right-of-way line for Bellemeade
Avenue (50-foot right-of-way); THENCE northeasterly along said westerly
right-of-way, line for Commerce Drive, a distance of 285.00 feet to a 519-inch
rebar found; THENCE leaving said right-of-way line for Commerce Drive North 88
degrees 01 minutes 32 seconds West, a distance of 302.38 feet to a 5/8-inch
rebar found; THENCE North 02 degrees 07 minutes 49 seconds East, a distance of
596.79 feet to a  1/2-inch rebar found; THENCE South 89 degrees 53 minutes 20
seconds East, a distance of 0.60 feet to a 5/8-inch rebar set; THENCE South 48
degrees 53 minutes 32 seconds East, a distance, of 108.63 feet to a point, said
point being THE POINT OF BEGINNING; THENCE along a curve to the right having a
radius of 50.00 feet and an are length of 13.22 feet, being subtended by a chord
hearing North 33 degrees 31 minutes 51 seconds East, a distance of 13.19 feet to
a point; THENCE North 41 degrees 06 minutes 28 seconds East, a distance of 16.93
feet to a point; THENCE South 48 degrees 53 minutes 32 seconds East, a distance
of 26.00 feet to a point; THENCE South 41 degrees 15 minutes 11 seconds West, a
distance of 18.34 feet to a point; THENCE along a curve to the left having a
radius of 20.00 feet and an arc length of 12.45 feet, being subtended by a chord
bearing South 23 degrees 16 minutes 16 seconds West, a distance of 12.25 feet to
a point; THENCE North 48 degrees 53 minutes 32 seconds West, a distance of 28.01
feet to a point, said point being THE POINT OF BEGINNING.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “M”

SERVICE CONTRACTS



--------------------------------------------------------------------------------

LOGO [g23625img001.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img002.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img003.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img004.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img005.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img006.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img007.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img008.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img009.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img010.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img011.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img012.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img013.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img014.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img015.jpg]



--------------------------------------------------------------------------------

LOGO [g23625img016.jpg]



--------------------------------------------------------------------------------

EXHIBIT “N”

RECITALS AND COVENANTS WITH RESPECT TO REPRESENTATIONS AND WARRANTIES

No warranties are attached hereto. Seller covenants to assign to Purchaser at
Closing all of Seller’s right, title and interest in and to any and all
transferable warranties of any nature whatsoever related to the Property.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “O”

REA ESTOPPEL

ESTOPPEL CERTIFICATE

______________________________

and its lenders, successors and assigns (“Purchaser”)

_____________________________

_____________________________

Attention: ____________________

 

  Re: [NAME OF AGREEMENT] dated ________________ (the “REA”) by and between
________________, ______________ and _______________, recorded _________________
__________________.

Gentlemen:

The undersigned hereby certifies to Purchaser and its lenders, successors and
assigns, as follows:

[****]

The undersigned shall be estopped from asserting any claim or defense against
Purchaser or its lenders, successor and assigns to the extent such claim or
assertion is based upon facts which are contrary to those contained herein.

IN WITNESS WHEREOF, the undersigned has executed this Estoppel Certificate on
this _______ day of _____________, 2006.

  

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “P”

FOURTH AMENDMENT TO LEASE AGREEMENT

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Atlanta (Castlegate), Georgia

Fourth Amendment

Store No. 3775-00

FOURTH AMENDMENT TO LEASE AGREEMENT

(The District at Howell Mill Shopping Center,

Atlanta, Fulton County, Georgia)

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (the “Fourth Amendment”) is made and
entered into as of the __ day of May, 2007, by and between THE DISTRICT AT
HOWELL MILL, LLC, a Georgia limited liability company (“Lessor”) and [****], a
Delaware statutory trust (“Lessee”).

WHEREAS, [****];

WHEREAS, Lessor and Lessee desire to further amend the Lease on the terms and
conditions set forth herein;

NOW, THEREFORE, for and in consideration of the covenants and agreements set
forth in this Fourth Amendment, Lessor and Lessee hereby agree as follows:

1. Defined Terms. For purposes of this Fourth Amendment, all terms that are used
in this Fourth Amendment that are defined in the Lease shall have the same
meaning in this Fourth Amendment as are ascribed to them in the Lease.

2. Common Area Maintenance and Insurance Reimbursement. The following phrase
shall be inserted in Section 30(C) in the fourth line after the phrase
“replacement),”;

“all of the insurance premiums paid by Lessor pursuant to Section 12(B)
(provided that Lessor’s sole obligation with respect to reimbursement of
insurance under this Section 30 shall be limited to the specific types of
insurance required under Section 12[B], and all invoices for insurance
reimbursements must furnish detailed backup information depicting exactly what
the premium for reimbursement is being requested is for)”

Additionally, the following sentence shall be added of the end of Section 30(A):

“Notwithstanding anything contained herein to the contrary, nothing in this
Section 12 shall require Lessee to reimburse or pay Lessee’s Proportionate Share
of tenant promotional materials, tenant promotional mailers or holiday
decorations.”

3. Ratification. Except as the Lease shall be modified and amended hereby, all
other terms of the Lease shall remain unchanged and shall remain in full force
and effect as written. Lessor and Lessee hereby ratify and affirm the Lease and
all terms, conditions and obligations in the Lease, as amended hereby.

4. Successors. It is further expressly agreed and understood that all of the
covenants and agreements herein made shall extend to, and be binding upon the
heirs, devisees, executors, administrators, successors in interest and assigns
of the parties hereto.

5. Severability. If any provision of this Fourth Amendment or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Fourth Amendment or the application of such
provisions to persons or circumstances other than those to which it is invalid
or unenforceable, shall not be affected thereby, and each provision of this
Fourth Amendment shall be valid and be enforced to the fullest extent permitted
by law.

6. Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of such counterparts shall
together constitute one and the same instrument. This Fourth Amendment shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. This Fourth Amendment may be executed and delivered by fax
(telecopier); provided that any original signatures that are initially delivered
by fax shall be overnighted by nationally recognized overnight courier.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

7. Governing Law. This Fourth Amendment shall be construed under and governed by
the laws of the State of Georgia.

(SIGNATURES COMMENCE ON THE FOLLOWING PAGE)

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Atlanta (Castlegate), Georgia

Fourth Amendment

Store No. 3775-00

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

 

LESSOR: THE DISTRICT AT HOWELL MILL, LLC, a Georgia limited liability company
By:   SELIG DISTRICT AT HOWELL MILL, LLC, a Georgia limited liability company,
its manager   By:   SELIG ENTERPRISES, INC., a Georgia corporation, its manager
    By:           (L.S.)     Name:                  William J. Dawkins,    
Title:   Senior Vice President Secretary and General Counsel     [CORPORATE
SEAL)

(SIGNATURES CONTINUE ON THE NEXT PAGE)

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Atlanta (Castlegate), Georgia

Fourth Amendment

Store No. 3775-00

(SIGNATURES CONTINUED FROM THE PREVIOUS PAGE)

 

LESSEE: [****], a Delaware statutory trust By:     [****]

(END OF SIGNATURES)

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT “Q”

MASTER LEASE RENT SCHEDULE

The District at Howell Mill

Vacant Tenant Monthly Charges

[****]

[1 page of Exhibit Q has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.